Exhibit 10.1

Execution Version

AMENDED AND RESTATED

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

dated as of May 16, 2007

among

AUDATEX NORTH AMERICA, INC.,

as U.S. Borrower,

SOLERA NEDERLAND HOLDING B.V.
and
AUDATEX HOLDINGS IV B.V.,

as Euro Borrowers,

AUDATEX HOLDINGS, LLC,

as Holdings and a Guarantor,

CERTAIN SUBSIDIARIES OF AUDATEX HOLDINGS, LLC,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Lead Arranger, Syndication Agent, Joint Bookrunner,

Administrative Agent and Collateral Agent,

CITIGROUP GLOBAL MARKETS, INC.,

as Joint Bookrunner,

and

CITICORP USA, INC.,

as Documentation Agent

$50,000,000 Senior Secured Revolving Credit Facility

$230,000,000 Senior Secured Domestic Tranche C Term Loans

€280,000,000 Senior Secured European Term Loans


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

3

1.1. Definitions

 

3

1.2. Accounting Terms

 

44

1.3. Interpretation, etc.

 

45

 

 

 

SECTION 2. LOANS AND LETTERS OF CREDIT

 

45

2.1. Term Loans

 

45

2.2. Revolving Loans

 

47

2.3. Swing Line Loans

 

48

2.4. Issuance of Letters of Credit and Purchase of Participations Therein

 

51

2.5. Pro Rata Shares; Availability of Funds

 

55

2.6. Use of Proceeds.

 

56

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

56

2.8. Interest on Loans

 

57

2.9. Conversion/Continuation

 

59

2.10. Default Interest

 

60

2.11. Fees

 

60

2.12. Scheduled Payments

 

61

2.13. Voluntary Prepayments/Commitment Reductions

 

62

2.14. Mandatory Prepayments/Commitment Reductions

 

63

2.15. Application of Prepayments/Reductions

 

65

2.16. General Provisions Regarding Payments

 

66

2.17. Ratable Sharing

 

68

2.18. Making or Maintaining Eurodollar Rate Loans

 

68

2.19. Increased Costs; Capital Adequacy

 

70

2.20. Taxes; Withholding, etc.

 

71

2.21. Obligation to Mitigate

 

74

2.22. Defaulting Lenders

 

75

2.23. Removal or Replacement of a Lender

 

76

2.24. Incremental Facilities

 

77

 

 

 

SECTION 3. CONDITIONS PRECEDENT

 

78

3.1. Closing Date

 

78

3.2. Conditions to Each Credit Extension

 

78

3.3. Effective Date.

 

79

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

81

4.1. Organization; Requisite Power and Authority; Qualification

 

81

4.2. Capital Stock and Ownership

 

81

4.3. Due Authorization

 

82

4.4. No Conflict

 

82

4.5. Governmental Consents

 

82

4.6. Binding Obligation

 

82

4.7. [Reserved]

 

82

 

ii


--------------------------------------------------------------------------------


 

4.8. Projections

 

83

4.9. No Material Adverse Change

 

83

4.10. Adverse Proceedings, etc.

 

83

4.11. Payment of Taxes

 

83

4.12. Properties

 

83

4.13. Environmental Matters

 

84

4.14. No Defaults

 

84

4.15. Governmental Regulation

 

84

4.16. Margin Stock

 

84

4.17. Employee Matters

 

85

4.18. Employee Benefit Plans

 

85

4.19. [Reserved]

 

86

4.20. Solvency

 

86

4.21. [Reserved]

 

86

4.22. Compliance with Statutes, etc.

 

86

4.23. Disclosure

 

86

4.24. Patriot Act

 

87

4.25. Financial Assistance

 

87

4.26. Dutch Financial Supervision Act

 

87

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

 

87

5.1. Financial Statements and Other Reports

 

88

5.2. Existence

 

91

5.3. Payment of Taxes and Claims

 

92

5.4. Maintenance of Properties

 

92

5.5. Insurance

 

92

5.6. Books and Records; Inspections

 

92

5.7. Lenders Meetings

 

93

5.8. Compliance with Laws

 

93

5.9. Environmental

 

93

5.10. Subsidiaries

 

94

5.11. Additional Leasehold Property

 

96

5.12. Interest Rate Protection

 

96

5.13. Further Assurances

 

96

5.14. [Reserved]

 

96

5.15. Financial Assistance

 

97

5.16. Intellectual Property

 

97

5.17. Post-Closing Covenant

 

97

 

 

 

SECTION 6. NEGATIVE COVENANTS

 

97

6.1. Indebtedness

 

97

6.2. Liens

 

100

6.3. Equitable Lien

 

103

6.4. No Further Negative Pledges

 

103

6.5. Restricted Junior Payments

 

103

6.6. Restrictions on Subsidiary Distributions

 

105

6.7. Investments

 

106

 

iii


--------------------------------------------------------------------------------


 

6.8. Financial Covenants

 

107

6.9. Fundamental Changes; Disposition of Assets; Acquisitions

 

109

6.10. Disposal of Subsidiary Interests

 

111

6.11. Sales and Lease-Backs

 

111

6.12. Transactions with Shareholders and Affiliates

 

111

6.13. Conduct of Business

 

112

6.14. Permitted Activities of Holdings

 

112

6.15. Amendments or Waivers of Organizational Documents

 

112

6.16. Fiscal Year

 

112

6.17. Limitation with respect to German Credit Parties

 

112

 

 

 

SECTION 7. GUARANTY

 

113

7.1. Guaranty of the Obligations

 

113

7.2. Contribution by Guarantors

 

113

7.3. Payment by Guarantors

 

114

7.4. Liability of Guarantors Absolute

 

114

7.5. Waivers by Guarantors

 

116

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

 

117

7.7. Subordination of Other Obligations

 

117

7.8. Continuing Guaranty

 

118

7.9. Authority of Guarantors or Borrowers

 

118

7.10. Financial Condition of Borrowers

 

118

7.11. Bankruptcy, etc.

 

118

7.12. Discharge of Guaranty Upon Sale of Guarantor

 

119

7.13. Foreign Guarantor Limitations

 

119

 

 

 

SECTION 8. EVENTS OF DEFAULT

 

123

8.1. Events of Default

 

123

 

 

 

SECTION 9. AGENTS

 

127

9.1. Appointment of Agents

 

127

9.2. Powers and Duties

 

128

9.3. General Immunity

 

128

9.4. Agents Entitled to Act as Lender

 

129

9.5. Lenders’ Representations, Warranties and Acknowledgment

 

130

9.6. Right to Indemnity

 

130

9.7. Successor Administrative Agent, Collateral Agent, Issuing Bank and Swing
Line Lender

 

131

9.8. Collateral Documents and Guaranty

 

131

9.9. Collateral Agent

 

132

9.10. Withholding Tax

 

133

 

 

 

SECTION 10. DEBT ALLOCATION MECHANISM

 

133

10.1. Implementation of DAM.

 

133

10.2. Letters of Credit

 

134

10.3. Net Payments Upon Implementation of DAM Exchange

 

135

 

iv


--------------------------------------------------------------------------------


 

SECTION 11. MISCELLANEOUS

 

136

11.1. Notices

 

136

11.2. Expenses

 

137

11.3. Indemnity

 

138

11.4. Set-Off

 

139

11.5. Amendments and Waivers

 

139

11.6. Successors and Assigns; Participations

 

141

11.7. Independence of Covenants

 

145

11.8. Survival of Representations, Warranties and Agreements

 

145

11.9. No Waiver; Remedies Cumulative

 

145

11.10. Marshalling; Payments Set Aside

 

146

11.11. Severability

 

146

11.12. Obligations Several; Independent Nature of Lenders’ Rights

 

146

11.13. Headings

 

146

11.14. APPLICABLE LAW

 

146

11.15. CONSENT TO JURISDICTION

 

146

11.16. WAIVER OF JURY TRIAL

 

147

11.17. Confidentiality

 

148

11.18. Usury Savings Clause

 

149

11.19. Counterparts

 

149

11.20. Effectiveness

 

149

11.21. Patriot Act

 

149

11.22. Electronic Execution of Assignments

 

149

11.23. Judgment Currency.

 

150

11.24. Amendment and Restatement.

 

150

11.25. Grant of Security Interests.

 

150

 

v


--------------------------------------------------------------------------------


 

APPENDICES:

 

A-1

 

Domestic Tranche C Term Loan Commitments

 

 

 

 

A-2

 

European Term Loan Commitments

 

 

 

 

B

 

Notice Addresses

 

 

 

 

 

 

 

 

 

SCHEDULES:

 

1.1A

 

Security Principles

 

 

 

 

1.1B

 

Mandatory Costs

 

 

 

 

4.1

 

Jurisdictions of Organization and Qualification

 

 

 

 

4.2

 

Capital Stock and Ownership

 

 

 

 

4.12

 

Real Estate Assets

 

 

 

 

6.1

 

Certain Indebtedness

 

 

 

 

6.2

 

Certain Liens

 

 

 

 

6.6

 

Certain Restrictions on Subsidiary Distributions

 

 

 

 

6.7

 

Certain Investments

 

 

 

 

6.12

 

Certain Affiliate Transactions

 

 

 

 

 

 

 

 

 

EXHIBITS:

 

A-1

 

Funding Notice

 

 

 

 

A-2

 

Conversion/Continuation Notice

 

 

 

 

A-3

 

Issuance Notice

 

 

 

 

B-1

 

Domestic Tranche C Term Loan Note

 

 

 

 

B-2

 

European Term Loan C Note

 

 

 

 

B-3

 

Revolving Loan Note

 

 

 

 

B-4

 

Swing Line Note

 

 

 

 

C

 

Compliance Certificate

 

 

 

 

D-1

 

Opinion of Kirkland & Ellis LLP

 

 

 

 

D-2

 

Opinion of Blake, Cassels & Graydon LLP

 

 

 

 

D-3

 

Opinion of NautaDutilh N.V.

 

 

 

 

D-4

 

Opinion of Van Doorne N.V.

 

 

 

 

D-5

 

Opinion of Kirkland & Ellis International LLP

 

 

 

 

D-6

 

Opinion of Latham & Watkins, LLP

 

 

 

 

D-7

 

Opinion of Elvinger, Hoss & Prussen

 

 

 

 

D-8

 

Opinion of Bonn Schmitt Steichen

 

 

 

 

D-9

 

Opinion of Froriep Renggli

 

 

 

 

D-10

 

Opinion of Bär & Karrer

 

 

 

 

D-11

 

Opinion of Latham & Watkins

 

 

 

 

E

 

Assignment Agreement

 

 

 

 

F

 

Certificate re Non-Bank Status

 

 

 

 

G-1

 

Effective Date Certificate

 

 

 

 

G-2

 

Solvency Certificate

 

 

 

 

H

 

Counterpart Agreement

 

 

 

 

I-1

 

[Reserved]

 

 

 

 

I-2

 

[Reserved]

 

 

 

 

I-3

 

Dutch Asset Pledges

 

 

 

 

I-4

 

[Reserved]

 

 

 

vi


--------------------------------------------------------------------------------


 

 

I-5

 

[Reserved]

 

 

 

 

I-6

 

Effective Date Swiss Collateral Document

 

 

 

 

I-7

 

Effective Date U.K. Security Agreements

 

 

 

 

J

 

Landlord Waiver and Consent Agreement

 

 

 

 

K

 

Intercompany Note

 

 

 

 

L

 

Joinder Agreement

 

 

 

vii


--------------------------------------------------------------------------------


AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of
May 16, 2007, is entered into by and among AUDATEX NORTH AMERICA, INC., a
Delaware corporation (“U.S. Borrower”), SOLERA NEDERLAND HOLDING B.V. (formerly
known as Business Services Group Holdings B.V.), a company organized under the
laws of the Netherlands (“EuroCo” and a “Euro Borrower”), AUDATEX HOLDINGS IV
B.V., a company organized under the laws of the Netherlands (“EuroHoldco” and a
“Euro Borrower;” together with EuroCo, the “Euro Borrowers;” and the Euro
Borrowers, collectively with the U.S. Borrower, the “Borrowers”), AUDATEX
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”) and CERTAIN
SUBSIDIARIES OF HOLDINGS, as Guarantors, the Lenders party hereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Lead Arranger (in such
capacity, “Lead Arranger”), as Syndication Agent (in such capacity, “Syndication
Agent”), as Joint Bookrunner, as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”), and as
Collateral Agent (together with its permitted successor in such capacity,
“Collateral Agent”); provided, that for the avoidance of doubt, the term
Collateral Agent shall include GSCP acting in its capacity as trustee for and on
behalf of the Secured Parties under, and in accordance with the terms of, the
U.K. Security Agreements, CITIGROUP GLOBAL MARKETS, INC. (“CGMI”), as Joint
Bookrunner, and CITICORP USA, INC. (“CUSA”), as Documentation Agent (in such
capacity, “Documentation Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Borrowers, Holdings, GSCP as lead arranger, syndication agent,
joint bookrunner and administrative agent, CGMI as joint bookrunner, certain
Subsidiaries of Holdings as Guarantors, the agents and lenders party thereto
from time to time are parties to that certain FIRST LIEN CREDIT AND GUARANTY
AGREEMENT, dated as of April 13, 2006 (the “Existing First Lien Credit
Agreement”);

WHEREAS, the Euro Borrowers, Holdings, GSCP as lead arranger, syndication agent
and joint bookrunner, CGMI as joint bookrunner, CUSA as administrative agent,
certain Subsidiaries of Holdings as Guarantors, the agents and lenders party
thereto from time to time are parties to that certain SECOND LIEN CREDIT AND
GUARANTY AGREEMENT, dated as of April 13, 2006 (the “Existing Second Lien Credit
Agreement”);

WHEREAS, Audatex Holdings III B.V., as borrower, Holdings, GSCP as lead
arranger, syndication agent, joint bookrunner and administrative agent, CGMI as
joint bookrunner, certain Subsidiaries of Holdings as Guarantors, the agents and
lenders party thereto from time to time are parties to that certain SUBORDINATED
UNSECURED CREDIT AND GUARANTY AGREEMENT, dated as of April 13, 2006 (the
“Existing Holdco PIK Agreement”);

WHEREAS, the Borrowers desire that certain of the existing lenders and other
parties hereto agree to amend and restate the Existing First Lien Credit
Agreement in its entirety to: (i) establish Term Loans to be made hereunder;
(ii) refinance the existing Domestic Term Loans


--------------------------------------------------------------------------------


(the “Existing Domestic Term Loans”) and the European Term Loan A and the
European Term Loan B (the “Existing European Term Loans” and, together with the
Existing Domestic Term Loans, the “Existing Term Loans”) in each case made, and
as defined, under the Existing First Lien Credit Agreement with the Term Loans
made hereunder in the manner set forth herein; (iii) refinance all amounts
outstanding under the Existing Second Lien Credit Agreement, (iv) allow for the
proceeds of a Qualifying IPO in an amount not less than $250,000,000 and
received as of the Effective Date (the “IPO Proceeds”) to be applied to
refinance all amounts outstanding under the Existing Holdco PIK Agreement and
(v) make certain other changes as more fully set forth herein, which amendment
and restatement shall become effective upon the Effective Date as defined
herein;

WHEREAS, the Requisite Lenders have, on or prior to the Effective Date,
authorized the Administrative Agent to execute this Agreement on behalf of all
Continuing Lenders;

WHEREAS, Holdings has agreed (i) to guarantee the Obligations of the U.S.
Borrower, each of the Euro Borrowers and each of the other Guarantors, (ii) to
secure its guarantee of the Obligations of the Euro Borrowers and each of the
Foreign Guarantors by granting to the Collateral Agent, for the benefit of the
Secured Parties, a First Priority Lien on 100% of the Capital Stock of Audatex
Holdings, Inc., a Delaware corporation, and 100% of the Capital Stock of Audatex
Holdings II S.àr.l., a company organized under the laws of Luxembourg (“Euro Top
Holdco”) and (iii) to secure its guarantee of the Obligations of the U.S.
Borrower and each of the other Domestic Guarantors by granting to the Collateral
Agent, for the benefit of the Secured Parties, a First Priority Lien on 100% of
the Capital Stock of Audatex Holdings, Inc. and 65% of the Capital Stock of Euro
Top Holdco;

WHEREAS, U.S. Borrower has agreed (i) to guarantee the Obligations of each of
the Euro Borrowers and the other Guarantors and (ii) to secure all of its
Obligations as U.S. Borrower and its guarantee of the Obligations of the Euro
Borrowers and the other Guarantors by granting to the Collateral Agent, for the
benefit of the Secured Parties, a First Priority Lien on substantially all of
its assets (to the extent set forth herein and in each other Credit Document),
including a pledge of substantially all of the Capital Stock of each of its
directly-owned Domestic Subsidiaries and 65% (or 100% in the case of pledges to
secure obligations of the Euro Borrowers and Foreign Guarantors) of the Capital
Stock of each of its first tier Foreign Subsidiaries;

WHEREAS, each Euro Borrower has agreed (i) to guarantee the Obligations of the
other Euro Borrower and the other Foreign Guarantors pursuant to the terms and
subject to the conditions set forth herein (including, in particular, the
limitations set forth in Section 7.13) and (ii) to secure its Obligations as a
Euro Borrower and its guarantee of the Obligations of the other Euro Borrower
and the other Foreign Guarantors by granting to the Collateral Agent, for the
benefit of the Secured Parties, a First Priority Lien on substantially all of
its assets (to the extent set forth herein and in each other Credit Documents),
including a pledge of substantially all of the Capital Stock of each of its
directly-owned Subsidiaries;

WHEREAS, each of the Domestic Guarantors (other than Holdings) has agreed (i) to
guarantee the Obligations of the Borrowers and (ii) to secure its guarantee of
such Obligations by granting to the Collateral Agent, for the benefit of the
Secured Parties, a First Priority Lien on

2


--------------------------------------------------------------------------------


substantially all of their respective assets (to the extent set forth herein and
in each other Credit Documents), including a pledge of all of the Capital Stock
of each of their respective directly-owned Domestic Subsidiaries and 65% (or
100% in the case of pledges to secure obligations of the Euro Borrowers and
Foreign Guarantors) of the Capital Stock of each of their respective first tier
Foreign Subsidiaries;

WHEREAS, each of the Foreign Guarantors (other than the Euro Borrowers) has
agreed (i) to guarantee the Obligations of the Euro Borrowers and the other
Foreign Guarantors pursuant to the terms and subject to the conditions set forth
herein (including, in particular, the limitations set forth in Section 7.13) and
(ii) to secure its guarantee of such Obligations by granting to Collateral
Agent, for the benefit of the Secured Parties, a First Priority Lien on
substantially all of their respective assets (to the extent set forth herein and
in each other Credit Document), including a pledge of all of the Capital Stock
of each of their respective directly-owned Subsidiaries;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing First Lien Credit Agreement and that this Agreement amend and
restate in its entirety the Existing First Lien Credit Agreement and re-evidence
the Obligations outstanding on the Effective Date as contemplated hereby; and

WHEREAS, it is the intent of Credit Parties to confirm that all Obligations of
the Credit Parties under the other Credit Documents, as amended hereby, shall
continue in full force and effect and that, from and after the Effective Date,
all references to the “Credit Agreement” contained therein shall be deemed to
refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.                            DEFINITIONS AND INTERPRETATION

1.1.   Definitions.  The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Accounting Change” as defined in Section 1.2.

“Acquired Business” means, collectively, ADP Business Services Group B.V.,
Audatex Holding GmbH, ADP Network Services Netherlands B.V., ADP Hollander,
Inc., ADP Claims Services Group, Inc., ADP Integrated Medical Solutions, Inc.
(and each of their respective Subsidiaries) and the Foreign Assets (as defined
in the Acquisition Agreement).

“Acquisition” means (i) the acquisition made by EuroCo of all of the voting
power and outstanding Capital Stock of ADP Business Services Group B.V., (ii)
the acquisition made by EuroHoldco of all of the voting power and outstanding
Capital Stock of each of Audatex Holding GmbH, ADP Network Services Netherlands
B.V. and, through one of its Subsidiaries, the Foreign Assets (as defined in the
Acquisition Agreement) and (iii) the acquisition made by the U.S. Borrower of
all of the voting power and outstanding Capital Stock

3


--------------------------------------------------------------------------------


of each of ADP Hollander, Inc., ADP Claims Services Group, Inc. and ADP
Integrated Medical Solutions, Inc., in each case pursuant to the terms of the
Acquisition Agreement.

“Acquisition Agreement” means the Transaction Agreement dated as of February 8,
2006 among Solera and the Sellers, as such agreement may be amended from time to
time with the prior consent of Syndication Agent, such consent not to be
unreasonably withheld or delayed.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) in the case of a Eurodollar Rate Loan denominated in Dollars, the
rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined
by Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen LIBOR01 Page which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, (b) in the case of a Eurodollar Rate Loan denominated in
Euro, the offered quotation which appears on the page of the Reuters Screen
EURIBOR01 Page which displays an average rate of the Banking Federation of the
European Union for the Euro for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Euro,
determined as of approximately 11:00 A.M. (London, England time) on such
Interest Rate Determination Date, (c) in the event the rate referenced in the
preceding clauses (a) or (b) do not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the rate determined by Administrative Agent to be
the offered rate on such other page or other service which displays, in the case
of a Eurodollar Rate Loan in Dollars, an average British Bankers’ Association
Interest Settlement Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars or,
in the case of a Eurodollar Rate Loan in Euro, the average rate of the Banking
Federation of the European Union for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Euro, in
each case determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (d) in the event the rates referenced
in the preceding clauses (a), (b) and (c) are not available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the offered quotation rate to
first class banks in the London interbank market or European interbank market by
CUSA for deposits (for delivery on the first day of the relevant period) in
Dollars or Euro, as applicable, of amounts in same day funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) but
only in the case of Eurodollar Loans denominated in Dollars an amount equal to
(a) one minus (b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not

4


--------------------------------------------------------------------------------


purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the actual
knowledge of Holdings or any of its Subsidiaries, threatened against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of Administrative Agent, Syndication Agent, Collateral Agent
and Documentation Agent and their sub-agents.

“Agent Affiliates” as defined in Section 11.1(b).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of May 16, 2007, as it may be amended, supplemented,
restated or otherwise modified from time to time.

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) prior to, and including, the first anniversary of the Effective Date, with
respect to Term Loans that are Eurodollar Rate Loans, 2.00% per annum, (ii)
following the first anniversary of the Effective Date, with respect to Term
Loans that are Eurodollar Rate Loans, a percentage, per annum, determined by
reference to the Leverage Ratio in effect from time to time as set forth below:

Leverage
Ratio

 

Applicable Margin
for Term Loans

 

> 3.25:1.00

 

2.00

%

< 3.25:1.00

 

1.75

%

 

(iii) with respect to Revolving Loans that are Eurodollar Rate Loans and the
Applicable Revolving Commitment Fee Percentage, a percentage, per annum,
determined by reference to the Leverage Ratio in effect from time to time as set
forth below:

5


--------------------------------------------------------------------------------


 

Leverage
Ratio

 

Applicable Margin
for Revolving Loans

 

Applicable Revolving
Commitment Fee
Percentage

 

> 4.00:1.00

 

2.25

%

0.50

%

< 4.00:1.00

 

2.00

%

0.375

%

 

and (iv) with respect to Swing Line Loans, Revolving Loans and Domestic Tranche
C Term Loans that are Base Rate Loans, an amount equal to (a) the Applicable
Margin for Eurodollar Rate Loans as set forth in clauses (i), (ii) or (iii)
above, as applicable, minus (b) 1.00% per annum.  No change in the Applicable
Margin or the Applicable Revolving Commitment Fee Percentage shall be effective
until three Business Days after the date on which Administrative Agent shall
have received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(d) calculating the Leverage Ratio.  At any time Holdings
has not submitted to Administrative Agent the applicable information as and when
required under Section 5.1(d), the Applicable Margin and the Applicable
Revolving Commitment Fee Percentage shall be determined as if the Leverage Ratio
were in excess of 4.00:1.00.  Within one Business Day of receipt of the
applicable information under Section 5.1(d), Administrative Agent shall give
each Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin and the Applicable Revolving Commitment Fee Percentage in
effect from such date.  In the event that any financial statement or certificate
delivered pursuant to Section 5.1 is shown to be inaccurate (at a time when this
Agreement is in effect and unpaid Obligations under this Agreement are
outstanding (other than indemnities and other contingent obligations not yet due
and payable), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
the Borrowers shall immediately deliver to Administrative Agent a correct
certificate required by Section 5.1 for such Applicable Period, (ii) the
Applicable Margin shall be determined as if the Leverage Ratio were in excess of
(x) 3.25:1.00 in respect of the Term Loans and (y) 4.00:1.00 in respect of the
Revolving Loans and the Revolving Commitment Fee Percentage and (iii) the
Borrowers shall immediately pay to Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period.  Nothing in this paragraph shall limit the right of
Administrative Agent or any Lender under Section 2.10 or Section 8.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurodollar liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator, excluding any such reservations compensated
through any Mandatory Cost payable.  Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to (i) any category
of liabilities which includes deposits by reference to which the applicable
Adjusted Eurodollar Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be deemed to
constitute Eurodollar liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender.  The rate of
interest on

6


--------------------------------------------------------------------------------


Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 11.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than among Holdings, the U.S.
Borrower and Domestic Guarantors or among the Euro Borrowers and Foreign
Guarantors), in one transaction or a series of transactions, of all or any part
of Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of any of Holdings’ Subsidiaries, other than (i) inventory (or
other assets) sold or leased in the ordinary course of business (excluding any
such sales by operations or divisions discontinued or to be discontinued), or
(ii) sales, leases or subleases of other assets for aggregate consideration (or,
with respect to leases or subleases, aggregate annual rent) of less than
$5,000,000 in the aggregate during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and U.S. Borrower.

“Assignment Effective Date” as defined in Section 11.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer, provided, that the term
“Authorized Officer” when applied to a United Kingdom Person shall mean any
individual holding the position of director.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a rate
determined by reference to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

7


--------------------------------------------------------------------------------


“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” and “Borrowers” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, (ii) with respect to all notices,
determinations, fundings and payments in connection with any Eurodollar Rate
Loans denominated in Dollars, the term “Business Day” shall mean any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market and (iii)
with respect to all notices, determinations, fundings and payments in connection
with any Eurodollar Rate Loans denominated in Euro, the term “Business Day”
shall mean any day which is a Business Day described in clause (i) and which is
also a TARGET Day.

“Canadian Guarantor” means Audatex Canada, ULC, an Alberta unlimited liability
corporation.

“Canadian Security Documents” means (i) the General Canadian General Security
Agreement executed by the Canadian Guarantor in favor of the Secured Parties,
(ii) the Quebec Security Documents and (iii) any other security or pledge
agreement executed by a Credit Party in favor of the Secured Parties and
governed by the federal laws of Canada or any province or territory thereof, in
each case, substantially in the form of Exhibit I-2 of the Existing First Lien
Credit Agreement, as any of the foregoing has been or may be amended, restated,
supplemented or otherwise modified from time to time.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s;

8


--------------------------------------------------------------------------------


(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances (or, in the case of Foreign Credit Parties and their
Foreign Subsidiaries, the foreign equivalent) maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000
(or, in the case of Foreign Credit Parties and their Foreign Subsidiaries, any
local office of any commercial bank organized under the law of the relevant
jurisdiction or any political subdivision thereof which has combined capital and
surplus and undivided profits in excess of the Foreign Currency Equivalent of
$100,000,000); and (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; provided, that, in the case of any Investment by a Foreign
Subsidiary, “Cash Equivalents” shall also include: (x) direct obligations of the
sovereign nation (or any agency thereof) in which such Foreign Subsidiary is
organized and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), in each case
maturing within a year after such date and having, at the time of the
acquisition thereof, a rating equivalent to at least A-1 from S&P and at least
P-1 from Moody’s, (y) investments of the type and maturity described in clauses
(i) through (v) above of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (z) shares of money market
mutual or similar funds which invest exclusively in assets otherwise satisfying
the requirements of this definition (including this proviso).

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“CGMI” as defined in the preamble hereto.

 “Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Existing
Shareholders (a) shall have acquired beneficial ownership of the greater of (1)
35% or more on a fully diluted basis of the voting and/or economic interest in
the Capital Stock of Solera Holdings, Inc. and (2) the percentage of the
economic and voting interests of the Capital Stock of Solera Holdings, Inc.
beneficially owned and controlled on a fully diluted basis by the Existing
Shareholders or (b) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the board of directors (or similar governing
body) of Solera Holdings, Inc.; (ii) Holdings shall cease to beneficially own
and control directly or indirectly (through a wholly-owned Subsidiary of
Holdings which is a Guarantor) 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of each Borrower (other than pursuant to a
merger or a sale transaction permitted

9


--------------------------------------------------------------------------------


hereunder); or (iii) Solera Holdings, Inc. shall cease to beneficially own and
control directly or indirectly (through a wholly-owned Subsidiary of Solera
Holdings, Inc. which is a Guarantor) 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of Holdings (other than
pursuant to a merger or a sale transaction permitted hereunder); or (iv) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Solera Holdings, Inc. cease to be occupied by Persons
who either (a) were members of the board of directors of Solera Holdings, Inc.
on the Closing Date or (b) were nominated for election by the board of directors
of Solera Holdings, Inc., a majority of whom were directors on the Closing Date
or whose election or nomination for election was previously approved by a
majority of such directors.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders:  (a) Lenders having Domestic Tranche C Term Loan Exposure, (b) Lenders
having European Term Loan Exposure, (c) Lenders having Domestic Revolving
Exposure (including Swing Line Lender), (d) Lenders having European Revolving
Exposure, and (e) Lenders having New Term Loan Exposure of each applicable
Series, and (ii) with respect to Loans, each of the following classes of Loans:
(a) Domestic Tranche C Term Loans, (b) European Term Loans, (c) Domestic
Revolving Loans (including Swing Line Loans), (d) European Revolving Loans, and
(e) each Series of New Term Loans.

“Closing Date” means April 13, 2006, the date on which the Existing Term Loans
were made.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for all or any part of the Obligations
(subject to exceptions contained in the Collateral Documents) (provided that the
intention of this Agreement and the Collateral Documents is to exclude from the
term “Collateral” any property that is reasonably likely to cause a material
deemed distribution pursuant to Section 956 of the Internal Revenue Code, and
this Agreement and the Collateral Documents shall be interpreted in a manner
that does not cause, or prevent the Credit Parties from taking actions that
would avoid, such a material deemed distribution).

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Canadian
Security Documents, the Dutch Collateral Documents, the German Collateral
Documents, the Luxembourg Collateral Documents, the Swiss Collateral Documents,
the U.K. Security Agreements, the Landlord Personal Property Collateral Access
Agreements, if any, the IP Security Agreements, the Control Agreements, if any,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
personal or mixed property of that Credit Party as security for all or any part
of the Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

10


--------------------------------------------------------------------------------


“Commitment Letter” means that certain commitment letter dated as of February 7,
2006 among GSCP, CGMI and Solera, as amended, restated, supplemented or
otherwise modified prior to the date hereof.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (x) Consolidated Net
Income, plus, to the extent such amounts reduce Consolidated Net Income for such
period, (y) (a) Consolidated Interest Expense (including fees and expenses paid
to the Agents), (b) losses from extraordinary items (including trademark royalty
fees paid to Seller) and nonrecurring or unusual items, (c) provisions for
taxes, (d) total depreciation expense, (e) total amortization expense, (f) to
the extent not capitalized, (1) the Transaction Costs and any losses, fees,
costs and expenses incurred during such period in connection with the
consummation (or any of the following which is attempted and not consummated) of
a Permitted Acquisition, Joint Ventures permitted by Section 6.7 or otherwise
approved by Requisite Lenders or in connection with any registration of
securities in connection with a Qualifying IPO or (2) losses, costs or expenses
to the extent reimbursable by third parties pursuant to indemnification
provisions or in connection with other sales, merger or acquisition transactions
of the Acquired Business not consummated by the Seller, (g) any aggregate net
loss in such period from the permitted sale, exchange or other disposition of
capital assets (other than dispositions of inventory in the ordinary course of
business) by Holdings or any of its Subsidiaries taken as a whole, (h) any
write-off or amortization made in such period of deferred financing costs or any
write-down of assets or asset value carried on the balance sheet of Holdings or
any of its Subsidiaries, (i) purchase accounting adjustments (including the
recognition of deferred revenues included on the Closing Date on the balance
sheets of Sellers at such time, and in such amounts as they otherwise would have
been recognized if not for such purchase accounting adjustments), (j) earn-out
obligations incurred in connection with any Permitted Acquisition and paid or
accrued during such period, (k) all  non-cash charges and non-cash losses for
such period reducing Consolidated Net Income, including the amount of any
compensation deduction as the result of any grant of equity or options to
employees, officers, directors or consultants, (l) payments received by Holdings
or any of its Subsidiaries taken as a whole from business interruption insurance
in an amount not to exceed the earnings for such period that such proceeds were
intended to replace, (m) any transition costs associated with the Acquisition or
any Permitted Acquisition, including costs associated with the relocation or
closure of facilities (including data center facilities), costs associated with
the transfer or relocation of employees, costs associated with the transfer or
replacement of software licenses used in the operation of business, and costs
associated with the announcement, re-naming and branding of the Acquired
Business after the Closing Date, (n) severance costs and retention payments paid
by or on behalf of, or accrued by, Holdings or any of its Subsidiaries taken as
a whole during such period within 24 months of the Acquisition or any Permitted
Acquisition and the compensation, benefits and payroll taxes paid to or on
behalf of employees of the seller who are no longer employed by Holdings or its
Subsidiaries during the period consisting of the twelve months prior to the
former employee’s last day of employment, (o) net losses in the fair market
value of any hedging agreements, (p) cumulative effect of changes in accounting
principles, (q) net losses with respect to investments in any Person (other than
a

11


--------------------------------------------------------------------------------


Subsidiary of Holdings) during such period to the extent that none of Holdings
or any of its Subsidiaries contribute cash or Cash Equivalents to such Person in
respect of such loss during such period, and (r) any portion of management fees
paid by or on behalf of, or accrued by, Solera pursuant to the Professional
Services Agreement to the extent permitted under Section 6.5(e) of the Existing
First Lien Credit Agreement, minus (ii) (w) gains from extraordinary items, (x)
other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for a potential Cash item in any prior period), (y) any
aggregate net gain in such period from the permitted sale, exchange or other
disposition of capital assets (other than dispositions of inventory in the
ordinary course of business) by such Person or any of its Subsidiaries taken as
a whole, and (z) the amount of any expenses previously added back to
Consolidated Adjusted EBITDA pursuant to clause (i)(f)(2) above to the extent
the reimbursement of such expenses is not made with one year of the payment of
such expenses; provided, that the calculations made in determining Consolidated
Adjusted EBITDA shall be determined, with respect to any relevant period, after
giving pro forma effect to each Permitted Acquisition or Asset Sale consummated
during such period (including any incurrence, assumption, refinancing or
repayment of Indebtedness in connection therewith), as if such Permitted
Acquisition, Asset Sale and related transactions had been consummated on the
first day of such period, and such calculations shall be calculated containing
(i) such adjustments consistent with Regulation S-X under the Securities Act of
1933 which would include cost savings resulting from head count reduction,
closure of facilities and similar restructuring charges, which pro forma
adjustments shall be certified by the chief financial officer of Holdings and
(ii) such other adjustments related to projected or anticipated cost-savings or
synergies related to such Permitted Acquisition or Joint Ventures permitted by
Section 6.7 (or otherwise agreed to by Requisite Lenders) to the extent
reasonably acceptable to the Administrative Agent.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Holdings and its Subsidiaries but
excluding (to the extent that they would otherwise be included):

(i)                                     any such expenditures made for the
replacement or restoration of assets to the extent paid for by any casualty
insurance policy or condemnation award with respect to the asset or assets being
replaced or restored to the extent such expenditures are permitted under the
Agreement;

(ii)                                  for purposes of Section 6.8(d) only,
capital expenditures which constitute Permitted Acquisitions;

(iii)                               any such expenditures made with proceeds of
an equity issuance (so long as the equity issued in such issuance does not carry
a cash dividend and is not puttable or callable at any time prior to 91 days
following the Term Loan Maturity Date) of Holdings or a debt issuance by
Holdings or any of its Subsidiaries to the extent such debt issuance was
permitted hereunder or otherwise agreed to by Requisite Lenders; and

12


--------------------------------------------------------------------------------


(iv)                              any such expenditures to the extent Holdings
or any of its Subsidiaries has received reimbursement in cash from a third party
other than Holdings or one or more if its Subsidiaries and for which none of
Holdings or any of its Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents and, for the avoidance of doubt, IPO Proceeds.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:  (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) scheduled and mandatory repayments of Indebtedness for borrowed
money (excluding (i) repayments of Revolving Loans or Swing Line Loans except to
the extent a corresponding amount of the Revolving Commitments are permanently
reduced in connection with such repayments and (ii) the repayment of Existing
Term Loans on the Effective Date), (b) (i) all cash payments in respect of
Consolidated Capital Expenditures plus (ii) to the extent amounts permitted to
be paid during such period in respect of Consolidated Capital Expenditures are
carried forward to the next succeeding period in accordance with Section 6.8(d),
the aggregate amounts of all cash payments (not to exceed such permitted
carryforward amount) in respect of Consolidated Capital Expenditures made during
the first 130 days of the next succeeding period; provided, that any cash
payments in respect of Consolidated Capital Expenditures deducted from
Consolidated Excess Cash Flow pursuant to this section shall not thereafter be
deducted from Consolidated Excess Cash Flow during such next succeeding period
during which such payments are actually paid, (c) Consolidated Interest Expense,
(d) provisions for current taxes payable in cash with respect to such period,
(e) cash payments during such period in respect of Permitted Acquisitions and
Investments permitted by Section 6.7(f), (h), (k), (l) and (p) or otherwise
consented to by the Requisite Lenders, (f) the aggregate amount of all
Restricted Payments allowed under Section 6.5(b), (c), (d) or (h) or otherwise
consented to by the Requisite Lenders and actually paid in cash during such
period, (g) management fees actually paid in cash during such period to the
extent permitted under Section 6.5(e), (h) the aggregate amount of expenses
added back under (f) of the definition of Consolidated Adjusted EBITDA and
actually paid in cash by Holdings and its Subsidiaries during such period, in
each case to the extent added to Consolidated Net Income in the determination of
Consolidated Adjusted EBITDA for such period, (i) transaction related
expenditures to the extent added to Consolidated Net Income in the determination
of Consolidated Adjusted EBITDA under (m) and (n) of the definition of
Consolidated Adjusted EBITDA and to the extent actually paid in cash during such
period, (j) an amount equal to the income and withholding taxes (as estimated in
good faith by a senior financial or senior

13


--------------------------------------------------------------------------------


accounting officer of the U.S. Borrower and after giving effect to the overall
tax position of Holdings and its Subsidiaries) payable in the year following the
period for which a mandatory prepayment under Section 2.14 is determined in
respect of that amount of mandatory prepayment under Section 2.14 as is
attributable to the actual repatriation to the Borrower of undistributed
earnings of those Subsidiaries of the Borrower that are “controlled foreign
corporations” under Section 956 of the Code to enable it to prepay the Loans in
respect of a mandatory prepayment under Section 2.14 for such period, (k)
earn-out obligations paid in connection with Permitted Acquisitions to the
extent such obligations have not been deducted in determining Consolidated Net
Income for the period Consolidated Excess Cash Flow is determined and to the
extent actually paid in cash during such period, (l) capitalized software
development costs and expenses in an aggregate amount not to exceed $12,000,000
per Fiscal Year and (m) the amount, which, in the determination of Consolidated
Adjusted EBITDA, has been included in respect of income or cash gains from
Assets Sales of Holdings or it Subsidiaries to the extent utilized to repay or
prepay Loans in accordance with Section 2.14(a) (but in the case of Revolving
Loans, only to the extent a corresponding reduction in the Revolving Commitments
is made).

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amount not payable in Cash, any interest
on intercompany loans to the extent permitted by Section 6.1(b) and any amounts
referred to in Section 2.11(d) payable on or before the Closing Date or the
Effective Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries by such Person during such
period, (b) except as permitted under the second proviso at the end of the
definition of Consolidated Adjusted EBITDA, the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Holdings or is merged into
or consolidated with Holdings or any of its Subsidiaries or that Person’s assets
are acquired by Holdings or any of its Subsidiaries, (c) any after-tax gains or
losses attributable to Asset Sales or returned surplus assets of any Pension
Plan, and (c) (to the extent not included in clauses (a) through (c) above) any
net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
amount of all funded Indebtedness of Holdings and its Subsidiaries determined on
a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

14


--------------------------------------------------------------------------------


“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Continuing Lender” means an Existing First Lien Lender under the Existing First
Lien Credit Agreement that has delivered a Lender Consent Letter agreeing to
convert all or a portion of its Existing Term Loans to Domestic Tranche C Term
Loans or European Term Loans hereunder, as applicable.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control Agreements” means each control agreement executed and delivered by the
Collateral Agent for the benefit of the Secured Parties, a securities
intermediary or depositary bank and the applicable Credit Party on the Closing
Date and each control agreement to be executed and delivered by Collateral
Agent, a securities intermediary or depositary bank and the applicable Credit
Party pursuant to the terms of the Pledge and Security Agreement.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Borrowers in favor of
Issuing Bank relating to Letters of Credit and all other documents,
certificates, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent, Issuing Bank or any Lender in connection herewith.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Borrower and Guarantor from time to time party to a
Credit Document.

“CUSA” as defined in the preamble hereto.

15


--------------------------------------------------------------------------------


“Cure Amount” as defined in Section 6.8(e).

“Cure Right” as defined in Section 6.8(e).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“DAM” means the mechanism for the allocation and exchange of interests in the
Loans and collections thereunder established under Section 10.

“DAM Dollar Lender” means any Lender that has made or holds any Loan other than
Domestic Loans.

“DAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.1.

“DAM Exchange Date” means the date on which (a) any event referred to in Section
8.1(f) or 8.1(g) shall occur in respect of the U.S. Borrower or any Domestic
Guarantor or (b) an acceleration of the maturity of the Loans pursuant to
Section 8 of this Agreement shall occur.

“DAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent (determined
on the basis of Spot Exchange Rates prevailing on the DAM Exchange Date) of the
Obligations owed to such Lender (excluding such Lender’s participation in the
aggregate amount of Letters of Credit outstanding immediately prior to the DAM
Exchange Date) and (b) the denominator shall be the aggregate Dollar Equivalent
(as so determined) of the Obligations owed to all the Lenders (excluding the
aggregate amount of Letters of Credit outstanding immediately prior to such DAM
Exchange Date).  For purposes of computing each Lender’s DAM Percentage, all
Obligations which are denominated in Euro shall be translated into Dollars at
the Spot Exchange Rate in effect on the DAM Exchange Date.

“Default” means a condition or event that constitutes an Event of Default, or
after notice or expiration of any grace period set forth in Section 8 or both,
would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the

16


--------------------------------------------------------------------------------


Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.13
or Section 2.14 or by a combination thereof or (iii) the replacement of the
Defaulting Lender in accordance with the terms hereof) and (b) such Defaulting
Lender shall have delivered to Borrowers and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which Borrowers, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Defaulted Loan” as defined in Section 2.22.

“Defaulting Lender” as defined in Section 2.22.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Documentation Agent” as defined in the preamble hereto.

“Dollar Equivalent” means (i) with respect to an amount denominated in Euro on
any date, the amount of Dollars that may be purchased with such amount of Euro
at the Spot Exchange Rate on such date and (ii) with respect to an amount
denominated in Dollars on any date, the amount thereof.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Credit Party” means Holdings and each of its Domestic Subsidiaries.

“Domestic Guarantors” means, on the date of this Agreement, Holdings, each
Domestic Subsidiary of Holdings and each Foreign Subsidiary of Holdings (in each
case that is not an Excluded Subsidiary) that is treated as a pass-through or
disregarded entity for United States federal income tax purposes and all of the
Capital Stock of which is directly owned by Holdings or one or more Domestic
Subsidiaries of Holdings listed on the signature pages of this Agreement and,
thereafter, each Domestic Subsidiary of Holdings and each Foreign Subsidiary of
Holdings (in each case that is not an Excluded Subsidiary) that is treated as a
pass-through or disregarded entity for United States federal income tax purposes
and all of the interests of which are directly owned by Holdings or one or more
Domestic Subsidiaries of Holdings that signs a Counterpart Agreement or such
other accession agreement to this Agreement as a Domestic Guarantor accepted and
agreed by, and in form and substance reasonably satisfactory to, the
Administrative Agent. For the avoidance of doubt, Audatex Canada, ULC shall be
treated as a Domestic Guarantor, not a Foreign Guarantor.

 “Domestic Loans” means, collectively, the Domestic Tranche C Term Loans and the
Domestic Revolving Loans.

17


--------------------------------------------------------------------------------


“Domestic Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Domestic Revolving Loan and to acquire participations in
Letters of Credit and Swing Line Loans hereunder and “Domestic Revolving
Commitments” means such commitments of all Lenders in the aggregate.  The amount
of each Lender’s Domestic Revolving Commitment, if any, as of the Effective Date
is the amount in Dollars as set forth in the Register or in the applicable
Assignment Agreement.

“Domestic Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Domestic Revolving
Commitments, that Lender’s Domestic Revolving Commitment; and (ii) after the
termination of the Domestic Revolving Commitments, the sum of (a) the aggregate
outstanding principal amount of the Domestic Revolving Loans of that Lender, (b)
in the case of Issuing Bank, the aggregate Letter of Credit Usage in respect of
all Letters of Credit issued by that Lender (net of any participations by
Lenders in such Letters of Credit) to the U.S. Borrower, (c) the aggregate
amount of all participations by that Lender in any outstanding Letters of Credit
or any unreimbursed drawing under any Letter of Credit issued to the U.S.
Borrower, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders) made to the U.S. Borrower, and (e) the aggregate amount of all
participations therein by that Lender in any outstanding Swing Line Loans made
to the U.S. Borrower.

“Domestic Revolving Loan” means a Loan made by the Lenders in Dollars to U.S.
Borrower pursuant to Section 2.2(a).

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Domestic Tranche C Term Loan” means a Loan made by the Lenders to U.S. Borrower
pursuant to Section 2.1(a)(i).

“Domestic Tranche C Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Domestic Tranche C Term Loan and “Domestic Tranche C
Term Loan Commitments” means such commitments of all Lenders in the aggregate. 
The amount of each Lender’s Domestic Tranche C Term Loan Commitment, if any, is
set forth on Appendix A-1, in the schedule to its Lender Consent Letter with
respect to a Continuing Lender  or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Domestic Tranche C Term Loan Commitments as
of the Effective Date is $230,000,000.

“Domestic Tranche C Term Loan C Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Domestic
Tranche C Term Loans of such Lender; provided, at any time prior to the making
of the Domestic Tranche C Term Loans, the Domestic Tranche C Term Loan Exposure
of any Lender shall be equal to such Lender’s Domestic Tranche C Term Loan
Commitment.

18


--------------------------------------------------------------------------------


“Domestic Tranche C Term Loan Maturity Date” means the earliest of (i) the seven
year anniversary of the Effective Date and (ii) the date that all Domestic
Tranche C Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Domestic Tranche C Term Loan Note” means a promissory note in the form of
Exhibit B-1, as it may be amended, supplemented or otherwise modified from time
to time.

“Dutch Asset Pledges” means (a) each of the Dutch Pledge of Movable Assets, the
Dutch Pledge of Intercompany Receivables, the Dutch Pledge of Bank Accounts,
Dutch Pledge of IP Rights, Dutch Pledge of Insurance Claims and Dutch Pledge of
Receivables each dated as of the Effective Date, and (b) each other security
agreement or asset pledge agreement which may be executed and delivered from
time to time by a Dutch Obligor in favor of the Collateral Agent, pursuant to
which such Dutch Obligor grants a Lien to the Collateral Agent, for the ratable
benefit of the Secured Parties, on personal property owned by such Dutch Obligor
to secure such Dutch Obligor’s Guaranteed Obligations, substantially in the form
of Exhibit I-3, as any of the foregoing may be amended, restated, supplemented
or otherwise modified from time to time.

“Dutch Collateral Documents” means each of the following documents:  (a) the
Dutch Asset Pledges, (b) Dutch Share Pledges and (c) any other document executed
by Holdings or any of its Subsidiaries and governed by the laws of The
Netherlands pursuant to which such Person has pledged or granted a Lien to
secure any of the Obligations (to the extent specified therein) or its
Guaranteed Obligations, as any of the foregoing may be amended, restated,
supplemented or otherwise modified from time to time.

“Dutch Share Pledges” means the Dutch Share Pledges dated as of the Effective
Date, pursuant to which the Capital Stock of Dutch Holdcos and Dutch OpCos are
pledged in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, to secure the Obligations of each Euro Borrower and each Foreign
Guarantor pursuant to the terms and subject to the conditions set forth herein
(including, in particular, the limitations set forth in Section 7.13).

“Dutch HoldCos” means Audatex Holdings III B.V., EuroCo and EuroHoldco.

“Dutch Obligor” means each Euro Borrower and each Foreign Guarantor incorporated
or residing in the Netherlands.

“Dutch OpCos” means Solera Nederland B.V. (previously named ABZ Business
Services Nederland B.V.), Cato Berichtendienst B.V. and Audatex Network Services
Netherlands B.V.

“Dutch Pledge of Bank Accounts” means the Dutch Pledge of Bank Accounts dated as
of the Effective Date, executed by the Dutch Holdcos, Dutch OpCos and the
Collateral Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“Dutch Pledge of Intercompany Receivables” means the Dutch Pledge of
Intercompany Receivables dated as of the Effective Date, executed by the Dutch
Holdcos, ,

19


--------------------------------------------------------------------------------


Dutch OpCos and the Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Dutch Pledge of IP Rights” means the Dutch Pledge of IP Rights dated as of the
Effective Date, executed by EuroCo, Solera Nederland B.V (previously named ABZ
Business Services Nederland B.V.) and Cato Berichtendienst B.V. and the
Collateral Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“Dutch Pledge of Insurance Claims” means the Dutch Pledge of Insurance Claims
dated as of the Effective Date, executed by the Dutch Holdcos, Dutch OpCos and
the Collateral Agent, as amended, restated, supplemented or otherwise modified
from time to time.

“Dutch Pledge of Movable Assets” means the Dutch Pledge of Movable Assets dated
as of the Effective Date, executed by Dutch Holdcos, Dutch OpCos and the
Collateral Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“Dutch Pledge of Receivables” means the Dutch Pledge of Receivables dated as of
the Effective Date, executed by the Dutch Holdcos, Dutch OpCos and the
Collateral Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“Effective Date” means May 16, 2007, the date on which the conditions precedent
set forth in Section 3.3 shall have been satisfied or waived in accordance with
the terms hereof

“Effective Date Certificate” means an Effective Date Certificate substantially
in the form of Exhibit G-1.

“Effective Date Collateral Documents” means the Dutch Collateral Documents, the
Effective Date Swiss Collateral Document and the Effective Date U.K. Security
Agreements.

“Effective Date Swiss Collateral Document” means the Restated Abstract
Acknowledgement of Debt by Audatex Holding GmbH, substantially in the form of
Exhibit I-6 of the Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Effective Date U.K. Charge Over Shares” means the charge over shares dated on
or about the Effective Date substantially in the form contained in Exhibit I-7
and entered into between Audatex Holding GmbH and the Collateral Agent, pursuant
to which Audatex Holding GmbH shall charge in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, the Capital Stock of U.K. Obligor to
secure the Obligations of the Euro Borrowers and each Foreign Guarantor, as
amended, restated, supplemented or otherwise modified from time to time.

“Effective Date U.K. Debenture” means the U.K. Debenture dated on or about the
Effective Date substantially in the form contained in Exhibit I-7 and entered
into by the Collateral Agent and U.K. Obligor, pursuant to which U.K. Obligor
shall grant Liens and/or fixed or floating charges to the Collateral Agent, for
the ratable benefit of the Secured Parties, on or over all of its assets and
undertakings to secure its Obligations (to the extent required by the

20


--------------------------------------------------------------------------------


U.K. Debenture) of the Euro Borrowers and each Foreign Guarantor, as amended,
restated, supplemented or otherwise modified from time to time.

“Effective Date U.K. Security Agreements” means, collectively, the Effective
Date U.K. Charge Over Shares and the Effective Date U.K. Debenture.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other fund or entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit, buys or invests in loans, securities or other financial
assets; provided, no Affiliate of Holdings or Sponsor shall be an Eligible
Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA, other than a Multiemployer Plan, which is or was sponsored,
maintained or contributed to by, or required to be contributed by, Holdings, any
of its Subsidiaries or, with respect to employee benefit plans for which
Holdings or any of its Subsidiaries could have any actual or potential
liability, any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former

21


--------------------------------------------------------------------------------


ERISA Affiliate of Holdings or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of Holdings or any such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Holdings or such Subsidiary and with respect to liabilities arising
after such period for which Holdings or such Subsidiary could be liable under
the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefore, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan; or (xii) any event with
respect to any Foreign Plan which is similar to any event described in any of
subsections (i) through (xi) hereof.

22


--------------------------------------------------------------------------------


“Euro” and “€” means the single currency of the Participating Member States.

“Euro Borrowers” as defined in the preamble hereto.

“EuroHoldco” means Audatex Holdings IV B.V., a company organized under the laws
of The Netherlands.

“Euro Top Holdco” as defined in the recitals hereto.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“European Loans” means, collectively, the European Revolving Loans and the
European Term Loans.

“European Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any European Revolving Loan and “European Revolving Commitments”
means such commitments of all Lenders in the aggregate.  The amount of each
Lender’s European Revolving Commitment, if any, as of the Effective Date is the
amount in Euro as set forth in the Register or in the applicable Assignment
Agreement.

“European Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the European Revolving
Commitments, that Lender’s European Revolving Commitment; and (ii) after the
termination of the European Revolving Commitments, the sum of (a) the aggregate
outstanding principal amount of the European Revolving Loans of that Lender, (b)
in the case of Issuing Bank, the aggregate Letter of Credit Usage in respect of
all Letters of Credit issued by that Lender (net of any participations by
Lenders in such Letters of Credit) to the Euro Borrowers, (c) the aggregate
amount of all participations by that Lender in any outstanding Letters of Credit
or any unreimbursed drawing under any Letter of Credit issued to the Euro
Borrowers, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders) made to the Euro Borrowers, and (e) the aggregate amount of all
participations therein by that Lender in any outstanding Swing Line Loans made
to the Euro Borrowers.

“European Revolving Loan” means a Loan made by the Lenders to the Euro Borrowers
in Euro pursuant to Section 2.2(a).

“European Term Loans” means the European Term Loan C1 and the European Terms
Loan C2 collectively.

“European Term Loan C1” means a Loan made by the Lenders to EuroCo in Euro
pursuant to Section 2.1(a)(ii).

“European Term Loan C2” means a Loan made by the Lenders to EuroHoldco in Euro
pursuant to Section 2.1(a)(iii).

23


--------------------------------------------------------------------------------


“European Term Loan Commitments” means the European Term Loan C1 Commitment and
the European Term Loan C2 Commitment.  The aggregate amount of the European Term
Loan Commitments as of the Effective Date is €280,000,000.

“European Term Loan C1 Commitment” means the commitment of a Lender to make or
otherwise fund the European Term Loan C1.  The amount of each Lender’s European
Term Loan C1 Commitment, if any, is the Foreign Currency Equivalent as of the
Effective Date of the amount set forth by such Lender’s name on Appendix A-2, in
the schedule to its Lender Consent Letter with respect to a Continuing Lender or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
European Term Loan C1 Commitments as of the Effective Date is €52,080,000.

“European Term Loan C2 Commitment” means the commitment of a Lender to make or
otherwise fund the European Term Loan C2.  The amount of each Lender’s European
Term Loan C2 Commitment, if any, is the Foreign Currency Equivalent as of the
Effective Date of the amount set forth by such Lender’s name on Appendix A-2, in
the schedule to its Lender Consent Letter with respect to a Continuing Lender or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
European Term Loan C2 Commitments as of the Effective Date is €227,920,000.

“European Term Loan Exposure” means, with respect to any Lender as of any date
of determination, the outstanding principal amount of the European Term Loans of
such Lender; provided, at any time prior to the making of the European Term
Loans, the European Term Loan Exposure of any Lender shall be equal to the
aggregate of such Lender’s European Term Loan Commitments.

“European Term Loan Maturity Date” means the earlier of (i) the seven year
anniversary of the Effective Date, and (ii) the date that all European Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“European Term Loan C Note” means a promissory note in the form of Exhibit B-2,
as it may be amended, supplemented or otherwise modified from time to time.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiary” means any Subsidiary (excluding Guarantors) which,
together with its own Subsidiaries, as consolidated in the consolidated
financial statements of Holdings, accounts for (i) less than 5% of the
consolidated assets of Holdings as of the last day of the most recently ended
Fiscal Quarter and (ii) less than 5% of Consolidated Adjusted EBITDA of Holdings
for the most recently ended period of four consecutive Fiscal Quarters;
provided, however, that any Excluded Subsidiary may be designated a Guarantor
pursuant to Section 5.10(b).

24


--------------------------------------------------------------------------------


“Existing Domestic Term Loans” as defined in the recitals.

“Existing European Term Loans” as defined in the recitals.

“Existing European Term Loan A” means the European Term Loan A as defined in the
Existing First Lien Credit Agreement.

“Existing European Term Loan B” means the European Term Loan B as defined in the
Existing First Lien Credit Agreement.

“Existing European Term Loans” as defined in the recitals.

“Existing First Lien Credit Agreement” as defined in the recitals.

“Existing First Lien Lenders” means each financial institution that is a
“Lender” as defined in the Existing First Lien Credit Agreement.

“Existing Holdco PIK Credit Agreement” as defined in the recitals.

“Existing Indebtedness” means the Existing Term Loans and Indebtedness and other
obligations outstanding under the Existing Second Lien Credit Agreement and the
Existing Holdco PIK Agreement.

“Existing Second Lien Credit Agreement” as defined in the recitals.

“Existing Second Lien European Term Loan A” means the European Term Loan A as
defined in Existing Second Lien Credit Agreement.

“Existing Second Lien European Term Loan B” means the European Term Loan B as
defined in Existing Second Lien Credit Agreement.

“Existing Term Loans” as defined in the recitals.

“Existing Shareholder” means any of the Sponsor and the members of management of
Solera Holdings, Inc. and the Credit Parties that are shareholders of Solera
Holdings, Inc. as of the Effective Date.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the

25


--------------------------------------------------------------------------------


Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided, (i) if such day is not a Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to Administrative Agent, in its
capacity as a Lender, on such day on such transactions as determined by
Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and, in the case of unaudited financial
statements, the absence of footnotes.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien ranks first in
priority to all other Liens, other than any Permitted Lien that is permitted to
have higher priority.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
June 30 of each calendar year.

“Foreign Credit Party” means any Credit Party, other than a Domestic Credit
Party.

“Foreign Currency Equivalent” means, with respect to any amount denominated in
Dollars, on any date, the amount of Euro that may be purchased with such amount
of Dollars at the Spot Exchange Rate on such date.

“Foreign Guarantors” means, on the date of this Agreement, each Foreign
Subsidiary of Holdings (other than a Domestic Guarantor) listed on the signature
pages of this Agreement and thereafter each Foreign Subsidiary of Holdings
(other than a Domestic Guarantor), other than Excluded Subsidiaries, that signs
a Counterpart Agreement or such other accession agreement to this Agreement as a
Foreign Guarantor accepted and agreed by, and in form and substance reasonably
satisfactory to, the Administrative Agent.  For the avoidance of doubt, Audatex
Canada, ULC shall be treated as a Domestic Guarantor, not a Foreign Guarantor.

“Foreign Plan” means any employee benefit plan maintained by Holdings or any of
its Subsidiaries that is mandated or governed by any law, rule or regulation of
any Government Authority other than the United States, any State thereof or any
other political subdivision thereof.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.22.

26


--------------------------------------------------------------------------------


“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“German Collateral Documents” means each of the following documents: The share
pledge agreements over the shares of ADP Business Services GmbH, Audatex Daten
Internationale Datenentwicklungs GmbH, ArgeMu Holding GmbH, Exsoft GmbH, HADAKON
Kommunikations Systeme GmbH, the security assignments of receivables of all
trade and intercompany receivables of ADP Business Services GmbH, Audatex Daten
Internationale Datenentwicklungs GmbH, ArgeMu Holding GmbH, Exsoft GmbH and
HADAKON Kommunkations Systeme GmbH, the account pledge agreements relating to
all bank accounts of ADP Business Services GmbH, Audatex Daten Internationale
Datenentwicklungs GmbH, ArgeMu Holding GmbH, Exsoft GmbH and HADAKON
Kommunikations Systeme, the Abstract Acknowledgement of Debt by ArgeMu Holdings
GmbH and the Abstract Acknowledgement of Debt made by Audatex Holding GmbH, in
each case substantially in the form of Exhibit I-4 of the Existing First Lien
Credit Agreement, as any of the foregoing has been or may be amended, restated,
supplemented or otherwise modified from time to time.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any foreign or domestic, federal, state,
municipal, supranational, national or other government, governmental department,
commission, board, bureau, court, agency or instrumentality or political
subdivision thereof or any entity, officer or examiner exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the United States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” means a “Grantor” as defined in the Pledge and Security Agreement or a
“Chargor” as defined in the U.K. Collateral Documents or other applicable
Collateral Documents, or a “Pledgor” as defined in the Dutch Collateral
Documents.

“Group” as defined in Schedule 1.1A.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each Domestic Guarantor and each Foreign Guarantor; provided,
however, the Euro Borrowers and each Foreign Subsidiary, other than any Foreign
Subsidiary of Holdings that is treated as a pass-through or disregarded entity
for United States federal income tax purposes and all of the Capital Stock of
which is directly owned by Holdings

27


--------------------------------------------------------------------------------


or one or more Domestic Subsidiaries of Holdings, shall not be “Guarantors” of
the Obligations of the U.S. Borrower or any Domestic Guarantor).

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement entered into with a Lender
Counterparty in order to satisfy the requirements of this Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Holdings” as defined in the preamble hereto.

“Increased Amount Date” as defined in Section 2.24.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due (or remains unpaid) more than 120 days from the
date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument; (v) all Indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings, or any similar reimbursement or
counter-indemnity obligations; (vii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (viii) any obligation of such Person the
primary purpose,

28


--------------------------------------------------------------------------------


intent or effect of which is to provide assurance to an obligee that the
obligation of the obligor thereof will be paid or discharged, or any agreement
relating thereto will be complied with, or the holders thereof will be protected
(in whole or in part) against loss in respect thereof, or to raise finance for
or on behalf of such Person; (ix) any liability of such Person for an obligation
of another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose, intent or effect
thereof is as described in clause (viii) above; and (x) all obligations of such
Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, (A) deferred compensation arrangements, (B) non-compete or consulting
obligations incurred in connection with Permitted Acquisitions, (C) earn-out
obligations until such obligations are earned or mature in accordance with GAAP,
(D) deemed Indebtedness pursuant to FASB 133 or 150, (E) obligations under any
Interest Rate Agreement and any Currency Agreement or (F) intercompany
Indebtedness permitted under Section 6.1(b), shall only be deemed “Indebtedness”
for purposes of Section 6.1 and not any other purpose hereunder.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable
out-of-pocket fees and disbursements of counsel for Indemnitees in connection
with any investigative, administrative or judicial proceeding or hearing
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any out-of-pocket
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of Holdings or any
of its Subsidiaries.

“Indemnitee” as defined in Section 11.3.

“Installment” as defined in Section 2.12.

29


--------------------------------------------------------------------------------


“Intellectual Property” means the following that are owned by Holdings or any of
its Subsidiaries: (i) any patents, trade marks, service marks, designs, business
names, copyrights, design rights, moral rights, inventions, confidential
information, know-how and other intellectual property rights and interest,
whether registered or unregistered; and (ii) the benefit of applications to
register and rights to use the above.

“Intercompany Note” means a promissory note or notes substantially in the form
of Exhibit K evidencing Indebtedness owed among the Credit Parties and their
Subsidiaries.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on September 30, 2006 through the final maturity date of such Loan;
and (ii) any Loan that is a Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, or to the extent acceptable to all
applicable Lenders, nine- or twelve-months, in each case as selected by
Borrowers in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end
on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loans shall extend beyond such
Class’s Term Loan Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period: 
(i) if the currency is Euro, the date that is two TARGET Days before the first
day of that Interest Period and (ii) if the currency is Dollars, the date that
is two Business Days prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

30


--------------------------------------------------------------------------------


“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of
Holdings from any Person (other than Holdings or any Domestic Guarantor), of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Holdings or any of its Subsidiaries to any other Person
(other than Holdings or any Domestic Guarantor), including all indebtedness and
accounts receivable from such other Person that are not current assets or did
not arise from sales to such other Person in the ordinary course of business. 
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“IP Security Agreement” means each IP Security Agreement, dated as of the
Closing Date, by and among Holdings, Borrower, Guarantor and Collateral Agent,
as applicable.

“IPO Proceeds” as defined in the recitals.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Citibank, N.A. as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity.

“Joinder Agreement” means an agreement substantially in the form of Exhibit L.

“Joint Venture” means a joint venture, partnership or other similar arrangement
with a third party non-Affiliate, whether in corporate, partnership or other
legal form; provided, in no event shall any Subsidiary of any Person be
considered to be a Joint Venture to which such Person is a party.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit J with such
amendments or modifications as may be reasonably approved by Collateral Agent.

“L/C Reserve Account” as defined in Section 10.2.

“Lead Arranger” as defined in the preamble hereto.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property where Collateral having a fair market value in
excess of $2,500,000 is located.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, each Continuing Lender and any other Person that becomes a party
hereto pursuant to an Assignment Agreement.

31


--------------------------------------------------------------------------------


“Lender Consent Letters” means the lender consent letters authorizing the
amendment and restatement of the Existing First Lien Credit Agreement and, in
the case of Continuing Lenders, agreeing to convert all or a portion of the
Existing Term Loans made by such Lender to Domestic Tranche C Term Loans or
European Term Loans hereunder, as applicable.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date or the
Effective Date, as the case may be, but subsequently, whether before or after
entering into a Hedge Agreement, ceases to be an Agent or a Lender, as the case
may be) including, without limitation, each such Affiliate that appoints the
Collateral Agent as its agent and agrees to be bound by the Credit Documents as
a Secured Party, subject to Section 9.8(c).

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.

“Letter of Credit Sublimit” means the lesser of (i) $20,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of a Borrower.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of (i)
Consolidated Total Debt as of such day (net of (i) Cash and Cash Equivalents of
Holdings and its Subsidiaries held in accounts in which Holdings or such
Subsidiary has granted a Lien for the benefit of the Secured Parties pursuant to
a Collateral Document and (ii) existing Indebtedness to the extent such
Indebtedness is cash-collateralized) to (ii) Consolidated Adjusted EBITDA for
the four-Fiscal Quarter period ending on such date.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means a Domestic Loan, a European Loan, a Revolving Loan, a Swing Line
Loan and a New Term Loan.

“Local Time” shall mean (a) with respect to a Loan or Letter of Credit
denominated in, or delivery of, Dollars, or notice with respect to any Loan or
Letter of Credit, New York City time, (b) with respect to the funding with
respect to a Loan or Letter of Credit denominated in, or delivery of, Euro,
London time.

32


--------------------------------------------------------------------------------


“Luxemburg Collateral Documents” means mean any Collateral Document governed by
Luxembourg law and concluded to secure the Guaranteed Obligations under this
Agreement, in particular a pledge agreement over bank accounts of Audatex
Holdings II S.à R.L., a pledge agreement over all parts in Audatex Holdings II
S.à R.L. and a pledge agreement over receivables held by Audatex Holdings II S.à
R.L, in each case, substantially in the form of Exhibit I-5 of the Existing
First Lien Credit Agreement, as any of the foregoing has been or may be amended,
restated, supplemented or otherwise modified from time to time.

“Mandatory Cost” means the percentage rate per annum calculated in accordance
with Schedule 1.1B.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or financial condition of Holdings and its Subsidiaries taken as a whole
(after taking into account any applicable insurance and any applicable
indemnification, to the extent the relevant indemnitors and insurers have
acknowledged coverage); (ii) the ability of the Credit Parties, taken as a
whole, to fully and timely perform their Obligations; (iii) the legality,
validity, binding effect or enforceability against a Credit Party of a material
Credit Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any material Credit Document.

“Moody’s” means Moody’s Investor Services, Inc.

“Minority Acquisition” means any acquisition by a member of the Group of the
entire issued share capital (or, in respect of existing (non-wholly owned)
members of the Group, existing minority interests and joint ventures) not
already owned by a member of the Group if thereafter the non-wholly owned member
of the Group, the company in which the member of the Group held a minority
interest or the joint venture becomes a wholly-owned Subsidiary of Holdings.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Quarter.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale (other than an
Asset Sale consisting of an operating lease (as determined in accordance with
GAAP), where one or more Borrowers or Guarantors is acting as lessor, entered
into in the ordinary course of business), an amount equal to: (i) Cash payments
(including any Cash received by way of

33


--------------------------------------------------------------------------------


deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale and customary and reasonable fees, legal fees, brokerage fees,
commissions, costs and other expenses, (b) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Holdings or
any of its Subsidiaries in connection with such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any property or casualty insurance policy in respect of a covered loss
thereunder or (b) as a result of the taking of any assets of Holdings or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Holdings or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof, (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including Taxes payable as a result of any gain recognized or
otherwise in connection therewith and (c) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the assets subject to the events
described in clauses (i)(a) and (b) above that is required to be repaid under
the terms thereof.

“New Term Loan Commitments” as defined in Section 2.24.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.24.

“New Term Loan Maturity Date” means the date that New Term Loans of  a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.24.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.20(d).

34


--------------------------------------------------------------------------------


“Non-US Participant” means any participant that is not a United States Person
(as such term is defined in Section 7701(a)(30) of the Internal Revenue Code)
for U.S. federal income tax purposes.

“Note” means a Domestic Tranche C Term Loan Note, a European Term Loan C Note, a
Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), the Lenders or any of them and Lender Counterparties, under any Credit
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended
and (v) with respect to any Foreign Subsidiary, the equivalent thereof in its
jurisdiction of incorporation or organization.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official including an official of a non-U.S. government, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official in such official’s
relevant jurisdiction.

“Original Currency” as defined in Section 11.23(a).

“Other Currency” as defined in Section 11.23(a).

“Participant” as defined in Section 11.6(g).

“Participating Member State” means any member state of the European Community
that adopt or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Community relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

35


--------------------------------------------------------------------------------


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Borrowers or any Guarantors,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Capital Stock of, or a business line or unit or a division
of, any Person; provided,

(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

(iii)          in the case of the acquisition of Capital Stock (other than Joint
Ventures permitted under Section 6.7(h)), all of the Capital Stock (except for
any such Securities in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of a Borrower in connection with such acquisition shall
be owned 100% by such Borrower or a Guarantor thereof, and such Borrower shall
have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of such Borrower, each of the actions set forth in Sections 5.10
and/or 5.11, as applicable;

(iv)          Holdings and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8(a) and (b) on a pro forma basis
after giving effect to such acquisition as of the last day of the Fiscal Quarter
most recently ended for which a Compliance Certificate has been delivered (as
determined in accordance with the second proviso of the definition of
Consolidated Adjusted EBITDA);

(v)           Borrowers shall have delivered to Administrative Agent (A) at
least 10 Business Days prior to such proposed acquisition, (i) if requested by
the Administrative Agent, a Compliance Certificate evidencing compliance with
Section 6.8 as required under clause (iv) above and (ii) all other relevant
financial information with respect to such acquired assets, including, without
limitation, the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.8 and (B) promptly
upon reasonable request by Administrative Agent, (i) a copy of the draft
purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by Administrative Agent) and (ii) any
available quarterly and annual financial statements of the Person whose Capital
Stock or assets are being acquired for the twelve (12) month period ending 45
days immediately prior to such proposed Permitted Acquisition, including any
audited financial statements that are available;

(vi)          any Person or assets or division as acquired in accordance
herewith (x) shall be in same business or lines of business or substantially
related or complementary to such line of business in which Holdings and/or its
Subsidiaries are engaged as of the Closing Date and (y) when considered in
connection with each

36


--------------------------------------------------------------------------------


Guarantor’s obligations under the Credit Documents, does not result in such
Guarantor’s contravention of any applicable financial assistance rules;

(vii)         [reserved]; and

(viii)        except in the case of a Permitted Acquisition for which the
purchase price does not exceed $50,000,000 and Minority Acquisitions, the
Borrowers shall have delivered to the Administrative Agent any information
reasonably requested by the Administrative Agent.

Notwithstanding the foregoing, an acquisition consummated by Borrowers or any
Guarantor that does not meet all or any of the criteria under (i) through (viii)
herein shall nonetheless be a “Permitted Acquisition” hereunder to the extent
the Requisite Lenders have approved such acquisition.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(p).

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by U.S. Borrower and each Domestic Guarantor (other than a Canadian Guarantor)
on the Closing Date substantially in the form of Exhibit I-1 attached to the
Existing First Lien Credit Agreement, as it has been or may be amended,
supplemented or otherwise modified from time to time.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

“Professional Services Agreement” means the Professional Services Agreement,
dated as of April 1, 2005, by and between GTCR Golder Rauner II, L.L.C. and
Solera.

“Projections” as defined in Section 4.8.

37


--------------------------------------------------------------------------------


“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Domestic Tranche C Term Loan of any Lender, the
percentage obtained by dividing (a) the Domestic Tranche C Term Loan Exposure of
that Lender by (b) the aggregate Domestic Tranche C Term Loan Exposure of all
Lenders; (ii) with respect to all payments, computations and other matters
relating to the European Term Loan of any Lender, the percentage obtained by
dividing (a) the European Term Loan Exposure of that Lender by (b) the aggregate
European Term Loan Exposure of all Lenders, (iii) with respect to all payments,
computations and other matters relating to the Domestic Revolving Commitment or
Domestic Revolving Loans of any Lender or any Letters of Credit issued to the
U.S. Borrower or participations purchased therein by any Lender or any
participations in any Swing Line Loans made to the U.S. Borrower and purchased
by any Lender, the percentage obtained by dividing (a) the Domestic Revolving
Exposure of that Lender by (b) the aggregate Domestic Revolving Exposure of all
Lenders and (iv) with respect to all payments, computations and other matters
relating to the European Revolving Commitment or European Revolving Loans of any
Lender or any Letters of Credit issued to a Euro Borrower or participations
purchased therein by any Lender or any participations in any Swing Line Loans
made to a Euro Borrower and purchased by any Lender, the percentage obtained by
dividing (a) the European Revolving Exposure of that Lender by (b) the aggregate
European Revolving Exposure of all Lenders.  For all other purposes with respect
to each Lender, “Pro Rata Share” means the percentage obtained by dividing (A)
amount equal to the sum of the Domestic Tranche C Term Loan Exposure, the
European Term Loan Exposure, the Domestic Revolving Exposure and the European
Revolving Exposure of that Lender, by (B) an amount equal to the sum of the
aggregate Domestic Tranche C Term Loan Exposure, the aggregate European Term
Loan Exposure, the aggregate Domestic Revolving Exposure and the aggregate
European Revolving Exposure of all Lenders.

“Qualifying IPO” means an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 (or any
successor form)) of the common stock of Solera Holdings, Inc. or one or more of
its Subsidiaries (i) pursuant to (1) an effective registration statement filed
with the United States Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in conjunction with a secondary public
offering), (2) a successful application being made for the admission of any part
of the share capital of Solera Holdings, Inc. or one or more of its Subsidiaries
to the “Official List” of the UK Listing Authority and the admission of any part
of the common stock of Solera Holdings, Inc. or one or more of its Subsidiaries
to trading on the London Stock Exchange plc or in or on any exchange or market
replacing the same or any other national exchange or market in any country, or
(3)  the grant of permission to deal in any part of the common stock of any
Solera Holdings, Inc. or one or more of its Subsidiaries on the Alternative
Investment Market or the European Acquisition of Securities Dealers Automated
Quotation System or on any recognized investment exchange (as that term is used
in the Financial Services and Markets Act 2000) or in or on any exchange or
market replacing the same or any other national exchange or market in any
country and (ii) resulting in gross proceeds received by Solera Holdings, Inc.
or one or more of its Subsidiaries of at least $100,000,000.

“Quebec Security Documents” means the deed of hypothec, the debenture and the
pledge of debenture granted by any Credit Party under the laws of the Province
of Quebec, as such documents may be amended, restated, supplemented or otherwise
modified from time to time.

38


--------------------------------------------------------------------------------


“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Reference Banks” means, the principal office in Frankfurt of Citigroup Global
Markets Deutschland or such other banks as may be appointed by the
Administrative Agent in consultation with Holdings.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of April 1, 2005, by and among Solera Holdings, Inc., GTCR
Fund VIII, L.P., a Delaware limited partnership, GTCR Fund VIII/B, L.P., a
Delaware limited partnership, GTCR Co-Invest II, L.P., a Delaware limited
partnership, and the other persons named as parties therein from time to time.

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means the Acquisition Agreement and each other document and
instrument executed with respect thereto.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Required Prepayment Date” as defined in Section 2.15(c).

“Requisite Lenders” means one or more Lenders having or holding Domestic Tranche
C Term Loan Exposure, European Term Loan Exposure, Domestic Revolving Exposure
and/or European Revolving Exposure representing more than 50% of the sum of (i)
the aggregate Domestic Tranche C Term Loan Exposure of all Lenders, (ii) the
aggregate European Term Loan

39


--------------------------------------------------------------------------------


Exposure of all Lenders, (iii) the aggregate Domestic Revolving Exposure of all
Lenders and (iv) the aggregate European Revolving Exposure of all Lenders.

“Requisite Revolving Lenders” means one or more Lenders having or holding
Domestic Revolving Exposure and/or European Revolving Exposure representing more
than 50% of the sum of (i) Domestic Revolving Exposure of all Lenders and (ii)
the aggregate European Revolving Exposure of all Lenders.

“Reservations” means anything disclosed by any of the legal opinions delivered
to the Administrative Agent pursuant to Section 3.1.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or
Borrowers now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Holdings or
Borrowers now or hereafter outstanding, except in a Cash-free, tax-free
reorganization; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Holdings or Borrowers now or hereafter outstanding; (iv) management
or similar fees payable to Sponsor or any of its Affiliates and (v) any payment
or prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Indebtedness incurred
pursuant to Section 6.1(s) or (v).

“Restriction” as defined in Section 2.14(g).

“Revolving Commitment” means the aggregate of the Domestic Revolving Commitments
and the European Revolving Commitments.  The aggregate amount of the Revolving
Commitments (including the Dollar amount of the European Revolving Commitments)
as of the Effective Date is $50,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i)  the
sixth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14 and (iii)
the date of the termination of the Revolving Commitments pursuant to Section
8.1.

“Revolving Loan” means a Domestic Revolving Loan or a European Revolving Loan,
as applicable, and “Revolving Loans” means the Domestic Revolving Loans and
European Revolving Loans, collectively.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-3, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

40


--------------------------------------------------------------------------------


“Secured Parties” has the meaning assigned to that term in the applicable
Collateral Document.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Sellers” means each of Automatic Data Processing, Inc., ADP Atlantic Inc., ADP
Nederland B.V., ADP International B.V., ADP Canada Co. and ADP Private Limited.

“Senior Management Agreement” as defined in the Existing First Lien Credit
Agreement.

“Series” as defined in Section 2.24.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

“Solvent” means, means, with respect to all Credit Parties, taken as a whole,
that as of the date of determination, (a) the sum of the Credit Parties’ debt
(including contingent liabilities) does not exceed the present fair saleable
value, taken on a going concern basis of such Credit Parties’ present assets;
(b) such Credit Parties’ capital is not unreasonably small in relation to its
business as contemplated on the Effective Date and reflected in the Projections
or with respect to any transaction contemplated or undertaken after the
Effective Date; and (c) the Credit Parties have not incurred and do not intend
to incur, or believe (nor should they reasonably believe) that they will incur,
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise), in each case, as determined exclusively under the
Bankruptcy Code, including judicial and administrative interpretation
thereunder.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Solera” means Solera, Inc., a Delaware corporation and an indirect Subsidiary
of Holdings.

“Sponsor” means GTCR Fund VIII, L.P. and its Affiliates.

“Spot Exchange Rate” means, at any date of determination thereof, the spot rate
of exchange in London that appears on the display page applicable to the
relevant currency on

41


--------------------------------------------------------------------------------


the Bridge’s Telerate Service (or such other page as may replace such page on
such service for the purpose of displaying the spot rate of exchange in London
for the conversion of Dollars into Euros or Euros into Dollars); provided that
if there shall at any time no longer exist such a page on such service, the spot
rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Administrative Agent and reasonably
acceptable to the Borrowers.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Swing Line Lender” means CUSA in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to a Borrower pursuant
to Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-4, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“Swiss Collateral Documents” means each of the following documents: the share
pledge agreement over the shares in Audatex Holding GmbH; the share pledge
agreement over the shares in each Audatex GmbH, Audatex (Schweiz) GmbH and
Audatex Systems GmbH; the fiduciary assignment agreement and declaration of
assignment regarding certain assets and claims of Audatex Holding GmbH, Audatex
GmbH, Audatex (Schweiz) GmbH and Audatex Systems GmbH; the pledge agreement
regarding intellectual property rights of Audatex Holding GmbH, Audatex GmbH,
Audatex (Schweiz) GmbH and Audatex Systems GmbH; the trademark pledge regarding
trademarks of each Audatex Holding GmbH, Audatex GmbH, Audatex (Schweiz) GmbH
and Audatex Systems GmbH; all substantially in the form of Exhibit I-6 of the
Existing First Lien Credit Agreement, the Effective Date Swiss Collateral
Document, and any other document executed by Holdings or any of its Subsidiaries
and governed by the laws of Switzerland pursuant to which such person has
granted a Lien to secure any of the Secured Obligations (as defined therein), as
any of the foregoing has been or may be amended, restated, supplemented or
otherwise modified from time to time.

“Syndication Agent” as defined in the preamble hereto.

42


--------------------------------------------------------------------------------


“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for settlement of payments in
Euro.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed
including any interest, additions to tax or penalties applicable thereto;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or resident or in which that Person’s applicable principal office (and/or, in
the case of a Lender, its lending office) is located on the overall net income,
profits or gains of that Person (and/or, in the case of a Lender, its applicable
lending office).

“Tax Distributions” as defined in Section 6.5(c).

“Term Loan” means a Domestic Tranche C Term Loan or a European Term Loan.

“Term Loan Commitment” means the Domestic Tranche C Term Loan Commitment or the
European Term Loan Commitment, as applicable, and “Term Loan Commitments” means
such commitments of all Lenders.

“Term Loan Maturity Date” means the latest of the Domestic Tranche C Term Loan
Maturity Date or the European Term Loan Maturity Date.

“Term Loan Note” means a Domestic Tranche C Term Loan Note or a European Term
Loan C Note, as applicable.

“Terminated Lender” as defined in Section 2.23.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans as of such date (other than Revolving Loans made for the purpose
of repaying any Refunded Swing Line Loans or reimbursing Issuing Bank for any
amount drawn under any Letter of Credit, but not yet so applied), (ii) the
aggregate principal amount of all outstanding Swing Line Loans as of such date
and (iii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
borrower under the Existing Holdco PIK Agreement, Borrowers or any of Borrowers’
Subsidiaries on or before the Effective Date in connection with the transactions
contemplated by the Credit Documents, the Existing Indebtedness and the Related
Agreements.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

43


--------------------------------------------------------------------------------


“U.K. Charge Over Shares” means the charge over shares dated on or about the
Closing Date substantially in the form of Exhibit I-7 to the Existing First Lien
Credit Agreement and entered into between Audatex Holding GmbH and the
Collateral Agent, pursuant to which Audatex Holding GmbH charged in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, the Capital
Stock of U.K. Obligor to secure the Obligations of the Euro Borrowers and each
Foreign Guarantor.

“U.K. Debenture” means the U.K. Debenture dated on or about the Closing Date,
entered into by the Collateral Agent and U.K. Obligor, pursuant to which U.K.
Obligor granted Liens and/or fixed or floating charges to the Collateral Agent,
for the ratable benefit of the Secured Parties, on or over all of its assets and
undertakings to secure its Obligations (to the extent required by the U.K.
Debenture) of the Euro Borrowers and each Foreign Guarantor, as amended,
restated, supplemented or otherwise modified from time to time.

“U.K. Obligor” means Audatex (UK) Limited, a company incorporated in England and
Wales with registered number 0205856.

“U.K. Security Agreements” means, collectively, the U.K. Charge Over Shares, the
U.K. Debenture, the Effective Date U.K. Charge Over Shares and the Effective
Date U.K. Debenture.

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to a Borrower in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

“Unit Purchase Agreement” means that certain Unit Purchase Agreement, dated as
of April 1, 2005, by and among Solera Holdings, Inc., GTCR Fund VIII, L.P., a
Delaware limited partnership, GTCR Fund VIII/B, L.P., a Delaware limited
partnership, GTCR Co-Invest II, L.P., a Delaware limited partnership, and the
other persons named as parties therein from time to time, as such agreement is
amended on or around the Closing Date.

“Unpaid Drawing” as defined in Section 10.2.

“U.S. Borrower” as defined in the preamble hereto.

1.2.   Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation.  In the event that any Accounting Change (as defined
below) results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrowers and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrowers’
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made.  Until such time as such an amendment shall
have been executed and delivered by the Borrowers and the Requisite Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting

44


--------------------------------------------------------------------------------


Change had not occurred.  “Accounting Change” refers to any change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of certified Public Accountants or, if applicable, the U.S. Securities and
Exchange Commission (or successors thereto or agencies with similar functions)
and any European equivalent accounting standards board.

1.3.   Interpretation, etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided.  The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.  References to the “Lead Arranger,” any “Agent,” the “Collateral Agent,”
any “Credit Party,” any “Lender,” any “obligor,” any “Party” or any other
persons shall be construed so as to include successors in title, permitted
assigns and permitted transferees.  References to “assets” includes present and
future properties, revenues and rights of every description. References to a
“Credit Document” or any other agreement or instrument is a reference to that
Credit Document or other agreement or instrument as amended, novated,
supplemented, extended or restated, strictly in accordance with the terms
thereof.  This Agreement restates and replaces, in its entirety, the Existing
First Lien Credit Agreement; any reference in any of the other Credit Documents
to the Existing First Lien Credit Agreement (however defined) shall mean this
Agreement.  The terms lease and license shall include sub-lease and sub-license,
as applicable.

SECTION 2.   LOANS AND LETTERS OF CREDIT

2.1.   Term Loans.

(a)    Loan Commitments.  Subject to the terms and conditions hereof,

(i)        (x) each applicable Continuing Lender severally agrees that the
Existing Domestic Term Loans made by such Continuing Lender under the Existing
First Lien Credit Agreement shall remain outstanding on an after the Effective
Date as “Domestic Tranche C Term Loans” made pursuant to this Agreement in the
same pro rata amount of such Continuing Lender’s Pro Rata Share of the Existing
Domestic Term Loans and such Existing Domestic Term Loans shall on and after the
Effective Date have all of the rights and benefits of Domestic Tranche C Term
Loans as set forth in this Agreement and the other Credit Documents and (y) each
Lender having a Domestic Tranche C Term Loan Commitment (other than a Continuing
Lender except with respect to any amount of Domestic Tranche C Term Loan
Commitment of such Continuing Lender in excess of the amount converted from
Existing Domestic Term Loans pursuant to clause (i)(x) above) severally agrees
to lend to the U.S. Borrower in Dollars on the Effective Date, a

45


--------------------------------------------------------------------------------


Domestic Tranche C Term Loan in an amount equal to such Lender’s Tranche C Term
Loan Commitment;

(ii)       (x) each applicable Continuing Lender severally agrees that the
Existing European Term Loan A made by such Continuing Lender under the Existing
First Lien Credit Agreement shall remain outstanding on an after the Effective
Date as “European Term Loan C1” made pursuant to this Agreement in the same pro
rata amount of such Continuing Lender’s Pro Rata Share of the Existing European
Term Loan A and such Existing European Term Loan A shall on and after the
Effective Date have all of the rights and benefits of European Term Loan C1 as
set forth in this Agreement and the other Credit Documents and (y) each Lender
having a European Term Loan C1 Commitment (other than a Continuing Lender except
with respect to any amount of European Term Loan C1 Commitment of such
Continuing Lender in excess of the amount converted from the Existing European
Term Loan A pursuant to clause (ii)(x) above) severally agrees to lend to
EuroCo, on the Effective Date, a term loan in Euro in an amount equal to such
Lender’s European Term Loan C1 Commitment; and

(iii)      (x) each applicable Continuing Lender severally agrees that the
Existing European Term Loan B made by such Continuing Lender under the Existing
First Lien Credit Agreement shall remain outstanding on an after the Effective
Date as “European Term Loan C2” made pursuant to this Agreement in the same pro
rata amount of such Continuing Lender’s Pro Rata Share of the Existing European
Term Loan B and such Existing European Term Loan B shall on and after the
Effective Date have all of the rights and benefits of European Term Loan C2 as
set forth in this Agreement and the other Credit Documents and (y) each Lender
having a European Term Loan C2 Commitment (other than a Continuing Lender except
with respect to any amount of European Term Loan C2 Commitment of such
Continuing Lender in excess of the amount converted from the Existing European
Term Loan B pursuant to clause (iii)(x) above) severally agrees to lend to
EuroHoldco, on the Effective Date, a term loan in Euro in an amount equal to
such Lender’s European Term Loan C2 Commitment.

The applicable Borrower may make only one borrowing under each of the Domestic
Tranche C Term Loan Commitment and the European Term Loan Commitments which
shall be on the Effective Date.  Any amount borrowed under this Section 2.1(a)
and subsequently repaid or prepaid may not be reborrowed.  Subject to Sections
2.13(a) and 2.14, all amounts owed hereunder with respect to the Domestic
Tranche C Term Loans and the European Term Loans shall be paid in full no later
than the Domestic Tranche C Term Loan Maturity Date and the European Term Loan
Maturity Date, respectively.  Each Lender’s Domestic Tranche C Term Loan
Commitment and European Term Loan Commitments shall terminate immediately and
without further action on the Effective Date after giving effect to the funding
of such Lender’s Domestic Tranche C Term Loan Commitment and European Term Loan
Commitments on such date.

(b)   Borrowing Mechanics for Term Loans.

(i)        The U.S. Borrower and each Euro Borrower shall each deliver to the
Administrative Agent a fully executed Funding Notice no later than one Business
Day

46


--------------------------------------------------------------------------------


prior to the Effective Date.  Promptly upon receipt by Administrative Agent of
such Funding Notice, Administrative Agent shall notify each Lender of the
proposed borrowing.

(ii)       Each Lender shall make its Domestic Tranche C Term Loan and/or
respective European Term Loans, as the case may be, available to Administrative
Agent not later than 12:00 p.m. (Local Time) on the Effective Date, by wire
transfer of same day funds in Dollars or Euro, as applicable, at the Principal
Office designated by Administrative Agent.  Upon satisfaction or waiver of the
conditions precedent set forth in Section 3.3, Administrative Agent shall make
the proceeds of (a) the Domestic Tranche C Term Loans available to U.S. Borrower
on the Effective Date by causing an amount of same day funds in Dollars equal to
the proceeds of all such Loans received by U.S. Administrative Agent from
Lenders to be credited to the account of U.S. Borrower at the Principal Office
designated by U.S. Administrative Agent or to such other account as may be
designated in writing to the Administrative Agent by U.S. Borrower and
(b) European Term Loans available to the relevant Euro Borrowers on the
Effective Date by causing an amount of same day funds in Euro equal to the
proceeds of all such Loans received by the Administrative Agent from Lenders to
be credited to the account of the relevant Euro Borrowers at the Administrative
Agent’s Principal Office or to such other account as may be designated in
writing to the Administrative Agent by the relevant Euro Borrowers.

2.2.   Revolving Loans.

(a)       Revolving Commitments.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Domestic Revolving Loans to U.S. Borrower in Dollars and European Revolving
Loans to the Euro Borrowers in Euro; provided, that after giving effect to the
making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect.  Amounts
borrowed pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period.  Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.  Any Revolving Loan
outstanding under the Existing First Lien Credit Agreement on the Effective Date
shall continue to be outstanding and be deemed to be Revolving Loans made
hereunder subject the terms and conditions hereof.

(b)    Borrowing Mechanics for Revolving Loans.

(i)        Except pursuant to 2.4(d), Domestic Revolving Loans shall be made in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount, and European Revolving Loans shall be in an aggregate
minimum amount of €1,000,000 and integral multiples of  €500,000.

(ii)       Whenever (a) Borrower desires that Lenders make Revolving Loans, such
Borrower shall deliver to Administrative Agent a fully executed and delivered
Funding

47


--------------------------------------------------------------------------------


Notice no later than (a) 10:00 a.m. (Local Time) at least three Business Days in
advance of the proposed Credit Date in the case of a European Revolving Loan,
and (b) 10:00 a.m. (New York City time) on the proposed Credit Date in the case
of a Domestic Revolving Loan; provided that, notwithstanding the foregoing,
three Business Days prior notice shall be required with respect to a Eurodollar
Rate Loan.  Except as otherwise provided herein, a Funding Notice for a European
Revolving Loan shall be irrevocable on and after the related Interest Rate
Determination Date and the applicable Borrower shall be bound to make a
borrowing in accordance therewith.

(iii)       Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(Local Time)) not later than 2:00 p.m. (Local Time) on the same day as
Administrative Agent’s receipt of such Funding Notice from the applicable
Borrower.

(iv)       Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (Local Time) on the applicable
Credit Date by wire transfer of same day funds in Dollars or Euro, as
applicable, at the Principal Office designated by Administrative Agent.  Except
as provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Revolving
Loans available to the applicable Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars or Euro, as applicable, equal to
the proceeds of all such Revolving Loans received by Administrative Agent from
Lenders to be credited to the account of the applicable Borrower at the
Principal Office designated by Administrative Agent or such other account as may
be designated in writing to Administrative Agent by the applicable Borrower.

2.3.   Swing Line Loans.

(a)        Swing Line Loans Commitments.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to the Borrowers in the aggregate amount up to
but not exceeding the Swing Line Sublimit; provided, that after giving effect to
the making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect.  Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period.  Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans,
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b)        Borrowing Mechanics for Swing Line Loans.

(i)            Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.

48


--------------------------------------------------------------------------------


(ii)               Whenever a Borrower desires that Swing Line Lender make a
Swing Line Loan, such Borrower shall deliver to Administrative Agent a Funding
Notice no later than 12:00 p.m. (Local Time) on the proposed Credit Date.

(iii)              Swing Line Lender shall make the amount of its Swing Line
Loan available to Administrative Agent not later than 2:00 p.m. (Local Time) on
the applicable Credit Date by wire transfer of same day funds in Dollars or
Euros, as applicable, at Administrative Agent’s Principal Office.  Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Swing
Line Loans available to the applicable Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars or Euros, as applicable, equal to
the proceeds of all such Swing Line Loans received by Administrative Agent from
Swing Line Lender to be credited to the account of such Borrower at
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to Administrative Agent by such Borrower.

(iv)              With respect to any Swing Line Loans which have not been
voluntarily prepaid by the applicable Borrower pursuant to Section 2.13, Swing
Line Lender may at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to the applicable Borrower), no later than
11:00 a.m. (Local Time) at least one Business Day in advance of the proposed
Credit Date, a notice (which shall be deemed to be a Funding Notice given by the
applicable Borrower) requesting that each Lender holding (i) in the case of
Swing Line Loans to the U.S. Borrower, a Domestic Revolving Commitment make
Domestic Revolving Loans and (ii) in the case of Swing Line Loans to a Euro
Borrower, a European Revolving Commitment make European Revolving Loans, in each
case to the applicable Borrower on such Credit Date in an amount equal to the
amount of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date such notice is given which Swing Line Lender requests Lenders to
prepay.  Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders other than Swing
Line Lender shall be immediately delivered by Administrative Agent to Swing Line
Lender (and not to the Borrowers) and applied to repay a corresponding portion
of the Refunded Swing Line Loans and (2) on the day such Revolving Loans are
made, Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall
be deemed to be paid with the proceeds of a Domestic Revolving Loan or European
Revolving Loan, as applicable, made by Swing Line Lender to the applicable
Borrower, and such portion of the Swing Line Loans deemed to be so paid shall no
longer be outstanding as Swing Line Loans and shall no longer be due under the
Swing Line Note of Swing Line Lender but shall instead constitute part of Swing
Line Lender’s outstanding Domestic Revolving Loans or European Revolving Loan,
as applicable, to the applicable Borrower and shall be due under the Revolving
Loan Note issued by the such Borrower to Swing Line Lender.  The Borrowers
hereby authorize Administrative Agent and Swing Line Lender to charge the
applicable Borrower’s accounts with Administrative Agent and Swing Line Lender
(up to the amount available in each such account) in order to immediately pay
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders, including the Revolving Loans
deemed to be made by Swing Line Lender, are not

49


--------------------------------------------------------------------------------


sufficient to repay in full the Refunded Swing Line Loans.  If any portion of
any such amount paid (or deemed to be paid) to Swing Line Lender should be
recovered by or on behalf of a Borrower from Swing Line Lender in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by Section 2.17.

(v)               If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender.  In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender.  In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

(vi)              Notwithstanding anything contained herein to the contrary, (1)
each Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or

50


--------------------------------------------------------------------------------


(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and the Borrowers to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Ling Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

2.4.         Issuance of Letters of Credit and Purchase of Participations
Therein.

(a)   Letters of Credit.  During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of the Borrowers in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars or Euro, as applicable; (ii) the stated amount of each
Letter of Credit shall not be less than $250,000 or such lesser amount as is
acceptable to Issuing Bank; provided, in no event shall the aggregate minimum
amount of Letters of Credit issued at any time be less than €50,000 or the
Dollar Equivalent thereof; (iii) after giving effect to such issuance, in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect; (iv) after giving effect to such issuance, in no
event shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then
in effect; (v) in no event shall any standby Letter of Credit have an expiration
date later than the earlier of (1) the Revolving Commitment Termination Date and
(2) the date which is one year from the date of issuance of such standby Letter
of Credit; and (vi) in no event shall any commercial Letter of Credit (x) have
an expiration date later than the earlier of (1) the Revolving Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit or (b) be issued if such commercial Letter of
Credit is otherwise unacceptable to Issuing Bank in its reasonable discretion. 
Subject to the foregoing, Issuing Bank may agree that a standby Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing and the Requisite Lenders have directed the Issuing Lender to cease
providing Letters of Credit at the time Issuing Bank must elect to allow such
extension; provided, further, in the event a Funding Default exists, Issuing
Bank shall not be required to issue any Letter of Credit unless Issuing Bank has
entered into arrangements satisfactory to it and the Borrowers to eliminate
Issuing Bank’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage.

(b)   Notice of Issuance.  Whenever a Borrower desires the issuance of a Letter
of Credit, it shall deliver to Administrative Agent an Issuance Notice no later
than 12:00 p.m. (Local Time) at least three Business Days (in the case of
standby letters of credit) or five Business Days (in the case of commercial
letters of credit), or in each case such shorter period as may be agreed to by
Issuing Bank in any particular instance, in advance of the proposed date of
issuance.  Upon satisfaction or waiver of the conditions set forth in Section
3.2, Issuing Bank shall issue the requested Letter of Credit only in accordance
with Issuing Bank’s standard operating procedures.  Upon the issuance of any
Letter of Credit or amendment or modification to a Letter of Credit, Issuing
Bank shall promptly notify each

51


--------------------------------------------------------------------------------


Lender with a Revolving Commitment of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.4(e).

(c)   Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments.  In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit.  As between the Borrowers and
the Lenders, as applicable, and such Issuer, the Borrowers assume all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by Issuing
Bank, by the respective beneficiaries of such Letters of Credit.  In furtherance
and not in limitation of the foregoing, Issuing Bank shall not be responsible
for:  (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder.  Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to any Borrower.  Notwithstanding anything to the contrary
contained in this Section 2.4(c), each Borrower shall retain any and all rights
it may have against Issuing Bank for any liability arising solely out of the
gross negligence, bad faith or willful misconduct of Issuing Bank.

(d)   Reimbursement by Borrowers of Amounts Drawn or Paid Under Letters of
Credit.  In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the applicable Borrower and
Administrative Agent, and such Borrower shall reimburse Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in the currency in which such
Letter of Credit is denominated and in same day funds equal to the amount of
such honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless such Borrower shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (Local Time) on the date such drawing
is honored that

52


--------------------------------------------------------------------------------


such Borrower intends to reimburse Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, such Borrower
shall be deemed to have given a timely Funding Notice to Administrative Agent
requesting Lenders (x) in the case of Letters of Credit issued to the U.S.
Borrower, with Domestic Revolving Commitments, to make Domestic Revolving Loans
that are Base Rate Loans and (y) in the case of Letters of Credit issues to a
Euro Borrower, with European Revolving Commitments, to make European Revolving
Loans, in each case on the Reimbursement Date in the amount and in the currency
of such honored drawing, and (ii) subject to satisfaction or waiver of the
conditions specified in Section 3.2, Lenders with (x) in the case of Letters of
Credit issued to the U.S. Borrower, with Domestic Revolving Commitments shall,
on the Reimbursement Date, make Revolving Loans that are Base Rate Loans and (y)
in the case of Letters of Credit issues to a Euro Borrower, with European
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans, in
each case in the amount and in the currency of such honored drawing, the
proceeds of which shall be applied directly by Administrative Agent to reimburse
Issuing Bank for the amount of such honored drawing; and provided further, if
for any reason proceeds of Revolving Loans are not received by Issuing Bank on
the Reimbursement Date in an amount equal to the amount of such honored drawing,
the applicable Borrower shall reimburse Issuing Bank, on demand, in an amount in
same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received. 
Nothing in this Section 2.4(d) shall be deemed to relieve any Lender with a
Revolving Commitment from its obligation to make Revolving Loans on the terms
and conditions set forth herein, and each Borrower shall retain any and all
rights it may have against any such Lender resulting from the failure of such
Lender to make such Revolving Loans under this Section 2.4(d).

(e)   Lenders’ Purchase of Participations in Letters of Credit.  Immediately
upon the issuance of each Letter of Credit, each Lender (i) in the case of
Letters of Credit issued to U.S. Borrower, having a Domestic Revolving
Commitment and (ii) in the case of Letters of Credit issued to a Euro Borrower,
having a European Revolving Commitment, in each such case shall be deemed to
have purchased, and hereby agrees to irrevocably purchase, from Issuing Bank a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder.  In the event that the applicable Borrower shall fail
for any reason to reimburse Issuing Bank as provided in Section 2.4(d), Issuing
Bank shall promptly notify each Lender with a Revolving Commitment of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments.  Each Lender (x) in the case of Letters of Credit issued to the
U.S. Borrower, with Domestic Revolving Commitments, and (y) in the case of
Letters of Credit issued to a Euro Borrower, with European Revolving
Commitments, shall make available to Issuing Bank an amount equal to its
respective participation, in Dollars or Euro, as applicable, and in same day
funds, at the office of Issuing Bank specified in such notice, not later than
12:00 p.m. (Local Time) on the first business day (under the laws of the
jurisdiction in which such office of Issuing Bank is located) after the date
notified by Issuing Bank.  In the event that any Lender with a Revolving
Commitment fails to make available to Issuing Bank on such business day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.4(e), Issuing

53


--------------------------------------------------------------------------------


Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Issuing Bank for the correction of errors among banks and thereafter at
the Base Rate.  Nothing in this Section 2.4(e) shall be deemed to prejudice the
right of any Lender with a Revolving Commitment to recover from Issuing Bank any
amounts made available by such Lender to Issuing Bank pursuant to this Section
in the event that it is determined that the payment with respect to a Letter of
Credit in respect of which payment was made by such Lender constituted gross
negligence or willful misconduct on the part of Issuing Bank.  In the event
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.4(e) for all or any portion of any drawing honored by Issuing Bank
under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.4(e) with respect
to such honored drawing such Lender’s Pro Rata Share of all payments
subsequently received by Issuing Bank from the applicable Borrower in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

(f)    Obligations Absolute.  The obligation of each Borrower to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances:  (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which a Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), Issuing Bank, Lender or
any other Person or, in the case of a Lender, against a Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between a Borrower or one of
its Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not substantially comply with the terms of such Letter
of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings or any of
its Subsidiaries; (vi) any breach hereof or any other Credit Document by any
party thereto; (vii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; or (viii) the fact that an Event of Default
or a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence, bad faith or willful misconduct of Issuing Bank
under the circumstances in question.

(g)   Indemnification.  Without duplication of any obligation of the Borrowers
under Section 11.2 or 11.3, in addition to amounts payable as provided herein,
the Borrowers hereby agree to protect, indemnify, pay and save harmless Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable out-of-pocket fees, expenses
and disbursements of counsel) which Issuing Bank

54


--------------------------------------------------------------------------------


may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of (1)
the gross negligence, bad faith or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

(h)   Substitute Issuing Bank.  A Borrower may request any other Lender with
Revolving Commitments reasonably acceptable to the Administrative Agent to issue
such Letter of Credit, in lieu of an issuance by the Issuing Bank, by delivering
to such Lender a copy of the applicable Issuance Notice.  Any Lender so
requested to issue such Letter of Credit shall promptly notify the applicable
Borrower, the current Issuing Bank and Administrative Agent whether or not, in
its sole discretion, it has elected to issue such Letter of Credit, and any such
Lender that so elects to issue such Letter of Credit shall be the Issuing Bank
with respect thereto.

2.5.   Pro Rata Shares; Availability of Funds.

(a)   Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

(b)   Availability of Funds.  Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall promptly pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans.  Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

55


--------------------------------------------------------------------------------


2.6.   Use of Proceeds.  The proceeds of the Domestic Tranche C Term Loans made
on the Effective Date shall be applied by the U.S. Borrower to repay the
Existing Domestic Term Loans.  The proceeds of the European Term Loan C1 made on
the Effective Date shall be applied by EuroCo to repay the Existing European
Term Loan A and any and all amounts outstanding under the Existing Second Lien
Credit Agreement relating to the Existing Second Lien European Term Loan A.  The
proceeds of the European Term Loan C2 made on the Effective Date shall be
applied by EuroHoldco to repay the Existing European Term Loan B and any and all
amounts outstanding under the Existing Second Lien Credit Agreement relating to
the Existing Second Lien European Term Loan B.  The IPO Proceeds shall be used
to repay any and all amounts outstanding under the Existing Holdco PIK
Agreement.  The proceeds of the Revolving Loans, Swing Line Loans and Letters of
Credit made after the Closing Date shall be applied by the relevant Borrower
exclusively for working capital and general corporate purposes (including to
fund working capital adjustments in connection with the Acquisition or Permitted
Acquisitions) of Holdings and its Subsidiaries, including Permitted Acquisitions
and the incorporation, formation or other organization of Joint Ventures
pursuant to Section 6.7(h).  No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

2.7.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)   Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the applicable
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on such Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitments or such Borrower’s
Obligations in respect of any applicable Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

(b)   Register.  Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”).  The Register shall be available for
inspection by the Borrowers or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.  Administrative Agent shall record, or shall cause to
be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 11.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on each Borrower and each Lender, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or any
Borrower’s Obligations in respect of any Loan.  Each Borrower hereby designates
GSCP to serve as such Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.7, and each Borrower hereby agrees

56


--------------------------------------------------------------------------------


that, to the extent GSCP serves in such capacity, GSCP and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”

(c)   Notes.  If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the
Effective Date, or at any time thereafter, each Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
11.6) on the Effective Date (or, if such notice is delivered after the Effective
Date, promptly after such Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Domestic Tranche C Term Loan, European Term Loan,
Domestic Revolving Loan, European Revolving Loan or Swing Line Loan to such
Borrower, as the case may be.  Each Continuing Lender who has a note evidencing
its Existing Term Loan shall promptly deliver to the applicable Borrower such
note in exchange for a Domestic Tranche C Term Loan Note evidencing its Domestic
Tranche C Term Loan or a European Term Loan C Note evidencing its European Term
Loan, as applicable.

2.8.   Interest on Loans.

(a)   Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i)      in the case of Domestic Tranche C Term Loans, Domestic Revolving Loans
and Domestic Swing Line Loans:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate (if any) plus the
Applicable Margin; or

(ii)     in the case of European Term Loans and European Revolving Loans, at the
Adjusted Eurodollar Rate plus Mandatory Costs (if any) plus the Applicable
Margin.

(b)   The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the applicable Borrower and notified to Administrative Agent and
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be.  The Base Rate, if applicable, and the Adjusted
Eurodollar Rate for the Term Loans on the Effective Date shall have the same and
corresponding Interest Periods as the Existing Term Loans such that no breakage
under Section 2.18(c) shall occur.  Each Term Loan Lender (whether a Continuing
Lender or a new Lender having a Term Loan Commitment) shall be allocated its Pro
Rata share of the Term Loans set at the corresponding Base Rate or the Adjusted
Eurodollar Rate, as applicable, and Interest Periods as the Existing Term
Loans.  Upon expiration of the applicable Interest Period for the Term Loans on
the Effective Date, each Eurodollar Rate Loan shall either be converted into a
Base Rate Loan or continued as a

57


--------------------------------------------------------------------------------


Eurodollar Rate Loan at the applicable Borrower’s option pursuant to Section 2.9
hereof.  If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan if such Loan is denominated in Dollars or a
Eurodollar Rate Loan with an Interest Period of one month if such Loan is
denominated in Euro.

(c)   In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time.  With respect to Domestic Loans,
in the event Borrower fails to specify between a Base Rate Loan or a Eurodollar
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
such Loan (if outstanding as a Eurodollar Rate Loan) will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan (or if outstanding as a Base Rate Loan will remain as, or
(if not then outstanding) will be made as, a Base Rate Loan).  In the event a
Borrower fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Borrower shall
be deemed to have selected an Interest Period of one month.  As soon as
practicable after 10:00 a.m. (Local Time) on each Interest Rate Determination
Date, Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the Eurodollar Rate Loans for which an interest rate is
then being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrowers
and each Lender.

(d)   Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e)   Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

58


--------------------------------------------------------------------------------


(f)    U.S. Borrower agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Domestic Revolving Loans that are Base Rate
Loans in the case of Letters of Credit denominated in Dollars, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Domestic Revolving Loans that are
Base Rate Loans in the case of Letters of Credit denominated in Dollars.

(g)   Interest payable pursuant to Section 2.8(f) shall be computed in the case
of Base Rate Loans on the basis of a 365-day or 366-day year, as the case may
be, and shall be payable on demand or, if no demand is made, on the date on
which the related drawing under a Letter of Credit is reimbursed in full. 
Promptly upon receipt by Issuing Bank of any payment of interest pursuant to
Section 2.8(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit.  In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by a Borrower.

2.9.         Conversion/Continuation.

(a)   Subject to Section 2.18 (and, if a Default or Event of Default shall have
occurred and then be continuing, the Administrative Agent has not provided
notice to the contrary), Borrowers shall have the option:

(i)            to convert at any time all or any part of any Domestic Tranche C
Term Loan equal to $1,000,000 and integral multiples of $500,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless the applicable Borrower
shall pay all amounts due under Section 2.18 in connection with any such
conversion; or

(ii)           upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$1,000,000 and integral multiples of $500,000 in excess of each applicable
amount as a Eurodollar Rate Loan in excess of that amount as a Eurodollar Rate
Loan.

59


--------------------------------------------------------------------------------


(b)   The U.S. Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (Local Time) at least one Business
Day in advance of the proposed conversion date (in the case of a conversion to a
Base Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan); provided that, European Term Loans and European
Revolving Loans may only be continued as Eurodollar Rate Loans.  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to
(solely with respect to Domestic Loans), or continuation of, any Eurodollar Rate
Loans (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrowers shall be bound to
effect a conversion or continuation in accordance therewith.

2.10.       Default Interest.  Upon the occurrence and during the continuance of
an Event of Default under Section 8.1(a), the principal amount of all Loans and,
to the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts overdue in accordance with Section 8.1(a) hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans that
are Revolving Loans or at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Eurodollar Rate Loans that are Revolving
Loans, as applicable); provided, in the case of Eurodollar Rate Loans
denominated in Dollars, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans.  Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

2.11.   Fees.

(a)   Each applicable Borrower agrees to pay to Lenders having Domestic
Revolving Exposure or European Revolving Exposure:

(i)            with respect to Lenders having Domestic Revolving Exposure,
commitment fees equal to (1) the average of the daily difference between (a) the
Domestic Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Domestic Revolving Loans plus (y) the Letter of Credit Usage with
respect to Letters of Credit issued for the account of the U.S. Borrower, times
(2) the Applicable Revolving Commitment Fee Percentage;

(ii)           with respect to Lenders having European Revolving Exposure,
commitment fees equal to (1) the average of the daily difference between (a) the
European Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding European Revolving Loans plus (y) the Letter of Credit Usage with
respect

60


--------------------------------------------------------------------------------


to Letters of Credit issued for the account of the Euro Borrowers, times (2) the
Applicable Revolving Commitment Fee Percentage; and

(iii)          letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

(b)   Each applicable Borrower agrees to pay directly to Issuing Bank, for its
own account, the following fees:

(i)            a fronting fee equal to 0.250%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and

(ii)           such customary and reasonable documentary and processing charges
for any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

(c)   All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed and shall be
payable quarterly in arrears on March 31, June 30, September 30 and December 31
of each year during the Revolving Commitment Period, commencing on the first
such date to occur after the Effective Date, and on the Revolving Commitment
Termination Date.

(d)   In addition to any of the foregoing fees, Borrowers agree to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12.       Scheduled Payments.  The principal amount of the Term Loans shall be
repaid in consecutive equal quarterly installments (each, an “Installment”) in
the aggregate amount of 1.00% per annum on the last day of each Fiscal Quarter
which ends on or after June 30, 2007, with the remaining balance due on the
Domestic Tranche C Term Loan Maturity Date and the European Term Loan Maturity
Date, as applicable.  Notwithstanding the foregoing, (x) such Installments shall
be reduced in connection with any voluntary or mandatory prepayments of the
Domestic Tranche C Term Loans or the European Term Loans, as the case may be, in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the
Domestic Tranche C Term Loans and the European Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Domestic Tranche C Term Loan Maturity Date and the
European Term Loan Maturity Date, respectively.

61


--------------------------------------------------------------------------------


2.13.   Voluntary Prepayments/Commitment Reductions.

(a)   Voluntary Prepayments.

(i)   Any time and from time to time:

(1) with respect to Base Rate Loans, Borrowers may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount;

(2) with respect to Eurodollar Rate Loans denominated in Dollars, Borrowers may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount;

(3) with respect to Eurodollar Rate Loans denominated in Euro, Borrowers may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of €1,000,000 and integral multiples of €500,000 in excess of
that amount; and

(4) with respect to Swing Line Loans, Borrowers may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

(ii)   All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (Local Time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent (and Administrative Agent
will promptly transmit such telephonic or original notice for Term Loans or
Revolving Loans, as the case may be, by telefacsimile or telephone to each
Lender) or Swing Line Lender, as the case may be.  Any such voluntary prepayment
shall be applied as specified in Section 2.15(a).

62


--------------------------------------------------------------------------------


(b)   Voluntary Commitment Reductions.

(i)            Any Borrower may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Domestic Revolving Commitments shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount and any such European Revolving Commitment shall be in an
aggregate minimum amount of €5,000,000 and integral multiples of €1,000,000 in
excess of that amount.

(ii)           Such Borrower’s notice to Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Borrower’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.

2.14.       Mandatory Prepayments/Commitment Reductions.

(a)   Asset Sales.  No later than three Business Days following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrowers shall, subject to Section 2.14(g), prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Default or Event of Default shall have occurred and be
continuing, the Borrowers shall have the option, directly or through one or more
of its Subsidiaries, to invest Net Asset Sale Proceeds within two hundred
seventy days of receipt thereof in assets of the general type used or useful in
the business of Holdings and its Subsidiaries.

(b)   Insurance/Condemnation Proceeds.  No later than three Business Days
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent or Collateral Agent, as applicable, as loss payee, of any
Net Insurance/Condemnation Proceeds, the Borrowers shall, subject to Section
2.14(g), prepay the Loans as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Insurance/Condemnation Proceeds; provided, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrowers
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within two hundred seventy days
of receipt thereof in long term productive assets of the general type used or
useful in the business of Holdings and its Subsidiaries, which investment may
include the repair, restoration or replacement of the applicable assets thereof.

(c)   [reserved]

(d)   Issuance of Debt.  On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred

63


--------------------------------------------------------------------------------


pursuant to Section 6.1), the Borrowers shall prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts, debt issuance and commitment fees and commissions and
other reasonable costs and expenses associated therewith, including reasonable
legal fees and expenses.

(e)   Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending 2007), the Borrowers shall, no later than one hundred thirty days
after the end of such Fiscal Year, prepay the Loans as set forth in Section
2.15(b) in an aggregate amount equal to (i) 25% of such Consolidated Excess Cash
Flow minus (ii) voluntary repayments of the Loans paid in that Fiscal Year,
(excluding (i) repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments and (ii) the repayment of Existing Indebtedness on the Effective
Date); provided, that if the Leverage Ratio on the last day of the applicable
Fiscal Year is less than 4.00:1.00, then such prepayment percentage shall be
reduced to 0%.

(f)    Revolving Loans and Swing Loans.  The Borrowers shall from time to time
prepay first, the Swing Line Loans (with respect to the U.S. Borrower), and
second, the Revolving Loans to the extent necessary so that the Total
Utilization of Revolving Commitments shall not at any time exceed the Revolving
Commitments then in effect.

(g)   Limitations on Prepayments.  The prepayments of the Loans pursuant to
Sections 2.14(a) through 2.14(e) shall be subject to (i) permissibility under
local law relating to financial assistance, corporate benefit, restrictions on
upstreaming of cash intra-group and the fiduciary and statutory duties of the
directors of Holdings or its applicable Subsidiary, and (ii) restrictions in its
material Organizational Documents (including as a result of minority ownership)
(each restriction referred to in clauses (i) and (ii), a “Restriction”). 
Further, there will be no requirement to make any such prepayment where
Holdings, any of its Subsidiaries or any of their Affiliates can demonstrate to
the Lenders that it would incur a material Tax liability by doing so, including
a material deemed dividend pursuant to Section 956 of the Internal Revenue
Code.  The non-application and nonpayment of any prepayment amounts pursuant to
Sections 2.14(a) through (e) as a consequence of this Section 2.14(g) will not,
for the avoidance of doubt, constitute an Event of Default, and such pre-payment
amounts shall be available for working capital purposes of Holdings and its
Subsidiaries as long as not required to be prepaid in accordance with the
following provisions.  Holdings and the Guarantors will use and shall procure
that any of their Subsidiaries will use all commercially reasonable efforts to
overcome or eliminate any Restrictions and/or minimize any such costs of
prepayment and/or use the other Cash resources of Holdings and its Subsidiaries
(subject to the considerations above) to make the relevant prepayment.  If at
any time within one year of a prepayment being forgiven due to a Restriction,
such Restriction is removed, any relevant proceeds will at the end of the then
current Interest Period (or, if Base Rate Loans are then outstanding,
immediately) be applied in accordance with the applicable prepayment provision
above (net of any reasonable costs, expenses or taxes incurred by Holdings and
its Subsidiaries or any of their Affiliates and arising exclusively as a result
of compliance with the preceding sentence, and Holdings and its Subsidiaries
shall be permitted to make, directly or indirectly, a dividend or distribution
to its Affiliates in an amount sufficient to cover such tax liability, costs or
expenses).

64


--------------------------------------------------------------------------------


(h)   Prepayment Certificate.  Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), Borrowers shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be.  In the event that Borrowers shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrowers shall promptly make an additional prepayment of the
Loans, and Borrowers shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

(i)    Effective Date.  Notwithstanding the foregoing, upon their receipt of the
proceeds of the Term Loans, the Borrowers shall apply a portion of such proceeds
sufficient to, along with the IPO Proceeds (i) prepay in full the Existing Term
Loans which are not being converted by Continuing Lenders into Term Loans
hereunder, (ii) pay all accrued and unpaid interest and fees, if any, on all
Existing Term Loans held by Existing First Lien Lenders that are not Continuing
Lenders, (iii) pay to such Existing First Lien Lender that is not a Continuing
Lender all other amounts then due and owing as a result of the prepayment of
such Lender’s Existing Term Loans, (iv) pay all other Obligations then due and
owing to the Existing First Lien Lenders, in their capacity as such, under the
Existing First Lien Credit Agreement and (vi) pay in full all other Existing
Indebtedness, including accrued and unpaid interest.  It is agreed and
understood that the application of proceeds under this Section 2.14(i) shall be
such that the proceeds of the Domestic Tranche C Term Loans are only applied to
satisfy Existing Indebtedness in respect of the Existing Domestic Term Loans,
the proceeds of the European Term Loan C1 are only applied to satisfy Existing
Indebtedness in respect of the Existing European Term Loan A and the Existing
Second Lien European Term Loan A and the proceeds of the European Term Loan C2
are only applied to satisfy Existing Indebtedness in respect of the Existing
European Term Loan B and the Existing Second Lien European Term Loan B.

2.15.       Application of Prepayments/Reductions.

(a)   Application of Voluntary Prepayments by Type of Loans.  Any prepayment of
any Loan pursuant to Section 2.13(a) shall be applied as specified by the
applicable Borrower in the applicable notice of prepayment; provided, in the
event such Borrower fails to specify the Loans to which any such prepayment
shall be applied, such prepayment shall be applied as follows:

first, with respect to the U.S. Borrower, to repay outstanding Swing Line Loans
to the full extent thereof;

second, to repay outstanding Revolving Loans of the applicable Borrower, on a
pro rata basis (in accordance with the respective outstanding principal amounts
thereof), to the full extent thereof; and

third, to prepay the Term Loans of the applicable Borrower, on a pro rata basis
(in accordance with the respective outstanding principal amounts thereof); and

65


--------------------------------------------------------------------------------


further applied on a pro rata basis to reduce the scheduled remaining
Installments of principal of the Term Loans.

(b)   Application of Mandatory Prepayments by Type of Loans.  Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:

first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to the remaining scheduled Installments of principal of each Term
Loan;

second, to prepay the Swing Line Loans to the full extent thereof (without any
reduction in the Revolving Commitments);

third, to prepay the Revolving Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) to the full extent thereof
(without any reduction in the Revolving Commitments)

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof); and

fifth, to cash collateralize Letters of Credit.

(c)   Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans.  Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrowers pursuant
to Section 2.18(c).

2.16.       General Provisions Regarding Payments.

(a)   All payments by a Borrower of principal, interest, fees and other
Obligations shall be made in Dollars or Euro, as applicable, in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to Administrative Agent not later than 2:00 p.m. (Local Time) on
the date due at the Principal Office designated by Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrowers on the next succeeding Business Day.

(b)   All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

66


--------------------------------------------------------------------------------


(c)   Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d)   Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)   Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f)    Borrowers hereby authorize, upon the request of Borrowers (provided such
request shall not be required if there is a Default or Event of Default
continuing), Administrative Agent to charge Borrower’s accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

(g)   Administrative Agent shall deem any payment by or on behalf of a Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (Local Time) to
be a non-conforming payment.  Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. 
Administrative Agent shall give prompt telephonic notice to the applicable
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming.  To the extent not made in same day funds prior to 5:00 p.m.
(Local Time), any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a).  Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.10 from the date such amount was due
and payable until the date such amount is paid in full.

(h)   If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

67


--------------------------------------------------------------------------------


2.17.       Ratable Sharing.  Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code or any other applicable legislation, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of a Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest; provided, further, that any
proportionately greater amounts received on account of Loans to the Euro
Borrowers shall be applied to purchase participations in loans to the Euro
Borrowers.  Each Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by such Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.

2.18.       Making or Maintaining Eurodollar Rate Loans.

(a)   Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrowers and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans (other than those
where the interest rate can be determined in accordance with clauses (c) or (d)
of the definition of Adjusted Eurodollar Rate) until such time as Administrative
Agent notifies Borrowers and Lenders that the circumstances giving rise to such
notice no longer exist, and (ii) any Funding Notice or Conversion/Continuation
Notice given by any Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by such Borrower.

68


--------------------------------------------------------------------------------


(b)   Illegality or Impracticability of Eurodollar Rate Loans.  In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with Borrowers and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrowers and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender).  Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by a Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, (4) the Affected Loans in Dollars
shall automatically convert into Base Rate Loans on the date of such termination
and (5) the interest rate on the Affected Loans in Euro shall be determined in
accordance with clauses (c) or (d) of the definition of Adjusted Eurodollar
Rate.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by a Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, such Borrower shall have the option, subject to
the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).  Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.

(c)   Compensation for Breakage or Non-Commencement of Interest Periods.  Each
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable actual out-of-pocket losses, expenses and liabilities (including any
interest paid by such Lender to Lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any actual out-of-pocket loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain:  (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a

69


--------------------------------------------------------------------------------


telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by such Borrower.

(d)   Booking of Eurodollar Rate Loans.  Subject to Sections 2.20 and 2.21, any
Lender may make, carry or transfer Eurodollar Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of such
Lender.

(e)   Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, pursuant to
Sections 2.18 or 2.19 and delivered to the Borrowers shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

2.19.       Increased Costs; Capital Adequacy.

(a)           Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):  (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Tax on the overall net income of such Lender) with respect to
this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market or the
European interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by

70


--------------------------------------------------------------------------------


such Lender (or its applicable lending office) with respect thereto; then, in
any such case, the Borrowers shall promptly pay to such Lender, upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder.  Such Lender
shall deliver to Borrowers (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(b)   Capital Adequacy Adjustment.  In the event that any Lender (which term
shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Effective Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrowers from such Lender of the statement referred to in the
next sentence, Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrowers (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

2.20.   Taxes; Withholding, etc.

(a)   Payments to Be Free and Clear.  Subject to Section 2.20(b), all sums
payable by any Credit Party hereunder and under the other Credit Documents shall
(except to the extent required by law) be paid free and clear of, and without
any deduction or withholding on account of, any Tax (other than a Tax on the
overall net income of any Lender) imposed, levied, collected, withheld or
assessed by any Governmental Authority or any political subdivision or taxing
authority thereof or therein.

(b)   Withholding of Taxes.  If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any Tax (other than a
Tax on the overall net income) from any sum paid or payable by any Credit Party
to Administrative

71


--------------------------------------------------------------------------------


Agent or any Lender (which term shall include Issuing Bank and Collateral Agent
for purposes of this Section 2.20(b)) under any of the Credit Documents:  (i)
the applicable Borrower shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as reasonably possible
after such Borrower becomes aware of it; (ii) the applicable Borrower shall pay
any such Tax before the date on which penalties attach thereto, such payment to
be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the relevant due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which any deduction or withholding has been made,
the applicable Borrower shall deliver to Administrative Agent evidence
reasonably satisfactory to the Administrative Agent of such deduction,
withholding or payment and of the remittance thereof to the relevant tax or
other authority; provided, no such additional amount shall be required to be
paid to any Lender under clause (iii) above that are United States withholding
taxes imposed on amounts payable to such Lender under the Domestic Loan at the
time such Lender becomes a party to this Agreement, except to the extent that
(a) such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrowers with respect to Taxes pursuant to
this Section 2.20 or (b) such additional amount is attributable to an interest
or participation in any Loan or other obligation that such Lender was required
to acquire pursuant to Section 2.17.

(c)   Payment of Other Taxes.  In addition, the Borrowers shall pay any and all
present or future stamp or documentary taxes and any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document to the relevant Governmental Authority in
accordance with applicable law.

(d)   Evidence of Exemption From U.S. Withholding Tax.  Each Lender making a
loan to U.S. Borrower that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to U.S. Borrower, on or prior to the Effective Date (in the
case of each Lender listed on the signature pages hereof on the Effective Date)
or on or prior to the date of the Assignment Agreement pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of U.S. Borrower or Administrative Agent
(each in the reasonable exercise of its discretion), (i) two original copies of
Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or any successor
forms), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or reasonably requested
by U.S. Borrower to establish that such Lender is not subject to (or is subject
to a reduced rate of) deduction or withholding of United States federal income
tax with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Credit Documents, or (ii) if such Lender
is not a “bank” or other Person described in Section 881(c)(3) of the Internal
Revenue

72


--------------------------------------------------------------------------------


Code and cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause
(i) above, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN and/or W-8IMY (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or reasonably requested
by U.S. Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents.  If any
Lender provides an Internal Revenue Service Form W-8IMY, such Lender must also
attach the additional documentation that must be transmitted with Internal
Revenue Service Form W-8IMY, including the appropriate forms described in this
Section 2.20(d).  Each Lender making a Loan to U.S. Borrower that is a United
States person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) and is not a person whose name indicates that it is an “exempt
recipient” (as such term is defined in Section 1.6049-4(c)(ii) of the United
States Treasury Regulations) shall deliver to U.S. Borrower and Administrative
Agent on or prior to the Effective Date (in the case of each Lender listed on
the signature pages hereof on the Effective Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of U.S. Borrower and Administrative Agent (each in the reasonable
exercise of its discretion) two original copies of Internal Revenue Service Form
W-9 (or successor forms).  Notwithstanding anything to the contrary contained
herein, a Non-US Lender shall not be required to deliver any form or statement
pursuant to this Section 2.20(d) that such Non-US Lender is not legally able to
deliver.  Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.20(d) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to Administrative Agent for transmission
to U.S. Borrower two new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI, W-8IMY or W-9, or a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN or W-8IMY (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code or reasonably requested by U.S. Borrower to confirm or establish that such
Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to payments to such
Lender under the Credit Documents, or notify Administrative Agent and U.S.
Borrower of its inability to deliver any such forms, certificates or other
evidence.  Borrowers shall not be required to pay any additional amount to any
Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed (1) to
deliver the forms, certificates or other evidence referred to in this Section
2.20(d), or (2) to notify Administrative Agent and Borrowers of its inability to
deliver any such forms, certificates or other evidence, as the case may be;
provided, if such Lender shall have satisfied the requirements of the first and
second sentences of this Section 2.20(d) on the Effective Date or on the date of
the Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(d) shall relieve U.S. Borrower of
its obligation to pay any additional amounts pursuant this Section 2.20 in the
event that, as a result of any change in any applicable law,

73


--------------------------------------------------------------------------------


treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

(e)   Evidence of Exemption from Non-U.S. Withholding Tax.  A Lender that is
entitled to an exemption from or reduction of non-U.S. withholding tax under the
law of the jurisdiction in which any Borrower is subject to tax, or any treaty
to which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver, within a reasonable period of time, to the relevant
Borrower (with a copy to the Collateral Agent), as reasonably requested by such
Borrower, such properly completed and executed documentation prescribed by
applicable law (including, if relevant, a certificate of residence) as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Lender is legally entitled to complete, execute and deliver
such documentation.

(f)   Borrowers Indemnification for Failure to Pay Required Taxes, etc.  If
Borrowers fail to pay (or cause to be paid) any Taxes pursuant to Section
2.20(b)(ii) or (c) when due to the appropriate tax authority or fail to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrowers shall indemnify the Administrative Agent and the Lenders
(which term shall include Issuing Bank and Collateral Agents for purposes of
this Section 2.20(f)) for any incremental Taxes that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  Payment
under this indemnification must be made within fifteen days from the date any
Administrative Agent or any Lender or any of their respective Affiliates makes
written demand therefore accompanied by appropriate evidence of the Tax and its
payment.

(g)   Treatment of Certain Refunds.  If the Administrative Agent or a Lender
(which term shall include the Issuing Bank and Collateral Agent for purposes of
this Section 2.20(g)) determines, in its sole discretion, that it has received a
refund of any Taxes or other taxes (as described in Section 2.20(c)) as to which
it has been indemnified by a Credit Party or with respect to which the Credit
Party has paid additional amounts pursuant to this Section, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Credit Party under this
Section with respect to the Taxes or other taxes (as described in Section
2.20(c)) giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as applicable, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Credit Party or any other Person.

2.21.   Obligation to Mitigate.  Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such

74


--------------------------------------------------------------------------------


Lender responsible for administering its Loans or Letters of Credit, as the case
may be, becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.21 unless the Borrowers agree to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above.  A certificate as to the amount of any such expenses payable by
Borrowers pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrowers (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.22.   Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if the applicable Borrower so
directs at the time of making such voluntary prepayment, be applied to the
Revolving Loans of other Lenders as if such Defaulting Lender had no Revolving
Loans outstanding and the Domestic Revolving Exposure and European Revolving
Exposure of such Defaulting Lender were zero, and (ii) any mandatory prepayment
of the Revolving Loans shall, if the applicable Borrower so directs at the time
of making such mandatory prepayment, be applied to the Revolving Loans of other
Lenders (but not to the Revolving Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that Borrowers shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; (d) the
Total Utilization of Revolving Commitments as at any date of

75


--------------------------------------------------------------------------------


determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender and (e) amendments under Section 11.5
shall be calculated as if such Defaulting Lender’s Loans and Commitments did not
exist.  No Revolving Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.22,
performance by each Borrower of its obligations hereunder and the other Credit
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.22.  The rights and remedies against
a Defaulting Lender under this Section 2.22 are in addition to other rights and
remedies which Borrowers may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

2.23.   Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that:  (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrowers that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrowers’ request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrowers’ request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 11.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrowers may, by giving
written notice to Administrative Agent and any Terminated Lender of its election
to do so, elect to cause such Terminated Lender (and such Terminated Lender
hereby irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 11.6 and
Borrowers shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender or a Non-Consenting Lender and the
Defaulting Lender shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued but unpaid interest on, all outstanding Loans of the Terminated Lender,
(B) an amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11; and (2) on the date of
such assignment, Borrowers shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment; provided, Borrowers may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, Borrowers shall have caused each outstanding
Letter of Credit issued thereby to be cancelled or back stopped.  Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such

76


--------------------------------------------------------------------------------


Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.

2.24.   Incremental Facilities.  Any Borrower may by written notice to
Administrative Agent elect to request the establishment of one or more new term
loan commitments (the “New Term Loan Commitments”), by an amount not in excess
of the Dollar Equivalent of  $150,000,000 in the aggregate and not less than the
Dollar Equivalent of $25,000,000 individually (or such lesser amount which shall
be approved by Administrative Agent or such lesser amount that shall constitute
the difference between the Dollar Equivalent of  $150,000,000 and all such New
Term Loan Commitments obtained prior to such date), and integral multiples of
$5,000,000 in excess of that amount.  Each such notice shall specify (A) the
date (each, an “Increased Amount Date”) on which such Borrower proposes that the
New Term Loan Commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to
Administrative Agent, (B) the identity of each Lender or other Person that is an
Eligible Assignee (each, a “New Term Loan Lender”) to whom such Borrower
proposes any portion of such New Term Loan Commitments be allocated and the
amounts of such allocations and (C) whether, and in what amounts, such New Term
Loan Commitments shall be for Domestic Tranche C Term Loans and/or European Term
Loans; provided that Administrative Agent may elect or decline to arrange such
New Term Loan commitments in its sole discretion and any Lender approached to
provide all or a portion of the New Term Loan Commitments may elect or decline,
in its sole discretion, to provide a New Term Loan Commitment.  Such New Term
Loan Commitments shall become effective as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Term Loan Commitments; (2)
both before and after giving effect to the making of any Series of New Term
Loans, each of the conditions set forth in Section 3.2 shall be satisfied; (3)
the pro forma Leverage Ratio shall be equal to or less than 4.50:1.00, as
determined on the basis of the financial statements most recently delivered to
Administrative Agent; (4) the New Term Loan Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
applicable Borrower, the New Term Loan Lender and Administrative Agent, and each
of which shall be recorded in the Register and each New Term Loan Lender shall
be subject to the requirements set forth in Section 2.20(d); (5) the applicable
Borrower shall make any payments required pursuant to Section 2.18(c) in
connection with the New Term Loan Commitments; and (6) the applicable Borrower
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to the
applicable Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment of such Series, and (ii) each New Term Loan Lender of any Series
shall become a Lender hereunder with respect to the New Term Loan Commitment of
such Series and the New Term Loans of such Series made pursuant thereto.

77


--------------------------------------------------------------------------------


Administrative Agent shall notify Lenders promptly upon receipt of the
applicable Borrower’s notice of each Increased Amount Date and in respect
thereof the Series of New Term Loan Commitments and the New Term Loan Lenders of
such Series, subject to the assignments contemplated by this Section 2.24.

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans.  In any event (i) the weighted average
life to maturity of all New Term Loans of any Series shall be no shorter than
the weighted average life to maturity of the Term Loans, (ii) the applicable New
Term Loan Maturity Date of each Series shall be no shorter than the latest of
the final maturity of the Term Loans, (iii) the rate of interest applicable to
the New Term Loans of each Series shall be determined by Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided however that the interest rate applicable to the New Term
Loans (after giving effect to all upfront or similar fees or original issue
discount payable with respect to such New Term Loans) shall not be greater than
the highest interest rate that may, under any circumstances, be payable with
respect to Term Loans plus 0.50% per annum unless the interest rate with respect
to the Term Loan is increased so as to equal the difference between the interest
rate applicable to the New Term Loans (after giving effect to all upfront or
similar fees or original issue discount payable with respect to such New Term
Loans) and the corresponding interest rate applicable to the Term Loans minus
0.50% per annum.  Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of Administrative Agent to
effect the provision of this Section 2.24.

SECTION 3.   CONDITIONS PRECEDENT

3.1.   Closing Date.  The obligation of each Lender to make a Credit Extension
on the Closing Date was subject to the satisfaction, or waiver in accordance
with Section 11.5, of the conditions set forth in Section 3.1 of the Existing
First Lien Credit Agreement.

3.2.   Conditions to Each Credit Extension.

(a)   Conditions Precedent.  The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, including
(except as to conditions (i) and (iv) set forth below) the Effective Date, are
subject to the satisfaction, or waiver in accordance with Section 11.5, of the
following conditions precedent:

(i)   Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii)   after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

(iii)   as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date,

78


--------------------------------------------------------------------------------


except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;

(iv)   as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v)   on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

(b)   Notices.  Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent.  In lieu of delivering a Notice,
Borrowers may give Administrative Agent telephonic notice by the required time
of any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance.  Neither Administrative Agent nor any Lender shall incur any liability
to Borrowers in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrowers or for
otherwise acting in good faith.

3.3.   Effective Date.  The amendments set forth herein and the occurrence of
the borrowing the Term Loans under this Agreement shall be effective as of the
date on which each of the following conditions shall have been satisfied (or
waived in accordance with Section 11.5 of the Existing First Lien Credit
Agreement):

(a)   The Administrative Agent shall have received copies of executed signature
pages to this Agreement from (i) each Credit Party, (ii) the Administrative
Agent on behalf of each Term Loan Lender and each Continuing Lender that has
executed and delivered a Lender Consent Letter and (iii) the Administrative
Agent on behalf of Requisite Lenders (as defined in the Existing First Lien
Credit Agreement), which have executed and delivered Lender Consent Letters.

(b)   The Borrowers shall have paid all fees, costs and expenses owing to the
Administrative Agent and its counsel invoiced to the Borrowers on or before the
Effective Date and reimbursable by the Borrowers under the terms of the Existing
First Lien Credit Agreement.  The Administrative Agent shall have received, for
its own account or for the account of each Lender (as defined in the Existing
First Lien Credit Agreement) that is not a Continuing Lender all interest and
fees accrued under the Existing First Lien Credit Agreement through the
Effective Date.

(c)   The Collateral Agent shall have received (i) each Effective Date
Collateral Document originally executed and delivered by each applicable Credit
Party and (ii) evidence that each Credit Party shall have taken or caused to be
taken any other

79


--------------------------------------------------------------------------------


action, executed and delivered or caused to be executed and delivered any other
agreement, document and instrument (including, without limitation, UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent.

(d)   The Administrative Agent shall have received originally executed copies of
the favorable written opinions of (i) Kirkland & Ellis LLP, special New York
counsel for Credit Parties in the form of Exhibit D-1 and (ii) opinions
reasonably requested by Administrative Agent from counsel in Canada, the
Netherlands, the United Kingdom, Luxemburg, Germany and Switzerland, in the form
of Exhibits D-2, D-3, D-4, D-5, D-6, D-7, D-8, D-9, D-10 and D-11, dated as of
the Effective Date and otherwise in form and substance reasonably satisfactory
to Administrative Agent and Syndication Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).

(e)   Solera Holdings, Inc. shall have consummated a Qualifying IPO and received
the IPO Proceeds in an aggregate amount of not less than $250,000,000.

(f)   The Borrowers shall have repaid in full all Existing Term Loans with the
proceeds of the Term Loans hereunder and Holdings and the Borrowers shall have
repaid in full, or shall have caused the repayment in full of, all other
Existing Indebtedness with the proceeds of the Term Loans and the IPO Proceeds,
in each case in accordance with the provisions of this Agreement, and shall
have delivered to Administrative Agent all documents or instruments reasonably
necessary to release all Liens securing such other Existing Indebtedness or
other obligations of Holdings and its Subsidiaries thereunder being repaid on
the Effective Date.

(g)   The Administrative Agent shall have received a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
board of directors or other governing body, as applicable, of each Credit Party
as of the Effective Date (or a duly authorized committee thereof) authorizing
(a) the execution, delivery and performance of the Credit Documents (and any
agreements relating thereto) to which it is a party and (b) in the case of the
Borrowers, the extensions of credit contemplated hereunder; provided that, in
lieu of delivery of each of the resolutions set forth in this Section 3.3(g),
each applicable Credit Party may deliver a certificate executed by an Authorized
Officer of such Credit Party certifying that there have been no material
amendments to those resolutions previously delivered to the Administrative Agent
on the Closing Date pursuant to Section 3.1 of the Existing First Lien Credit
Agreement.

(h)   The Administrative Agent shall have received true and complete copies of
the certificate of incorporation and by laws (or equivalent organizational
documents) of each Credit Party as of the Effective Date; provided that, in lieu
of delivery of each of the documents set forth in this Section 3.3(h), each
applicable Credit Party may deliver a certificate executed by an Authorized
Officer of such Credit Party

80


--------------------------------------------------------------------------------


certifying that there have been no material amendments to those documents
previously delivered to the Administrative Agent on the Closing Date pursuant to
Section 3.1 of the Existing First Lien Credit Agreement.

(i)   On the Effective Date, the Administrative Agent shall have received a
Solvency Certificate from Holdings in form, scope and substance reasonably
satisfactory to Administrative Agent, and demonstrating that after giving effect
to the consummation of the borrowing under this Agreement and any rights of
contribution, the Credit Parties, on a consolidated basis, are and will be
Solvent.

(j)   The Leverage Ratio as of the Effective Date, after giving pro forma effect
to the transactions contemplated by this Agreement and the receipt of the IPO
Proceeds, shall not be greater than 4.50:1.00.

(k)   The Administrative Agent shall have received a duly executed funds flow
memorandum, with respect to the disbursement on the Effective Date of the
proceeds of the Loans made on such date.

(l)   The Borrowers shall have delivered to the Administrative Agent an
originally executed Effective Date Certificate, together with all attachments
thereto.

SECTION 4.   REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Effective Date and on each
Credit Date, that the following statements are true and correct (assuming that
the Qualifying IPO has occurred):

4.1.   Organization; Requisite Power and Authority; Qualification.  Each of
Holdings and its Subsidiaries (a) is duly organized and validly existing and, if
applicable, in good standing, under the laws of its jurisdiction of organization
as identified in Schedule 4.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

4.2.   Capital Stock and Ownership.  The Capital Stock of each of Holdings and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable, to the extent applicable thereto.  Except as set forth on
Schedule 4.2, as of the Effective Date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which Holdings or any of
its Subsidiaries is a party requiring, and there is no membership interest or
other Capital Stock of Holdings or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Holdings or any of
its Subsidiaries of any additional membership interests or other Capital Stock
of Holdings or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase,

81


--------------------------------------------------------------------------------


a membership interest or other Capital Stock of Holdings or any of its
Subsidiaries.  Schedule 4.2 correctly sets forth the ownership interest of
Holdings and each of its Subsidiaries in their respective Subsidiaries as of the
Effective Date.

4.3.   Due Authorization.  The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4.   No Conflict.  The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, (ii) any of the
Organizational Documents of Holdings or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries, except where such violation could not
reasonably be expected to have a Material Adverse Effect; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Holdings or any of its Subsidiaries
except to the extent such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Holdings or any of its Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Holdings or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Effective Date and except for any such
approvals or consents the failure of which to obtain will not have a Material
Adverse Effect.

4.5.   Governmental Consents.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent, for filing and/or recordation, as of the Effective Date or,
with regard to Foreign Subsidiaries, promptly thereafter within any applicable
time limit provided by relevant legislation, as permitted by applicable law and
except for filings required to be made under securities laws.

4.6.   Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7.   [Reserved].

82


--------------------------------------------------------------------------------


4.8.   Projections.  On and as of the Effective Date, the projections of
Holdings and its Subsidiaries for the period of Fiscal Year 2007 through and
including Fiscal Year 2014 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Holdings; provided, the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the Effective Date,
management of Holdings believed that the Projections were reasonable and
attainable.

4.9.   No Material Adverse Change.  Since the date of the most recent audited
financial statements delivered pursuant to Section 5.1(c) of the Existing First
Lien Credit Agreement, no event, circumstance or change has occurred that has
caused or evidences a Material Adverse Effect.

4.10.   Adverse Proceedings, etc.  There are no Adverse Proceedings that could
reasonably be expected to have a Material Adverse Effect.  Neither Holdings nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that could reasonably be expected to have a Material Adverse
Effect, or (b) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect.

4.11.   Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
returns and reports of Holdings and its Subsidiaries with regard to Taxes
required to be filed by any of them have been timely filed, the contents of such
returns and reports have been materially accurate, and all Taxes shown on such
returns to be due and payable and all assessments, fees and other governmental
charges upon Holdings and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable except those which are being actively contested by
Holdings or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

4.12.   Properties.

(a)   Title.  Each of Holdings and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets.  Except as permitted
by this Agreement, all such properties and assets are free and clear of Liens
other than Permitted Liens.

(b)   Real Estate.  As of the Effective Date, Schedule 4.12 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless

83


--------------------------------------------------------------------------------


of whether such Credit Party is the landlord or tenant (whether directly or as
an assignee or successor in interest) under such lease, sublease or assignment. 
Each agreement listed in clause (ii) of the immediately preceding sentence is as
of the Effective Date in full force and effect and Holdings does not have
knowledge of any default that has occurred and is continuing thereunder that
would reasonably be expected to result in a Material Adverse Effect, and each
such agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

4.13.   Environmental Matters.  Neither Holdings nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that could reasonably be expected to have a Material Adverse Effect. 
There are and, to each of Holdings’ and its Subsidiaries’ knowledge, have been,
no conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.  Neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent.  Compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws could not be reasonably expected to have a Material Adverse Effect.  No
event or condition has occurred or is occurring with respect to Holdings or any
of its Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.14.   No Defaults.  Neither Holdings nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.15.   Governmental Regulation.  Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940.  Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

4.16.   Margin Stock.  Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Loans made

84


--------------------------------------------------------------------------------


to such Credit Party will be used to purchase or carry any such Margin Stock in
violation of Regulation T, U or X of the Board of Governors or to extend credit
to others for the purpose of purchasing or carrying any such margin stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors.

4.17.   Employee Matters.  Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries, or to the knowledge of
Holdings and Borrowers, threatened against any of them before the National Labor
Relations Board (or any foreign equivalent thereof) and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Holdings or any of its Subsidiaries or to
the knowledge of Holdings and Borrowers, threatened against any of them, (b) no
strike or work stoppage in existence or threatened involving Holdings or any of
its Subsidiaries, and (c) to the knowledge of Holdings and Borrower, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the knowledge of Holdings and Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above) such as is not reasonably likely to
have a Material Adverse Effect.

4.18.   Employee Benefit Plans.

(a)   Except as could not reasonably be expected to have a Material Adverse
Effect, Holdings, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan.  Each Employee
Benefit Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service indicating that such Employee Benefit Plan is so qualified and
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan to lose its qualified status. 
Except as could not reasonably be expected to have a Material Adverse Effect, no
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates.  Except as could not reasonably
be expected to have a Material Adverse Effect, (i) no ERISA Event has occurred
or is reasonably expected to occur and (ii) except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates.  Except as could
not reasonably be expected to have a Material Adverse Effect, the present value
of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by Holdings, any of its Subsidiaries or any of
their ERISA Affiliates (determined as of the end of the most recent plan year on
the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan.  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) as of the

85


--------------------------------------------------------------------------------


most recent valuation date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of Holdings, its Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero and (ii) Holdings, each of its Subsidiaries and each of their
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

(b)   Except as could not reasonably be expected to have a Material Adverse
Effect, all Foreign Plans are operated in compliance with all applicable laws,
each Credit Party which contributes to a Foreign Plan has paid all required
contributions to such Foreign Plan as they fall due, and no action or omission
has been or is expected to be taken by any Credit Party nor has any event
occurred in relation to a Foreign Plan which has or is reasonably likely to
result in liability to any Credit Party to any Governmental Authority.  At the
request of Administrative Agent, Borrowers shall deliver to Administrative Agent
at such times as those reports are prepared in order to comply with the then
current statutory or auditing requirement (as applicable either to the trustees
of any relevant Foreign Plans or to Borrowers), actuarial reports in relation to
all Foreign Plans.  Borrowers shall promptly notify the Administrative Agent of
any material change in the rate of contributions to any Foreign Plans either
paid or recommended to be paid (whether by the scheme actuary, the trustees or
otherwise) or required (by law or otherwise).

4.19.   [Reserved].

4.20.   Solvency.  The Credit Parties, on a consolidated basis, are and, upon
the incurrence of any Obligation by any Credit Party on any date on which this
representation and warranty is made, will be, Solvent.

4.21.   [Reserved].

4.22.   Compliance with Statutes, etc.  Each of Holdings and its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions (other than those relating to Tax) imposed by, all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Holdings or
any of its Subsidiaries), except such non-compliance that could not reasonably
be expected to result in a Material Adverse Effect.

4.23.   Disclosure.  The representations and warranties of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (other than Projections and pro forma financial
information), when taken as a whole, do not contain any untrue statement of a
material fact or omits to state a material fact (known to Holdings or Borrowers,
in the case of any document not

86


--------------------------------------------------------------------------------


furnished by either of them) necessary in order to make the statements contained
herein or therein not materially misleading in light of the circumstances in
which the same were made.  Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Holdings or Borrowers to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ materially from the projected results.  There
are no facts known (or which should upon the reasonable exercise of diligence be
known) to Holdings or Borrowers (other than matters of a general economic
nature) that could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements (when taken as a whole) furnished to Lenders for use in
connection with the transactions contemplated hereby.

4.24.   Patriot Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(ii) Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used, directly or, to the knowledge of any Credit
Party, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

4.25.   Financial Assistance.  Neither the execution, delivery and performance
of any of the Credit Documents nor the incurrence of any obligations or
liabilities (actual or contingent) thereunder by the Euro Borrowers or any of
the Foreign Guarantors constitutes or will constitute unlawful financial
assistance for the purposes of Article 98c or 207c of Book 2 of the Dutch Civil
Code.

4.26.   Dutch Financial Supervision Act.  Each Euro Borrower fully complies with
rules and regulations promulgated under the Dutch Financial Supervision Act (Wet
op het financieel toezicht).

SECTION 5.   AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnity obligations not then due and payable) and cancellation or expiration
of all Letters of Credit, each Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 5. 
Notwithstanding anything to the contrary in any Credit Document, the requirement
of any delivery by any Credit Party, under this Section 5, Section 2 or
otherwise under this Agreement or under any Credit Document, shall be satisfied
solely where such delivery is by (i) U.S. Borrower on behalf of such Credit
Party and each Credit Party authorizes U.S. Borrower to make such delivery and
prepare and execute on such Credit Party’s behalf the documents to be delivered
thereunder and acknowledge that Agents may rely on such documents prepared and

87


--------------------------------------------------------------------------------


transmitted by U.S. Borrower or (ii) transmission or physical delivery by U.S.
Borrower following due execution by the applicable Credit Party.

5.1.   Financial Statements and Other Reports.  Holdings will deliver to
Administrative Agent for distribution to the Lenders:

(a)   [reserved]

(b)   Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters of each Fiscal
Year, commencing with the Fiscal Quarter in which the Closing Date occurs, (i)
the consolidated balance sheets of Holdings and its Subsidiaries as at the end
of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case (except with
respect to any quarter occurring within the first four quarters after the
Closing Date) in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year and (ii) the consolidating
balance sheets of each of (x) the U.S. Borrower and its Subsidiaries and (y) the
Euro Borrowers and their respective Subsidiaries, in each case as at the end of
such Fiscal Quarter and the related consolidating to statements of income for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, in the case of each of clauses (i) and (ii) all in
reasonable detail, together with a Financial Officer Certification; provided,
that the filing with the Securities and Exchange Commission by Solera Holdings,
Inc. of its quarterly report on Form 10-Q for the applicable Fiscal Quarter
within the time period set forth in this Section 5.1(b) shall satisfy the
requirements of this Section 5.1(b).

(c)   Annual Financial Statements.  As soon as available, and in any event
within 120 days after the end of each Fiscal Year, commencing with the Fiscal
Year in which the Closing Date occurs, (i) the consolidated and consolidating
balance sheets of Holdings and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of
PricewaterhouseCoopers, LLC or other “Big 4” accounting firm or other
independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP

88


--------------------------------------------------------------------------------


applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements) and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards) together with a written
statement by such independent certified public accountants stating (1) that
their audit examination has included a review of the terms of the Credit
Documents and (2) whether, in connection therewith, any condition or event that
constitutes a Default or an Event of Default under Section 6.8 has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided, that the filing
with the Securities and Exchange Commission by Solera Holdings, Inc. of its
annual report on Form 10-K for the applicable Fiscal Year within the time period
set forth in this Section 5.1(c) shall satisfy the requirements of this Section
5.1(c).

(d)   Compliance Certificate.  Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

(e)   Reserved;

(f)   Notice of Default.  Promptly upon any officer of Holdings or Borrowers
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Borrowers with
respect thereto; (ii) that any Person has given any notice to Holdings or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officer specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action each applicable Borrower has taken, is taking and proposes to take with
respect thereto;

(g)   Notice of Litigation.  Promptly upon any Authorized Officer of Holdings or
Borrowers obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Borrowers to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), if adversely determined could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Holdings or
Borrowers to enable Lenders and their counsel to evaluate such matters;

(h)   ERISA.  (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto or
similar Governmental Authority with respect to any Foreign Plan; and

89


--------------------------------------------------------------------------------


(ii) with reasonable promptness, copies of (1) all notices received by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (2) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan or similar reports or filings relating to any Foreign Plan as
Administrative Agent shall reasonably request;

(i)   Financial Plan.  As soon as practicable and in any event no later than
thirty days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for such Fiscal Year and
(ii) forecasted consolidated statements of income and cash flows of Holdings and
its Subsidiaries for each month of such Fiscal Year;

(j)   Insurance Report.  At the Administrative Agent’s request, a certificate
from Borrowers’ insurance broker(s) in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by Holdings and its Subsidiaries;

(k)   Reserved;

(l)   Reserved;

(m)   Information Regarding Collateral.  (a) Borrowers will furnish to
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or (iv) in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number.  Each Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are reasonably required in order
for Collateral Agent, to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents.  Each Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed;

(n)   Annual Collateral Verification.  Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Borrowers shall deliver to Collateral Agent a certificate of
its Authorized Officer (i) either confirming that there has been no material
change in such information since the date of the Collateral Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such material changes and
(ii) certifying that such information is accurate and complete in all material
respects.  For purposes of this Section 5.1(n), the Collateral Questionnaire
shall be completed with respect to any jurisdiction in which a Guarantor is
resident or where Collateral is otherwise located;

(o)   Other Information.  (A) After the occurrence of a Qualifying IPO, promptly
upon their becoming available, copies of (i) all financial statements, reports,
notices and proxy statements sent or made available generally by Holdings to its
security holders

90


--------------------------------------------------------------------------------


acting in such capacity or by any Subsidiary of Holdings to its security holders
other than Holdings or another Subsidiary of Holdings, and (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority in any jurisdiction, and (B) such other information and data with
respect to Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent; and

(p)   Certification of Public Information.  Concurrently with the delivery of
any document or notice required to be delivered pursuant to this Section 5.1,
Holdings shall indicate in writing whether such document or notice contains
Nonpublic Information.  Holdings and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Holdings, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Holdings has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders.  If Holdings has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Nonpublic Information, Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive material nonpublic information with respect to
Holdings, its Subsidiaries and their securities.

(q)   Investigations.  If an Event of Default is continuing or if the Requisite
Lenders believe in good faith and on reasonable grounds that any financial
statements or calculations provided by Holdings or any of its Subsidiaries are
inaccurate or incomplete in any material respect the Administrative Agent may,
following consultation with Holdings as to the scope of the investigation and
its cost: (i) instruct (or require Holdings to instruct) a recognized firm of
accountants selected by the Administrative Agent to carry out an investigation
into the affairs of the Group and/or the financial performance of the Group
and/or the accounting and other reporting procedures and standards of the Group;
and/or (ii) request confirmation that any figure in the most recent quarterly or
annual Compliance Certificate delivered under Section 5.1(d) has been correctly
extracted from the relevant financial statements delivered under Section 5.1(a)
– (c); and/or (iii) instigate such other investigations and commission such
other reports (including, without limitation, legal and valuation reports) as
the Administrative Agent shall reasonably require into the affairs of the Group,
in each case to the extent that the Administrative Agent considers them to be
relevant to such Event of Default or the circumstances giving rise to such Event
of Default or establishing the accuracy of such financial statements and/or
calculations.  The reasonable expense of any such investigation shall be borne
by Holdings.

5.2.   Existence.  Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party (other
than each Borrower with respect to existence) or any of its Subsidiaries shall
be required to preserve any such existence, right or franchise, licenses and
permits if such Credit

91


--------------------------------------------------------------------------------


Party shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof would not
reasonably be expected to result in a Material Adverse Effect.

5.3.   Payment of Taxes and Claims.  Each Credit Party will, and will cause each
of its Subsidiaries to, pay all material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax, claim, penalty or fine
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax, claim, penalty or fine
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax, claim, penalty or fine.  No Credit Party will,
nor will it permit any of its Subsidiaries to, file or consent to the filing of
any consolidated income tax return with any Person (other than Solera Holdings,
Inc. or Holdings or any of its Subsidiaries).

5.4.   Maintenance of Properties.  Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in working order and
condition, ordinary wear and tear and casualty excepted, all properties used or
useful in the business of Holdings and its Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

5.5.   Insurance.  Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries and with such
deductibles, covering such risks and otherwise, in each case, as are prudent in
the good faith judgment of the officers of Holdings and its Subsidiaries. 
Without limiting the generality of the foregoing, Holdings will maintain or
cause to be maintained replacement value casualty insurance on the Collateral
under such policies of insurance, with such insurance companies, in such
amounts, with such deductibles, and covering such risks as are prudent in the
good faith judgment of the officers of Holdings and its Subsidiaries.  Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear and (ii)
in the case of each casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to Collateral Agent,
that names Collateral Agent, on behalf of the Secured Parties as the loss payee
thereunder and will endeavor to provide for at least thirty days’ prior written
notice to Collateral Agent, of any material modification or cancellation of such
policy.

5.6.   Books and Records; Inspections.  Each Credit Party will, and will cause
each of its Subsidiaries to, keep proper books of record and accounts in which
complete, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and

92


--------------------------------------------------------------------------------


transactions in relation to its business and activities.  Each Credit Party
will, and will cause each of its Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested; provided, however, that the Lenders hereby agree to
attempt to coordinate such visits; provided, further, so long as no Event of
Default is continuing, such inspections shall be limited to twice per year at
the Borrowers’ expense.

5.7.   Lenders Meetings.  Holdings and Borrowers will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrowers and Administrative Agent) at such time as may be agreed to by
Borrowers and Administrative Agent; provided, that any expenses incurred by the
Lenders participating in such meeting shall not be reimbursed by the Credit
Parties.

5.8.   Compliance with Laws.  Each Credit Party will comply, and shall cause
each of its Subsidiaries and shall use commercially reasonable efforts to cause
all other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, in the aggregate, a Material Adverse
Effect.

5.9.   Environmental.

(a)   Environmental Disclosure.  Holdings will deliver to Administrative Agent
and Lenders:

(i)   as soon as practicable following receipt thereof, copies of all material
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

(ii)   promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Holdings or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having a
Material Adverse Effect, or (B) any Environmental Claims that have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Holdings or
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws where
such restrictions have a reasonable possibility of resulting in a Material
Adverse Effect;

93


--------------------------------------------------------------------------------


(iii)   as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that have a
reasonable possibility of giving rise to a Material Adverse Effect, (2) any
Release required to be reported to any federal, state or local governmental or
regulatory agency, and (3) any request for information from any governmental
agency that suggests such agency is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;

(iv)   prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have a Material Adverse Effect or (B) affect the ability of Holdings
or any of its Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (2) any proposed action to be taken by Holdings or any
of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Holdings or any of its Subsidiaries to any
additional material obligations or requirements under any Environmental Laws;
and

(v)   with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b)   Hazardous Materials Activities, Etc.  Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have
a Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have a Material Adverse Effect.

5.10.   Subsidiaries.  (a) In the event that any Person becomes a Subsidiary of
a Borrower after the Closing Date (other than an Excluded Subsidiary), such
Borrower shall (i) in the case of a Domestic Subsidiary or a Foreign Subsidiary
that is treated as a pass-through or disregarded entity for U.S. federal income
tax purposes and all of the Capital Stock of which is directly owned by Holdings
or one or more Domestic Subsidiaries of Holdings, promptly cause such Domestic
Subsidiary or such Foreign Subsidiary to become a Domestic Guarantor hereunder
and a Grantor under the Pledge and Security Agreement (or an applicable Canadian
Security Document in the case of any such Domestic Guarantor organized under the
laws of Canada or a province thereof) by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, (ii) in the
case of a Foreign Subsidiary not covered by clause (i) above, except with
respect to Excluded Subsidiaries, promptly cause such Foreign Subsidiary to
become a Foreign Guarantor hereunder (provided, that such Foreign Subsidiary
shall have the benefit of Section 7.13 and, in any event, such Foreign
Subsidiary shall not guarantee the Obligations of the U.S. Borrower or any
Domestic Guarantor under this Agreement) and to grant Liens in favor of
Collateral Agent, over all or substantially all of its assets, if applicable, on
similar terms to the Liens granted pursuant to any Collateral Document

94


--------------------------------------------------------------------------------


to which any other Foreign Subsidiary incorporated in the same jurisdiction as
such Foreign Subsidiary is a party (provided, that a Foreign Subsidiary shall
only become a Guarantor or grant a Lien to the extent not inconsistent with the
Security Principles set forth in Schedule 1.1A), and (iii) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), 3.1(i) and 3.1(l) of the Existing First Lien
Credit Agreement.  In the event that any Person becomes a direct or indirect
Foreign Subsidiary of Holdings, and the ownership interests of such Foreign
Subsidiary are owned directly by Holdings or by any Domestic Guarantor or by any
Foreign Guarantor, Holdings shall, or shall cause such Domestic Guarantor or
Foreign Guarantor, as applicable, to deliver all such documents, instruments,
agreements, and certificates as are similar to those described in Section 3.1(b)
of the Existing First Lien Credit Agreement, and Holdings shall take, or shall
cause such Domestic Guarantor or Foreign Guarantor, as applicable, to take, all
of the actions referred to in Section 3.1(i)(i) of the Existing First Lien
Credit Agreement necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties (a) in the event
such Foreign Subsidiary (other than any Foreign Subsidiary of Holdings that is
treated as a pass-through or disregarded entity for United States federal income
tax purposes and all of the Capital Stock of which is directly owned by Holdings
or one or more Domestic Subsidiaries of Holdings) is directly owned by Holdings
or any Domestic Guarantor, in 65% of the Capital Stock of such Foreign
Subsidiary to secure its guarantee of the Obligations of the U.S. Borrower and
100% of the Capital Stock of such Foreign Subsidiary to secure its guarantee of
the Obligations of the Euro Borrowers, subject to the agreed upon Security
Principles on Schedule 1.1A and (b) in the event such Foreign Subsidiary is
owned by a Foreign Guarantor, in 100% of the Capital Stock of such Foreign
Subsidiary to secure its guarantee of the Obligations of the Euro Borrowers,
subject to the agreed upon Security Principles on Schedule 1.1A.  With respect
to each such Subsidiary, Holdings shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Holdings, and (ii) all of the data required
to be set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of
Holdings; and such written notice shall be deemed to supplement Schedules 4.1
and 4.2 for all purposes hereof.  This Section 5.10(a) shall be interpreted in
accordance with the proviso in the definition of “Collateral”.

(b)  If at any time (i) the aggregate assets (excluding intercompany
indebtedness) of the Excluded Subsidiaries and their Subsidiaries, as
consolidated in the consolidated financial statements of Holdings, shall account
for 25% or more of the consolidated assets of Holdings as of the last day of the
most recently ended Fiscal Quarter or (ii) the aggregate portion of Consolidated
Adjusted EBITDA attributable to the Excluded Subsidiaries and their
Subsidiaries, as consolidated in the consolidated financial statements of
Holdings, for the most recently ended period of four consecutive Fiscal Quarters
shall account for 25% or more of the Consolidated Adjusted EBITDA of Holdings
for such period, Holdings shall designate sufficient Excluded Subsidiaries as
Guarantors, subject to agreed upon Security Principles set forth on Schedule
1.1A, to eliminate such condition, such designation to occur not later than
sixty (60) Business Days after the earlier of (x) the delivery pursuant to
Section 5.1(b) or (c) of financial statements of Holdings for the period during
which the condition requiring such designation shall first have existed and (y)
in the event the condition requiring such designation is known to an Authorized
Officer of Holdings to exist as a result of an acquisition, disposition or
transfer of material assets (including Capital Stock), the date of such
acquisition, disposition or transfer.  Excluded

95


--------------------------------------------------------------------------------


Subsidiaries designated as Guarantors pursuant to the preceding sentence shall
for all purposes of this Agreement cease to be Excluded Subsidiaries and
constitute Guarantors upon such designation.

5.11.   Additional Leasehold Property.  In the event that any Credit Party
acquires a Leasehold Property, then such Credit Party shall use commercially
reasonable efforts to take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents similar to those described in
Section 3.1(i)(iv) of the Existing First Lien Credit Agreement, with respect to
each such Leasehold Property that Collateral Agent, shall reasonably request,
subject to the agreed upon Security Principles set forth on Schedule 1.1A.

5.12.   Interest Rate Protection.  No later than ninety (90) days following the
Closing Date and at all times thereafter until the second anniversary of the
Closing Date, Borrowers shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to Administrative Agent
and Syndication Agent, in order to ensure that no less than 50% of the aggregate
principal amount of the total funded Indebtedness (excluding Revolving Loans or
debt for which interest is not paid in cash) of Holdings and its Subsidiaries
then outstanding is either (i) subject to such Interest Rate Agreements or
(ii) Indebtedness that bears interest at a fixed rate.

5.13.   Further Assurances.  At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent, may reasonably request
in order to effect fully the terms of the Credit Documents.  In furtherance and
not in limitation of the foregoing, each Credit Party shall (and Holdings shall
procure that each member of the Group will) promptly do all such acts or execute
all such documents (including assignments, transfers, mortgages, charges,
notices and instructions) as the Collateral Agent may reasonably specify (and in
such form as the Collateral Agent may reasonably require in favor of the
Collateral Agent or its nominee(s)) in each case, subject to agreed upon
Security Principles set forth on Schedule 1.1A hereto, to the extent reasonably
required by Administrative Agent or Collateral Agent, for the exercise of any
rights, powers and remedies of the Collateral Agent or: (i) to perfect the
security created or intended to be created under or evidenced by the Collateral
Documents (which may include the execution of a mortgage, charge, assignment or
other security over all or any of the assets which are, or are intended to be,
the subject of security pursuant to the Collateral Documents) or the Credit
Parties provided by or pursuant to the Credit Documents or by law; (ii) to
confer on the Collateral Agent or confer on the Credit Parties security over any
property and assets of that Credit Party located in any jurisdiction equivalent
or similar to the security intended to be conferred by or pursuant to the
Collateral Documents; and/or (iii) to facilitate the realization of the assets
which are, or are intended to be, the subject of the Collateral Documents.  Each
Credit Party shall (and Holdings shall procure that each member of the Group
shall) take all such action as is available to it (including making all filings
and registrations) as may be reasonably necessary for the purpose of the
creation, perfection, protection or maintenance of any security conferred or
intended to be conferred on the Collateral Agent or the Credit Parties by or
pursuant to the Credit Documents.

5.14.   [Reserved].

96


--------------------------------------------------------------------------------


5.15.   Financial Assistance.  Each of the Borrowers will (i) procure (to the
extent it is lawful to do so) that each Subsidiary of Holdings transfers
sufficient funds to enable such Borrower to meet its payment obligations under
the Credit Documents as they fall due, except to the extent such transfer would
have any adverse tax consequence for the Borrowers or where it otherwise would
be against applicable law (including financial assistance and corporate benefit
rules, restrictions on upstreaming cash intra-Group and fiduciary and statutory
duties of directors of the relevant member of the Group) or material constituent
document restrictions (resulting from minority ownership provisions existing as
of the date hereof), and (ii) ensure that all payments among Holdings and its
Subsidiaries (or any of them) have been and will be made in compliance with
applicable local laws or regulations concerning financial assistance by a
company for the acquisition of or subscription for its own shares or concerning
the protection of shareholders’ capital, corporate benefit, fraudulent
preference, “thin capitalization” rules and similar principles.

5.16.   Intellectual Property.  Each Credit Party shall and Holdings shall
procure that each Group member will (i) preserve and maintain the validity of
the Intellectual Property necessary for the business of the relevant Group
member; (ii) use reasonable endeavors to prevent any infringement in any
material respect of the Intellectual Property, (iii) in such Credit Party’s and
Holdings’ reasonable business judgment, consistent with past business practices,
and to the extent the following are within the applicable Credit Party’s or
Holdings’ actual control, make registrations and pay all registration fees and
taxes necessary to maintain the Intellectual Property in full force and effect;
and (iv) not use or permit the Intellectual Property to be used in a way (or
take any steps or omit to take any step in respect of that Intellectual
Property) that will materially and adversely affect the existence or value of
the Intellectual Property or imperil the right of any member of the Group to use
such property.

5.17.   Post-Closing Covenant.  U.S. Borrower shall use commercially reasonable
efforts to deliver a Landlord Personal Property Collateral Access Agreement in
respect of the Real Estate Asset located at 880 Technology Drive, Suite A, Ann
Arbor, Michigan 48108, which shall be executed by the landlord of such Real
Estate Asset and the U.S. Borrower.

SECTION 6.   NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnity obligations not then due and payable) and cancellation or expiration
of all Letters of Credit, such Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 6.

6.1.   Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a)   the Obligations;

(b)   Indebtedness of (i) any Domestic Guarantor or U.S. Borrower owed to any
other Domestic Guarantor or U.S. Borrower, (ii) the Euro Borrowers owed to any
other Borrower or any Guarantor, (iii) any Foreign Guarantor owed to any other
Borrower or any

97


--------------------------------------------------------------------------------


Guarantor; provided, that in the case of (i), (ii) and (iii) (1) all such
Indebtedness shall be evidenced by Intercompany Notes, which shall be subject to
a First Priority Lien pursuant to the Pledge and Security Agreement or another
Collateral Document, with respect to the Intercompany Note evidencing debt owed
to a Domestic Subsidiary or U.S. Borrower, securing the Domestic Loans and the
European Loans, and with respect to the Intercompany Note evidencing the debt
owed to a Foreign Subsidiary or a Euro Borrower, securing the European Loans
only (subject to Section 7.13) and (2) all such Indebtedness shall be unsecured
and subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note;

(c)   [reserved];

(d)   [reserved];

(e)   Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, holdbacks, working capital or other
purchase price adjustments, earn-outs, non-compete agreements, deferred
compensation or similar obligations, or from guaranties or letters of credit,
surety bonds or performance bonds securing the performance of Borrowers or any
such Subsidiary pursuant to such agreements, in connection with the Acquisition,
Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of Holdings or any of its Subsidiaries;

(f)   Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal bonds or similar obligations incurred in
the ordinary course of business;

(g)   Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(h)   guaranties in the ordinary course of business of the obligations to
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

(i)   guaranties (i) by U.S. Borrower or a Domestic Guarantor of Indebtedness of
U.S. Borrower, a Domestic Guarantor, Euro Borrower or Foreign Guarantor, and
(ii) by either Euro Borrower or Foreign Guarantor of Indebtedness of the other
Euro Borrower or a Foreign Guarantor, with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section 6.1;
provided, that in the case of (i) and (ii) that if the Indebtedness that is
being guarantied is unsecured and/or subordinated to the Obligations, the
guaranty shall also be unsecured and/or subordinated to the Obligations;

(j)   Indebtedness described in Schedule 6.1, but not any extensions, renewals
or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being renewed, refinanced or extended, and the average life to maturity thereof
is greater than or equal to that of the Indebtedness being renewed, refinanced
or extended; provided, such Indebtedness permitted under the immediately
preceding clause (i) or (ii)

98


--------------------------------------------------------------------------------


above shall not (A) include Indebtedness of an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, (B)
exceed in a principal amount the Indebtedness being renewed, extended or
refinanced or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;

(k)   Indebtedness with respect to Capital Leases in an aggregate amount not to
exceed at any time $20,000,000;

(l)   purchase money Indebtedness in an aggregate amount not to exceed at any
time $20,000,000; provided, any such Indebtedness (i) shall be secured only by
the asset acquired in connection with the incurrence of such Indebtedness, and
(ii) shall constitute not less than 90% of the aggregate consideration paid with
respect to such asset;

(m)   (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary of a Borrower or Indebtedness
attaching to assets that are acquired by Holdings or any of its Subsidiaries, in
each case after the Closing Date as the result of a Permitted Acquisition, in an
aggregate amount not to exceed $50,000,000 at any one time outstanding, provided
that (x) such Indebtedness existed at the time such Person became a Subsidiary
or at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by Holdings or any Subsidiary (other than by any such Person that so becomes a
Subsidiary of such Borrower), and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided, that
(1) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, (2) the direct and contingent obligors with
respect to such Indebtedness are not changed and (3) such Indebtedness shall not
be secured by any assets other than the assets securing the Indebtedness being
renewed, extended or refinanced;

(n)   other Indebtedness of Holdings and its Subsidiaries in an aggregate amount
not to exceed at any time $25,000,000; provided that such amount shall only be
secured to the extent permitted under Section 6.2(x);

(o)   Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to Borrowers or any Subsidiary of Borrowers,
so long as such Indebtedness shall not be in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
annual period in which such Indebtedness is incurred and such Indebtedness shall
be outstanding only during such year;

(p)   unsecured Indebtedness of Holdings owing to any then existing or former
director, officer or employee of Holdings, Holdings or its Subsidiaries or their
respective assigns, estates, heirs or their current or former spouses for the
repurchase, redemption or other acquisition or retirement for value of any
equity interest or equity equivalent of Holdings or Solera Holdings, Inc. held
by them to the extent such transaction was permitted under Section 6.5(h);

99


--------------------------------------------------------------------------------


(q)   [reserved];

(r)   accretion or amortization of original issue discount and accretion of
interest paid in kind, in each case in respect of Indebtedness otherwise
permitted by this Section 6.1;

(s)   unsecured Indebtedness incurred to fund any Permitted Acquisition or
permitted Joint Venture; provided that (A) such Indebtedness shall have no
amortization prior to the Term Loan Maturity Date, (B) the final maturity of
such Indebtedness shall be at least 6 months following the Term Loan Maturity
Date and (C) if immediately after giving effect to the incurrence of such
Indebtedness and such Permitted Acquisition or Joint Venture, the Leverage Ratio
would exceed 4.50:1.00, the Leverage Ratio immediately prior to the time of such
purchase or acquisition shall not be less than the pro forma Leverage Ratio
immediately after giving effect to such purchase or acquisition, it being
understood that in each case the pro forma Leverage Ratio shall be determined on
the basis of the financial statements most recently delivered to the
Administrative Agent and the Lenders as though such incurrence of Indebtedness
and such purchase or other acquisition had been consummated as of the first day
of the fiscal period covered thereby;

(t)   deemed Indebtedness pursuant to FASB 133 or 150;

(u)   obligations under any Interest Rate Agreement and any Currency Agreement;
and

(v)   other Indebtedness of Holdings and its Subsidiaries, which is unsecured
and subordinated to the Obligations in a manner reasonably satisfactory to
Administrative Agent, consistent with subordination terms under which unsecured
indebtedness is subordinated in prior transactions of this kind by comparable
portfolio companies of the Sponsor; provided that the pro forma Leverage Ratio
after giving effect to the incurrence of such Indebtedness is less than
4.50:1.00.

6.2.   Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property (including real property) or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Holdings or any of its Subsidiaries, whether now owned
or hereafter acquired or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under the intellectual property
laws, rules or procedures, except:

(a)   Liens in favor of Collateral Agent, for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b)   Liens for Taxes which are not yet due and payable or which are being
contested in good faith by appropriate actions or proceedings promptly
instituted and diligently conducted or which are not otherwise required to be
paid pursuant to Section 5.3;

100


--------------------------------------------------------------------------------


(c)   statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(d)   Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e)   zoning restrictions, building code, easements, rights-of-way, reservations
restrictions, encroachments, and other defects or irregularities in title or
matters that would be disclosed by a survey of any real property, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of Holdings or any of its Subsidiaries;

(f)   any interest or title of a licensor, lessee, lessor or sublessor under any
operating lease or sublease of real estate not prohibited hereunder and any Lien
encumbering such interest or title of a lessor or sublessor;

(g)   Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h)   purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignments or similar arrangements entered into in the ordinary course of
business;

(i)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(j)   any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(k)   licenses of patents, copyrights, trademarks and other intellectual
property rights granted by Holdings or any of its Subsidiaries in the ordinary
course of or not materially detracting from the value of business and not
interfering in any material respect with the ordinary conduct of the business of
Holdings or such Subsidiary;

101


--------------------------------------------------------------------------------


(l)   Liens described in Schedule 6.2 and any modifications, replacements,
renewals or extensions thereof; provided, that (A) the Lien does not extend to
any additional property other than (x) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.1(j) and (y) proceeds and products
thereof, and (B) the renewal, extension or modification of the obligations
secured or benefited by such Liens is permitted by Section 6.1(j);

(m)   Liens securing Indebtedness permitted pursuant to Section 6.1(j), (k) and
(l); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;

(n)   [reserved];

(o)   [reserved];

(p)   pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business;

(q)   Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted under Section 6.1;

(r)   licenses, leases or subleases granted to third Persons or to Holdings or
its Subsidiaries by Holdings and its Subsidiaries in the ordinary course of
business not interfering in any material respect with the business of any Credit
Party;

(s)   Liens arising from judgments, decrees or attachments (or securing of
appeal bonds with respect thereto) in circumstances not constituting an Event of
Default;

(t)   any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of any Borrower and not created in contemplation of such
event;

(u)   any Lien on any asset (other than on the Equity Interests of one or more
Subsidiaries) of any Person existing at the time such Person is merged or
consolidated with or into the Borrower or a Subsidiary of the Borrower in a
transaction otherwise permitted hereunder and not created in contemplation of
such event;

(v)   any Lien existing on any asset (other than on the Equity Interests of one
or more Subsidiaries) prior to the acquisition thereof by the Borrower or a
Subsidiary of the Borrower in a transaction otherwise permitted hereunder and
not created in contemplation of such acquisition;

(w)   [reserved]; and

(x)   other Liens securing Indebtedness permitted under Section 6.1 if the
aggregate amount of the obligations or liabilities secured thereby does not
exceed $15,000,000 at any time.

102


--------------------------------------------------------------------------------


6.3.   Equitable Lien.  If any Credit Party shall create or assume any Lien upon
any of its properties or assets, whether now owned or hereafter acquired, other
than Permitted Liens, it shall make or cause to be made effective provisions
whereby the Obligations will be secured by such Lien equally and ratably with
any and all other Indebtedness secured thereby as long as any such Indebtedness
shall be so secured; provided, notwithstanding the foregoing, this covenant
shall not be construed as a consent by Requisite Lenders to the creation or
assumption of any such Lien not otherwise permitted hereby.

6.4.   No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

6.5.   Restricted Junior Payments.  No Credit Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:

(a)   [reserved];

(b)   Borrowers may make Restricted Junior Payments to Holdings to the extent
necessary to permit (i) Holdings or Solera Holdings, Inc. to pay general
administrative costs and expenses (including officers’ and directors’ and
special committee fees) and Tax Distributions (as defined below); (ii) Holdings
to discharge the consolidated tax liabilities of Holdings or Solera Holdings,
Inc. and its Subsidiaries, in each case so long as Holdings or Solera Holdings,
Inc. applies the amount of any such Restricted Junior Payment for such purpose;
and (iii) Holdings to pay to a non-Guarantor Affiliate the amount of any
reasonable costs, expenses or taxes incurred by such Affiliate in connection
with such Affiliate’s compliance with Section 2.14(g);

(c)   for so long as Holdings is a pass-through or disregarded entity for United
States Federal income tax purposes, Holdings may make cash distributions to its
members to provide them with funds to pay the tax liability attributable to
their share of the taxable income (including UBTI or 956 deemed dividend income)
of Holdings (or, if such members are themselves pass-through or disregarded
entities, to provide such members with funds to make distributions to their
members so that their direct or indirect members have funds to pay the tax
liability attributable to their share of the taxable income of Holdings) (“Tax
Distributions”), equal to the product of (i) the amount of taxable income
(including UBTI or 956 deemed dividend income) of Holdings allocated to the
members for such taxable year, less the amount of taxable loss allocated to the
members for all prior taxable years (except to the extent such taxable losses
have previously been taken into account under this provision),

103


--------------------------------------------------------------------------------


times (ii) the highest aggregate marginal statutory Federal, state and local
income tax rate (determined taking into account the deductibility of state and
local income taxes for Federal income tax purposes) to which each direct member
(or each nearest indirect member that is not a pass-through or disregarded
entity if a direct member is a pass-through or disregarded entity) of Holdings
is subject for such year.  Holdings shall be permitted to make such payments on
a quarterly basis during such taxable year based on its best estimate of the
amounts specified in clauses (i) and (ii) in the preceding sentence; provided
that if the aggregate amount of the estimated Tax Distributions made in any
taxable year of Holdings exceeds the actual maximum amount of Tax Distributions
for that year as finally determined, the amount of any Tax Distributions in the
succeeding taxable year (or, if necessary, any subsequent taxable years) shall
be reduced by the amount of such excess.  Borrowers may make distributions to
Holdings sufficient to allow it to make Tax Distributions to its members;

(d)   [reserved];

(e)   Borrowers may pay, or make Restricted Junior Payments to Holdings to allow
it to reimburse Sponsor and its Affiliates for any reasonable and customary
out-of-pocket costs and expenses incurred by Sponsor and its Affiliates;

(f)   any Subsidiary of the U.S. Borrower may make Restricted Junior Payments to
the U.S. Borrower or any holder of the Capital Stock of such Subsidiary (pro
rata based on the ownership interest of such holders);

(g)   any Subsidiary of the Euro Borrower may make Restricted Junior Payments to
the Euro Borrower or to any or any holder of the Capital Stock of such
Subsidiary (pro rata based on the ownership interest of such holders);

(h)   Borrowers may pay Restricted Junior Payments to Holdings and Solera
Holdings, Inc. to enable Holdings to pay cash dividends to Solera Holdings, Inc.
and redeem or repurchase Capital Stock from officers, employees and directors of
any Credit Party or Solera Holdings, Inc. (or their estates, spouses,
descendants or former spouses) upon the death, disability, retirement or
termination of such Person’s employment or directorship; provided, that the
aggregate amount of all cash paid in respect of all such Capital Stock so
redeemed, or repurchased in any Fiscal Year shall not exceed the sum of (i)
$10,000,000 plus (ii) all amounts obtained by Holdings or the Borrowers during
such Fiscal Year from the sale of such Capital Stock to other present or former
officers, employees and directors in connection with any permitted compensation
and incentive arrangements plus (iii) all amounts obtained from any key-man life
insurance policies received during such Fiscal Year plus (iv) any unused amounts
under subclause (i) of this clause (h) from any immediately preceding Fiscal
Year;

(i)   so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, (a) Borrowers may make Restricted Junior
Payments to Holdings or Solera Holdings, Inc. to allow it to pay cash dividends
to its stockholders or purchase, redeem, retire or otherwise acquire shares of
its own outstanding Capital Stock for cash if, after giving effect thereto, the
pro forma Leverage Ratio would be equal to or less

104


--------------------------------------------------------------------------------


than 3.00:1.00, as determined on the basis of the financial statements most
recently delivered to the Administrative Agent as though such dividends,
purchases, redemptions, retirements and acquisitions (and any related
financings) has been paid or made as of the first day of the fiscal period
covered thereby or (b) Borrowers may make Restricted Junior Payments to Holdings
or Solera Holdings, Inc. to allow it to pay cash dividends to its stockholders
or purchase, redeem, retire or otherwise acquire shares of its own outstanding
Capital Stock for cash in an amount equal to 25% of cumulative Consolidated
Excess Cash Flow from the Effective Date less any amounts previously paid
pursuant to this Section 6.5(i)(b), if the pro forma Leverage Ratio is greater
that 3:00:1.00, as determined on the basis of the financial statements most
recently delivered to the Administrative Agent as though such dividends,
purchases, redemptions, retirements and acquisitions (and any related
financings) has been paid or made as of the first day of the fiscal period
covered thereby;

(j)   subject to any applicable subordination terms, any Credit Party may pay or
make Restricted Junior Payments in respect of interest on Indebtedness permitted
under Section 6.1(s) and Section 6.1(v);

(k)   if at any time (whether or not at the end of a Fiscal Quarter) the
Leverage Ratio for Holdings and its Subsidiaries is equal to or less than 4.50
to 1.00 (calculated, if applicable, after giving pro forma effect to (i) a
Qualifying IPO or any other equity offering occurring on or prior to the date of
determination and any application of the proceeds thereof and (ii) the
Restricted Junior Payments to be made pursuant to this Section 6.5(k) at the
date of determination), then Holdings and its Subsidiaries may make Restricted
Junior Payments on account of any Indebtedness incurred under Section 6.1(s) and
Section 6.1(v); and

(l)   Restricted Payments to the extent consisting of a refinancing, renewal or
replacement of indebtedness pursuant to Section 6.1(s) or Section 6.1(v).

6.6.   Restrictions on Subsidiary Distributions.  Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by a Borrower or any other Subsidiary of a
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to a
Borrower or any other Subsidiary of a Borrower, (c) make loans or advances to a
Borrower or any other Subsidiary of a Borrower, or (d) transfer, lease or
license any of its property or assets to a Borrower or any other Subsidiary of a
Borrower other than restrictions (i) in agreements evidencing Indebtedness
permitted by Section 6.1(l) that impose restrictions on the property so
acquired, (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements or documents governing non-wholly owned Subsidiaries and similar
agreements entered into in the ordinary course of business, (iii) set forth in
documents governing Joint Ventures or non-wholly Owned Subsidiaries as of the
Closing Date or established after the Closing Date to the extent they are no
more burdensome than the restrictions set forth in such documents in existence
as of the Closing Date, (iv) that are or were created by virtue of any transfer
of, agreement to transfer or option or right with respect to any property,
assets or Capital Stock not otherwise prohibited under this Agreement or (v)
described on Schedule 6.6.

105


--------------------------------------------------------------------------------


6.7.   Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a)   Investments in Cash and Cash Equivalents;

(b)   (i) equity Investments owned as of the Closing Date in any Subsidiary,
(ii) equity Investments made after the Closing Date by U.S. Borrower or any
Domestic Guarantor in any wholly-owned Guarantor and (iii) equity Investments
made after the Closing Date by Euro Borrowers or Foreign Guarantors in any
Foreign Guarantor;

(c)   Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business;

(d)   intercompany loans to the extent permitted under Section 6.1(b);

(e)   Consolidated Capital Expenditures with respect to Borrowers and the
Guarantors permitted by Section 6.8(d);

(f)   loans and advances to employees of Holdings and its Subsidiaries made in
the ordinary course of business in an aggregate principal amount not to exceed
$2,000,000;

(g)   Permitted Acquisitions permitted pursuant to Section 6.9;

(h)   Investments made after the Closing Date in Joint Ventures in a business or
line of business permitted with respect to the Credit Parties and the
Subsidiaries under Section 6.13, provided,  (i) immediately prior to the making
of any such Investment, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (ii) all transactions in
connection therewith shall be consummated, in all material respects, in
accordance with all applicable laws and in conformity with all applicable
Governmental Authorizations and (iii) the applicable Credit Party shall use
commercially reasonable efforts to ensure that such Investments can be legally
maintained, and are maintained, as Collateral (but only to the extent of
Borrowers’ and each other Credit Party’s interest in such Joint Venture) subject
to first priority security interests on such terms and conditions as are
reasonably satisfactory to Administrative Agent; provided, that the aggregate
amount of all Investments in Joint Ventures established after the Closing Date
pursuant to this clause (h) does not exceed the sum of (x) $20,000,000 per
Fiscal Year plus (y) an amount equal to the excess, if any, of such permitted
amount for the previous Fiscal Year (after giving effect to any adjustments
pursuant to this proviso in such prior Fiscal Year) over the actual amount of
Investments made pursuant to this Section 6.7(h) in such previous Fiscal Year;
and provided further, that the incorporation, formation or other organization of
such Joint Venture, when considered in connection with each Guarantor’s
obligations under the Credit Documents, does not result in such Guarantor’s
contravention of any applicable financial assistance rules;

(i)   Investments described in Schedule 6.7;

106


--------------------------------------------------------------------------------


(j)   Investments constituting Hedge Agreements or Interest Rate Agreements to
the extent permitted hereunder;

(k)   other Investments in (x) Persons which are not Subsidiaries of Holdings or
(y) non-Guarantor Subsidiaries of Holdings; provided, that the aggregate amount
of all Investments made pursuant to this clause (k) shall not exceed at any time
$20,000,000;

(l)   Investments in Sidexa S.A. and Audatex Espana S.A. to the extent required
pursuant to the exercise of option rights set forth in the Organizational
Documents of such Persons; provided, that the aggregate amount of all
Investments made pursuant to this clause (l) shall not exceed at any time
$20,000,000;

(m)   Investments arising out of the receipt by the Borrower or any of its
Subsidiaries of non-cash consideration for the sale of assets permitted under
Section 6.9;

(n)   non-Cash or Cash Equivalent loans made by the Borrowers to officers and
employees of the Borrowers or its Subsidiaries the proceeds of which are used to
purchase Holdings or Solera Holdings, Inc. Capital Stock;

(o)   to the extent permitted under Section 6.2, Borrowers or any Subsidiary may
make (i) deposits in the ordinary course of business consistent with past
practices to secure the performance of operating leases and payment of utility
contracts and (ii) good faith deposits required in connection with Permitted
Acquisition and Joint Ventures permitted under this Section 6.7;

(p)   Investments in an aggregate amount not to exceed $10,000,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

6.8.   Financial Covenants.

(a)   [reserved]

(b)   Leverage Ratio.  So long as at least $10,000,000 of Revolving Loans
(excluding any outstanding and undrawn Letters of Credit) are outstanding for at
least 10 days during the immediately preceding Fiscal Quarter, Holdings shall
not permit the Leverage Ratio as of the last day of such Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2007, to exceed the
correlative ratio indicated:

Fiscal Quarter

 

Leverage Ratio

 

March 31, 2007 through December 31, 2007

 

5.25:1.00

 

March 31, 2008

 

5.10:1.00

 

June 30, 2008

 

4.85:1.00

 

 

107


--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Leverage Ratio

 

September 30, 2008

 

4.55:1.00

 

December 31, 2008

 

4.25:1.00

 

March 31, 2009

 

4.00:1.00

 

June 30, 2009

 

3.80:1.00

 

September 30, 2009

 

3.60:1.00

 

December 31, 2009

 

3.40:1.00

 

March 31, 2010

 

3.20:1.00

 

June 30, 2010 and thereafter

 

3.00:1.00

 

 

(c)   [reserved]

(d)   Maximum Consolidated Capital Expenditures.  Holdings shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures,
in any Fiscal Year, in an aggregate amount for Holdings and its Subsidiaries in
excess of $30,000,000; provided, such amount for any Fiscal Year shall be
increased by an amount equal to the excess, if any, of such amount for the
previous Fiscal Year over the actual amount of Consolidated Capital Expenditures
for such previous Fiscal Year.

Notwithstanding the foregoing, Borrowers and their Subsidiaries may make
Consolidated Capital Expenditures (which Consolidated Capital Expenditures will
not be included in the amount set forth in the table above) with (A) the Net
Asset Sale Proceeds that are not required to be applied to prepay Loans and to
the extent not used for any other purpose, (B) Net Insurance/Condemnation
Proceeds that are not required to be applied to prepay Loans and to the extent
not used for any other purpose, (C) proceeds of equity not required to be used
to prepay the Loans and to the extent not used for any other purpose and (D)
that portion of Consolidated Excess Cash Flow for the fiscal years ended after
the Closing Date, if any, not required to be used to prepay or cash
collateralize outstanding obligations hereunder or utilized to make Investments
or to make Restricted Payments Junior Payments and to the extent not used for
any other purpose.

The aggregate expenditures made by the Borrower and its Subsidiaries with
respect to Permitted Acquisitions during any fiscal year or period which
expenditures constitute Consolidated Capital Expenditures as defined herein
shall for all purposes of this Agreement be excluded in any determination of
Consolidated Capital Expenditures under this Section 6.8(d).

(e)   Right to Cure.  Notwithstanding anything to the contrary contained in this
Section 6.8 (a), (b) and (c), in the event that any Credit Party would otherwise
be in default of any financial covenant set forth in this Section 6.8 for any
period, on or before the 10th day subsequent to the due date for delivery of the
financial statements for such period pursuant to Section 5.1(b) or, with respect
to the fourth Fiscal Quarter of a Fiscal Year, 5.1(c), Holdings shall have the
right to issue Capital Stock which carries no cash dividend and is not
mandatorily redeemable by Holdings or redeemable at the option

108


--------------------------------------------------------------------------------


of the holder of such Capital Stock, in each case, on a date specific that is
prior to the day that is 91 days following the Term Loan Maturity Date for cash
or otherwise receive cash contributions from its equity holders, in either case
in an aggregate amount equal to the amount necessary to cure the relevant
failure to comply with all the applicable financial covenants (collectively, the
“Cure Right”), and upon the receipt by Holdings of such cash (which, in each
case, shall be contributed to the capital of Borrowers (the “Cure Amount”), such
financial covenants shall be recalculated giving effect to the following pro
forma statements:

(i)   Consolidated Adjusted EBITDA shall be increased for the next four fiscal
quarters, in accordance with the definition thereof, solely for the purpose of
measuring the financial covenants and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount;

(ii)   if, after giving effect to the foregoing recalculations, the Credit
Parties shall then be in compliance with the requirements of all financial
covenants set forth in this Section 6.8(a), (b) and (c), the Credit Parties
shall be deemed to have satisfied the requirements thereof as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default thereof
which had occurred shall be deemed cured for all purposes of the Agreement; and

(iii)   to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the total Leverage Ratio for the period with respect to
which such Compliance Certificate applies or any other Compliance Certificate
including such period.

provided, (i) that in each four fiscal quarter period, there shall be a period
of at least two consecutive fiscal quarters in respect of which no Cure Right is
exercised and; (ii) that such contribution was not for any other purpose (other
than prepayment of Indebtedness or funding of expenditures in the ordinary
course of business).

6.9.   Fundamental Changes; Disposition of Assets; Acquisitions.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a)   (i) any Domestic Subsidiary of U.S. Borrower or a Domestic Guarantor may
be merged with or into U.S. Borrower or any Domestic Guarantor, as the case may
be, or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets

109


--------------------------------------------------------------------------------


may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to U.S. Borrower or any Domestic
Guarantor; provided, in the case of such a merger, U.S. Borrower, or such
Domestic Guarantor, as applicable, shall be the continuing or surviving Person
and (ii) any Foreign Subsidiary may be merged with or into either Euro Borrower
or with or into any Foreign Guarantor and, any Euro Borrower into any other Euro
Borrower, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to a Euro Borrower or to any Foreign Guarantor;
provided, (1) a Euro Borrower or the Foreign Guarantor, as the case may be,
shall be the continuing, surviving or succeeding Person, or the transferee of
the relevant business, property or assets, as the case may be, and (2)
immediately after such transaction, the continuing, surviving or succeeding
Person(s) or the transferee(s) shall (A) collectively, have a net worth
(calculated on a pro forma basis) at least equal to the aggregate net worth of
the Foreign Subsidiary and Euro Borrower or Foreign Guarantor, as applicable,
immediately prior thereto and (B) either (i) have freely distributable reserves
at least equal to the aggregate of the freely distributable reserves of such
Foreign Subsidiary and Euro Borrower or Foreign Guarantor, as applicable,
immediately prior thereto, or (ii) be liable without limitation (including as to
enforceability, subject to the Reservations) in respect of its Obligations, as
applicable, as a Borrower and/or Guarantor hereunder;

(b)   sales or other dispositions of assets that do not constitute Asset Sales;

(c)   Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) are less
than $15,000,000 when aggregated with the proceeds of all other Asset Sales made
within the same Fiscal Year; provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Holdings (or similar
governing body)), (2) no less than 85% thereof shall be paid in Cash, and (3)
the Net Asset Sale Proceeds thereof shall be applied as required by Section
2.14(a);

(d)   disposals of obsolete, worn out or surplus property;

(e)   sales or liquidations of Cash Equivalents in the ordinary course of
business;

(f)   Permitted Acquisitions;

(g)   disposals of machinery or equipment which will be replaced or upgraded
with machinery or equipment used or useful in the ordinary course of business;

(h)   the lease, as lessor or sublessor, or license, as licensor or sublicensor,
of real or personal property or Intellectual Property in the ordinary course of
business; provided with respect to any such leases or licenses made on an
exclusive basis, to the extent the aggregate amount of the present value payment
stream (based on a reasonable good faith calculation of Holdings) received by
Holdings or any of its Subsidiaries with respect to each

110


--------------------------------------------------------------------------------


such exclusive lease or license is in excess of $7,500,000, such excess amount
shall be applied to prepay the Loans pursuant to Section 2.14(a);

(i)   write-off, discount, sell or otherwise dispose of defaulted  or past due
receivables and similar obligations in the ordinary course of business;

(j)   issue Capital Stock to qualify directors of the board of directors (or
similar governing body) of Holdings or any of its Subsidiaries where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Capital Stock in Foreign Subsidiaries or nominal shares for
tax considerations;

(k)   to the extent the proceeds are applied in accordance with Section 2.14(a),
(i) sales of non-core, duplicative or unnecessary assets acquired in Permitted
Acquisitions and (ii) sales of Excluded Subsidiaries;

(l)   the sale of the UK property being located at Forum II, Station Road,
Theale, UK; and

(m)   Investments made in accordance with Section 6.7.

6.10.   Disposal of Subsidiary Interests.  Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to issue, sell, assign, pledge or otherwise
encumber (other than pursuant to, and as permitted by, the First Lien Credit
Documents) or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

6.11.   Sales and Lease-Backs.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease other than the sale and lease-back of the UK property
being located at Forum II, Station Road, Theale, UK.

6.12.   Transactions with Shareholders and Affiliates.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings on terms that are not arm’s length; provided, the foregoing restriction
shall not apply to (a) any transaction between any Borrower and any Guarantor to
the extent otherwise permitted by the terms hereof; (b) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
Holdings and its Subsidiaries; (c) compensation arrangements, indemnities and
reimbursements of expenses for

111


--------------------------------------------------------------------------------


officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business; and (d) transactions described in Schedule
6.12; (e) any of the Unit Purchase Agreement, the Registration Rights Agreement
and the Senior Management Agreements; and (f) payments of taxes due to pass
through status of Holdings permitted pursuant to Section 6.5(c).

6.13.   Conduct of Business.  From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and similar, complimentary or related businesses and (ii) such other lines
of business as may be consented to by Requisite Lenders.

6.14.   Permitted Activities of Holdings.  Holdings shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under this Agreement, the
other Credit Documents and the Related Agreements; (b) create or suffer to exist
any Lien upon any property or assets now owned or hereafter acquired, leased or
licensed by it other than the Liens created under the Collateral Documents to
which it is a party or permitted pursuant to Section 6.2; (c) engage in any
business or activity or own any assets other than (i) holding, directly or
indirectly, 100% of the Capital Stock of each Borrower and Audatex Holdings,
Inc., (ii) performing its obligations and activities incidental thereto under
the Credit Documents, (including granting Liens and Restricted Junior Payments)
and to the extent not inconsistent therewith, the Related Agreements; (iii)
issuing its own equity interests subject to the terms hereof; (iv) filing tax
reports and paying taxes in the ordinary course; (v) preparing reports to
Governmental Authorities and to its shareholders; (vi) holding directors and
shareholders meetings, preparing corporate records and other corporate
activities required to maintain its separate corporate structure or to comply
with applicable Requirements of Law, (vii) effecting a Qualifying IPO and (viii)
making Restricted Junior Payments and Investments to the extent permitted by
this Agreement; (d) consolidate with or merge with or into, or convey, transfer
or lease or license all or substantially all its assets to, any Person; (e) sell
or otherwise dispose of any Capital Stock of any of its Subsidiaries; (f) create
or acquire any Subsidiary or make or own any Investment in any Person other than
Borrowers; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

6.15.   Amendments or Waivers of Organizational Documents.  Except as set forth
in Section 6.16, no Credit Party shall nor shall it permit any of its
Subsidiaries to, agree to any material amendment, restatement, supplement or
other modification to, or waiver of, any of its Organizational Documents after
the Closing Date without obtaining the prior written consent of Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver; provided, however, such consent shall only be required if the amendment,
restatement, supplement or other modification is adverse to the Lenders.

6.16.   Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from June 30 (excluding, until such
time as their Fiscal Year shall be changed to June 30, Solera and any Subsidiary
acquired (to the extent permitted hereunder) after the Closing Date whose Fiscal
Year is not June 30 at the time of such acquisition).

6.17.   Limitation with respect to German Credit Parties.  In the event of any
breach of this Section 6, no Beneficiaries shall be entitled to exercise or
request remedies requiring

112


--------------------------------------------------------------------------------


specific performance by any Credit Party incorporated under the laws of Germany
of the covenants set out in this Section 6, including, but without limitation,
by means of injunctive relief.

SECTION 7.   GUARANTY

7.1.   Guaranty of the Obligations.  Subject to the provisions of Section 7.2
and 7.13, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent provision in any
applicable jurisdiction) (collectively, the “Guaranteed Obligations”).

7.2.   Contribution by Guarantors.  Subject to Section 7.13, all Guarantors
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty.  Accordingly, in the event any payment or distribution is made on
any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law or would not be violative of Section 7.13; provided,
solely for purposes of calculating the “Fair Share Contribution Amount” with
respect to any Contributing Guarantor for purposes of this Section 7.2, any
assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor.  “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 7.2), minus (2) the
aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor.  The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2

113


--------------------------------------------------------------------------------


shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

7.3.   Payment by Guarantors.  Subject to Section 7.2 and 7.13, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrowers to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a) or any equivalent provision in any applicable jurisdiction),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrowers’ becoming the subject of a case under the Bankruptcy
Code or other similar legislation in any jurisdiction, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Borrowers
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4.   Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations (other than contingent indemnity obligations not then due
and payable) or valid release of a Guarantor in accordance with the Credit
Documents.  In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a)   this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

(b)   Administrative Agent may enforce this Guaranty upon the occurrence but
only during the continuance of an Event of Default notwithstanding the existence
of any dispute between Borrowers and any Beneficiary with respect to the
existence of such Event of Default;

(c)   the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrowers, and a separate action or
actions may be brought and prosecuted against such Guarantor, subject to Section
7.13, whether or not any action is brought against Borrowers or any of such
other guarantors and whether or not Borrowers are joined in any such action or
actions;

(d)   payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid,
subject to Section 7.13. 

114


--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations, in each case, subject to Section 7.13;

(e)   any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrowers or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and

(f)   this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations (other than contingent indemnity obligations not
then due and payable and other than as set forth in Section 7.13)), including
the occurrence of any of the following, whether or not any Guarantor shall have
had notice or knowledge of any of them:  (i) any failure or omission to assert
or enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents or any Hedge Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or

115


--------------------------------------------------------------------------------


provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Hedge Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Hedge Agreement or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrowers may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5.   Waivers by Guarantors.  Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of Beneficiaries:  (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against any Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from any Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Beneficiary in
favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof,

116


--------------------------------------------------------------------------------


notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.4 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

7.6.   Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations (other than contingent indemnity obligations not then due
and payable) shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives, to the extent permitted by
applicable law, any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against any Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against any Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against any Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary.  In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including, without limitation,
any such right of contribution as contemplated by Section 7.2.  Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against any Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against any Borrower, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor.  If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations (other than contingent indemnity obligations not then due and
payable) shall not have been finally and indefeasibly paid in full, such amount
shall be held in trust for Administrative Agent on behalf of Beneficiaries and
shall forthwith be paid over to Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

7.7.   Subordination of Other Obligations.  Any Indebtedness of any Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall

117


--------------------------------------------------------------------------------


forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

7.8.   Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
indemnity obligations not then due and payable) shall have been paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled.  Each Guarantor hereby irrevocably waives, to
the extent permitted by applicable law, any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

7.9.   Authority of Guarantors or Borrowers.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

7.10.   Financial Condition of Borrowers.  Any Credit Extension may be made to
any Borrower or continued from time to time, and any Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of such
Borrower at the time of any such grant or continuation or at the time such Hedge
Agreement is entered into, as the case may be.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of any Borrower.  Each
Guarantor has adequate means to obtain information from any Borrower on a
continuing basis concerning the financial condition of any Borrower and their
ability to perform their obligations under the Credit Documents and the Hedge
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of any Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  Each
Guarantor hereby waives, to the extent permitted by applicable law, and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of any Borrower
now known or hereafter known by any Beneficiary.

7.11.   Bankruptcy, etc.

(a)  So long as any Guaranteed Obligations (other than contingent indemnity
obligations not then due and payable) remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against any Borrower or any other Guarantor.  The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of any Borrower or any other Guarantor or by any defense which
any Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or

118


--------------------------------------------------------------------------------


proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower of any portion
of such Guaranteed Obligations.  Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by any Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12.   Discharge of Guaranty Upon Sale of Guarantor.  If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

7.13.   Foreign Guarantor Limitations.

(a)   Notwithstanding the foregoing provisions of this Section 7 and unless
otherwise agreed at the time such Foreign Subsidiary becomes a Guarantor, no
Foreign Subsidiary, other than any Foreign Subsidiary of Holdings that is
treated as a pass-through or disregarded entity for United States federal income
tax purposes and all of the Capital Stock of which is directly owned by Holdings
or one or more Domestic Subsidiaries of Holdings, shall, or shall be deemed to,
guarantee any Obligations or otherwise bind itself (whether by indemnification
or otherwise) of the U.S. Borrower or any Domestic Guarantor nor shall it have
any obligations under Section 7.2 with respect to any such amounts.

(b)   Notwithstanding the foregoing provisions of this Section 7, no Guarantor
residing or incorporated in The Netherlands (the “Dutch Guarantors”) shall, or
shall be deemed to, guarantee any Obligations or otherwise bind itself (whether
by indemnification or otherwise) to the extent that if included, such act would
constitute unlawful financial assistance within the meaning of Article 98c or
207c of Book 2 of the Dutch Civil Code.

(c)   Notwithstanding the foregoing provisions of this Section 7, no Guarantor
incorporated in England or Wales shall, or shall be deemed to, guarantee any
Obligations to the extent that if included, the Guaranty granted by it pursuant
hereto would constitute

119


--------------------------------------------------------------------------------


unlawful financial assistance for the purpose of sections 151 to 158 (inclusive)
of the United Kingdom Companies Act 1985 (as amended or otherwise re-enacted
from time to time).

(d)   Notwithstanding the foregoing provisions of this Section 7, the Guarantee
granted by any Guarantor incorporated in Germany (the “German Guarantor”) shall
be subject to the following limitation:

(i)   To the extent a German Guarantor established as a limited liability
company (Gesellschaft mit beschränkter Haftung - GmbH) is securing debt other
than its own debt or debt of its Subsidiaries, the Beneficiaries shall be
required to repay any amounts due and paid under the Guaranty granted pursuant
hereto if and to the extent such German Guarantor demonstrates that the payment
of an amount due under such Guaranty has the effect of reducing its net assets
(Nettovermögen) to (i) an amount less than its stated share capital
(Stammkapital) or (ii) (if its net assets are already an amount less than its
stated share capital) causing such amount to be further reduced, and thereby
affecting its assets required for the obligatory preservation of its share
capital in accordance with sections 30 and 31 of the German Act for Limited
Liability Companies (GmbH-Gesetz).

(ii)   If, at any time, a German Guarantor demonstrates to the satisfaction of
the Administrative Agent that payment in full of an amount due from it under the
Guaranty granted pursuant hereto would lead to one of the effects referred to in
paragraph (i) above, then the amount due for payment at that time hereunder by
that German Guarantor will be reduced to the extent necessary to ensure it
complies with its obligations to preserve its stated share capital
(Stammkapital).

(iii)   No reduction of the amount to be claimed or repaid by any German
Guarantor under the Guaranty granted pursuant hereto will prejudice the rights
of the Beneficiaries to claim again under such Guaranty in respect of the repaid
amount (subject always to the operation of the limitations set forth above at
the time of asserting any such claim).

(iv)   For the purposes of the calculation of the amount to be repaid under
paragraph (i) above or reducing the amount payable in accordance with paragraph
(ii) above the following balance sheet items shall be adjusted as follows:

(1)                                  the amount of any increase of the stated
share capital (Stammkapital) of any German Guarantor after the date of this
Agreement effected without the prior written consent of the Administrative Agent
shall be deducted from its stated share capital (Stammkapital);

(2)                                  loans and other contractual liabilities
incurred in violation of the provisions of the Collateral Documents shall be
disregarded; and

(3)                                  any asset that is shown in the balance
sheet with a book value (Buchwert) that is significantly lower than the market
value of such asset and that can be realized, to the extent legally permitted,
commercially justifiable and not unreasonable with regard to costs and efforts
involved if such asset is

120


--------------------------------------------------------------------------------


not necessary for its business (betriebsnotwendig), shall be taken into account
with its market value.

(v)   In the case of a German Guarantor organised in the form of a limited
partnership in which the general partner is a GmbH (GmbH & Co. KG), the
provisions set out above under paragraph (i) to (iv) (inclusive) shall apply
mutatis mutandis to that German Guarantor’s general partner (Komplementär).

(vi)   Regardless of the provisions set out in paragraphs (i) to (v) inclusive
of this Section 7.13(d) the enforcement of the Guaranty granted pursuant hereto
shall be, at the date hereof and at any time hereafter until the full and
complete payment of any and all obligations guaranteed by this Guaranty, limited
insofar as any German Guarantor demonstrates to the satisfaction of the
Administrative Agent (acting reasonably) that the enforcement of the Guaranty
granted pursuant hereto results in the violation of the prohibition of an
intervention threatening the existence (Existenzvernichtung) of any German
Guarantor and would result in a personal criminal or civil law liability of any
managing director of that German Guarantor or of any affiliated company (other
than a Subsidiary) of that German Guarantor within the meaning of Sec. 15 et
seq. of the German Stock Corporation Act (Aktiengesetz) or any of its managing
directors.

(vii)   Notwithstanding the above provisions of this Section 7.13(d), the
provisions of paragraphs (i) to (v) (inclusive) of this Section 7.13(d) shall
not apply to the extent any amounts due and payable under the Guaranty granted
pursuant hereto would relate to funds which have been made available under this
Agreement and on lent or otherwise passed on to a German Guarantor (or any of
its Subsidiaries) to the extent that any amounts so on lent or otherwise passed
on are still outstanding at the time the relevant demand is made against such
German Guarantor under the Guaranty granted pursuant hereto.

(e)   Notwithstanding the foregoing provisions of this Section 7, the amount of
the obligations of a Guarantor incorporated under the laws of Switzerland (a
“Swiss Guarantor”) under this Section 7 shall be limited as follows:

(i)   If and to the extent a payment in fulfilling the obligations pursuant to
this Section 7 would, at the time payment is due, under Swiss corporate law and
practice (prohibiting capital repayments or restricting profit distributions)
not be permitted, then such obligations and payment amount shall from time to
time be limited to the amount permitted to be paid, provided that such limited
amount shall at no time be less than the unrestricted equity capital surplus
(including the unrestricted portion of general (legal) reserves, restricted
reserves which may be converted into free reserves, other free reserves,
retained earnings and current net profits) available (as the case may be, after
conversion/re-qualification) for distribution to the member(s) of the Swiss
Guarantor under Swiss corporate law and practice at the time or times payment
under or pursuant to this Section 7 is requested from the Swiss Guarantor (from
time to time each a “Minimum Recovery Amount”), and further provided that such
limitation (as may apply from time to time or not) shall not (generally or
definitively) free the Swiss Guarantor from payment obligations hereunder in
excess thereof, but merely postpone the

121


--------------------------------------------------------------------------------


payment date therefore until such times as payment is again permitted
notwithstanding such limitation.

(ii)   If and to the extent this is from time to time required under Swiss
corporate law (restricting profit distributions), in order to allow the
Administrative Agent (for the ratable benefit of the Beneficiaries) to obtain a
maximum benefit under and of this Section 7, each of the Swiss Guarantors
undertakes to promptly implement all such measures and/or to promptly procure
the fulfillment of all prerequisites in its power allowing it to promptly make
the (requested) payment(s) hereunder from time to time, including the following:

(1) preparation of an up-to-date audited balance sheet of the respective Swiss
Guarantor;

(2) confirmation of the auditors of the Swiss Guarantor that the relevant
Minimum Recovery Amount represents (the maximum of) freely distributable
profits;

(3) all such other measures necessary or useful to allow the Swiss Guarantor to
make the payments agreed hereunder with a minimum of limitations, including the
conversion of unnecessary restricted reserves into distributable reserves;

(iii)   Subject to the extent required by applicable law in force at the
relevant time and any double taxation treaty, any Swiss Guarantor which is
required to make a payment under this Section 7 may:

(1) deduct Swiss withholding tax at the rate of 35 per cent., or such rate as is
in force from time to time, from any payment under this Section 7;

(2) pay any such deduction mentioned in paragraph (i) above, to the Swiss
Federal Tax Administration;

(3) shall notify the Administrative Agent that such a deduction has been made
and provide the Administrative Agent with evidence that such deduction has been
paid to the Swiss Federal Tax Administration;

(4) shall as soon as possible after such deduction (i) ensure that any person
which is, as a result of a payment under this Section 7 by such Swiss Guarantor,
entitled to a full or partial refund of the deducted tax, is in a position to
apply for such refund under any applicable law (including double tax treaties)
and (ii) in case such Swiss

122


--------------------------------------------------------------------------------


Guarantor has received any refund of the deducted tax, pay such refund to the
Administrative Agent upon receipt thereof;

(5) to the extent such a deduction is made (in accordance with this Section),
shall not be obliged to indemnify (or otherwise hold harmless) the Beneficiaries
in relation to any such deduction and payment to the Swiss Federal Tax
Administration.

SECTION 8.   EVENTS OF DEFAULT

8.1.   Events of Default.  If any one or more of the following conditions or
events shall occur:

(a)   Failure to Make Payments When Due.  Failure by any Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise; (ii) when due
any amount payable to Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) any interest on any Loan or any fee or any other
amount due hereunder, unless such failure is caused by an administrative or
technical error and payment is made within five Business Days of its due date;
or

(b)   Default in Other Agreements.  (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) with an aggregate principal
amount of $20,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party with respect to
any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or (2)
any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee or agent on behalf of such
holder or holders), to cause, that Indebtedness to become or be declared due and
payable (or redeemable) or to be placed on demand, prior to its stated maturity
or the stated maturity of any underlying obligation, as the case may be; or

(c)   Breach of Certain Covenants.  Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.1(a),
5.1(b), 5.1(c), 5.1(d), 5.1(f), 5.1(i), or 5.1(q), Section 5.2, Section 5.10(b)
or Section 6; provided that any Event of Default under Section 6.8(b) shall not
constitute an Event of Default with respect to any Term Loan until the earlier
of (x) the date that is 45 days after the date of delivery of a Compliance
Certificate demonstrating that Section 6.8(b) has not been met and (y) the date
on which the Requisite Revolving Lenders accelerate the Revolving Loans in
accordance with this Section 8.1 as a result of such breach of Section 6.8(b);
and provided, further, that any Event of Default under Section 6.8(b) and any
definition, term or provision used therein and relating thereto may be waived,
amended or otherwise modified from time to time by the Requisite Revolving
Lenders pursuant to Section 11.5(a); or

123


--------------------------------------------------------------------------------


(d)   Breach of Representations, etc.  Any representation, warranty,
certification or other statement, when taken as a whole, made or deemed made by
any Credit Party in any Credit Document shall be false in any material respect
as of the date made or deemed made; or

(e)   Other Defaults Under Credit Documents.  Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and, if capable of remedy, such default shall not
have been remedied or waived within thirty days after the earlier of (i) an
Authorized Officer of such Credit Party becoming aware of such default or (ii)
receipt by a Borrower of notice from Administrative Agent or any Lender of such
default; or

(f)   Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, winding up, dissolution, insolvency or similar law now or hereafter
in effect in any applicable jurisdiction, which decree or order is not stayed;
or any other similar relief shall be granted under any applicable federal,
foreign or state law; (ii) an involuntary case shall be commenced against
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect in any applicable jurisdiction; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian, administrator or other
officer in any applicable jurisdiction having similar powers over Holdings or
any of its Subsidiaries (other than Excluded Subsidiaries), or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, administrator,
liquidator, trustee or other custodian of Holdings or any of its Subsidiaries
(other than Excluded Subsidiaries) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries (other than Excluded Subsidiaries), and in the case of the
commencement of a voluntary case under the Bankruptcy Code only, such case shall
continue for sixty days without having been dismissed, bonded or discharged; or
(iii) any analogous step or procedure is taken under the laws of any
jurisdiction in respect of Holdings or any of its Subsidiaries (other than
Excluded Subsidiaries), but only to the extent such step or procedure is
reasonably likely to result in a Material Adverse Effect; or

(g)   Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Holdings or any
of its Subsidiaries (other than Excluded Subsidiaries) shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency, winding
up, dissolution or similar law now or hereafter in effect in any applicable
jurisdiction, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, administrator, liquidator, trustee or other custodian
for all or a substantial part of its property; or Holdings or any of its
Subsidiaries (other than Excluded

124


--------------------------------------------------------------------------------


Subsidiaries) shall make any assignment for the benefit of or a composition with
creditors; (ii) Holdings or any of its Subsidiaries (other than Excluded
Subsidiaries) shall be unable or shall be deemed for the purpose of applicable
law to be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due, or stops or threatens or
announces an action to stop or suspend payment of any of its debts or a
moratorium shall be declared in respect of any of its debts; or the board of
directors (or similar governing body) of Holdings or any of its Subsidiaries
(other than Excluded Subsidiaries) (or any committee thereof) shall convene a
meeting or adopt any resolution or otherwise authorize any action to approve any
of the actions referred to herein or in Section 8.1(f); or (iii) any analogous
step or procedure is taken under the laws of any jurisdiction in respect of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries), but only
to the extent such step or procedure is reasonably likely to result in a
Material Adverse Effect; or

(h)   Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $20,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or

(i)   Dissolution.  Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days or any analogous step or procedure is taken under the laws of any
jurisdiction; or

(j)   Employee Benefit Plans.  (i) There shall occur one or more ERISA Events or
similar events in respect of any Foreign Plans (or a resolution is passed on
proceedings commenced to terminate any Foreign Plan) which results in or might
reasonably be expected to result in liability of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of
$20,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Internal Revenue Code or
under ERISA or similar law with respect to any Foreign Plan.

(k)   Change of Control.  A Change of Control shall occur; or

(l)   Guaranties, Collateral Documents and other Credit Documents.  At any time
after the execution and delivery thereof, (i) any portion of the Guaranty of any
Subsidiary for any reason, other than the satisfaction in full of all
Obligations (other than contingent indemnity obligations not then due and
payable), shall cease to be in full force and effect (other than in accordance
with its terms) or shall be declared to be null and void or any Guarantor shall
repudiate its obligations thereunder, (ii) any portion of this Agreement or any
material Collateral Document ceases to be in full force and effect (other than
by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or

125


--------------------------------------------------------------------------------


it becomes unlawful for any Credit Party to perform any of the Obligations or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or repudiate or rescind (or purport to repudiate or rescind) or deny in
writing that it has any further liability, including with respect to future
advances by Lenders, under any provision of any Credit Document to which it is a
party or shall contest the validity or perfection of any Lien in any Collateral
purported to be covered by the Collateral Documents;

THEN, (1) solely with respect to the Obligations of the U.S. Borrower and each
Domestic Guarantor, upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrowers by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall (i) be payable on demand by the
Administrative Agent (and if any denial is subsequently made these amounts,
together with accrued interest and all other amounts accrued under this
Agreement, shall be immediately due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
expressly viewed by each Credit Party) or (ii) immediately become due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Credit Party:  (I)
all or any part of (as specified by the Administrative Agent) the unpaid
principal amount of and accrued interest on the Loans, (II) an amount equal to
all or any part of (as specified by the Administrative Agent) the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all or any part of (as specified by the Administrative Agent) other
Obligations; provided, the foregoing shall not affect in any way the obligations
of Lenders under Section 2.3(b)(v) or Section 2.4(e); (C) Administrative Agent
may cause Collateral Agent, to enforce any and all Liens and security interests
created pursuant to Collateral Documents; and (D) Administrative Agent shall
direct Borrowers to pay (and each Borrower hereby agrees upon receipt of such
notice, or, solely with respect to U.S. Borrower, upon the occurrence of any
Event of Default specified in Sections 8.1(f) and (g) to pay) to Administrative
Agent such additional amounts of cash as reasonable requested by Issuing Bank,
to be held as security for Borrowers’ reimbursement Obligations in respect of
Letters of Credit then outstanding; and/or (E) Administrative Agent shall
exercise, or direct the Collateral Agent to exercise, all or any of its or as
the case may be, the Collateral Agent’s rights, remedies, powers or discretions
under any of the Credit Documents.  Notwithstanding anything to the contrary set
forth herein, upon the occurrence and during the continuance of an Event of
Default under Section 8.1(c) as a result of a breach of Section 6.8(b), the
Administrative Agent may with the consent of the Requisite Revolving Lenders
(and, at the request of the Requisite Revolving Lenders, shall) take any of the
actions described above solely as they relate to the Revolving Loans.

126


--------------------------------------------------------------------------------


SECTION 9.   AGENTS

9.1.   Appointment of Agents.  (a) GSCP is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes GSCP to act as Syndication Agent in
accordance with the terms hereof and the other Credit Documents.  GSCP is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and each Lender hereby authorizes GSCP to act as
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents.  CUSA is hereby appointed Documentation Agent
hereunder, and each Lender hereby authorizes CUSA to act as Documentation Agent
in accordance with the terms hereof and the other Credit Documents.  Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable.  The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings or any of its Subsidiaries.  Each of Syndication
Agent and Documentation Agent, without consent of or notice to any party hereto,
may assign any and all of its rights or obligations hereunder to any of its
Affiliates (other than Private Equity Affiliates (as defined in the Commitment
Letter)).  As of the Effective Date, neither GSCP, in its capacity as
Syndication Agent, nor CUSA , in its capacity as Documentation Agent, shall have
any obligations but shall be entitled to all benefits of this Section 9.

(b) For the purposes of the security provided by any Credit Party under the laws
of the Province of Québec, GSCP acting as Collateral Agent (and any successor
thereto in such capacity) is hereby appointed by the Beneficiaries as the person
holding the power of attorney (“fondé de pouvoir”) within the meaning of Article
2692 of the Civil Code of Québec for the purposes of the hypothecary security
under each deed of hypothec granted by any such Credit Party under the laws of
the Province of Québec and, in such capacity, GSCP acting as Collateral Agent
shall hold such hypothecary security as fondé de pouvoir in the exercise of the
rights conferred thereunder for the benefit of the Beneficiaries.  The
Beneficiaries hereby agree that GSCP acting as Collateral Agent may act as the
debentureholder, agent and mandatary with respect to any debenture that may be
issued by any Credit Party and pledged in favour of GSCP acting as Collateral
Agent.  The designation of GSCP acting as Collateral Agent as fondé de pouvoir
under any deed of hypothec executed prior to the date hereof, and the execution
and delivery of any such deed, is hereby ratified and confirmed. 
Notwithstanding the provisions of Section 32 of the Act respecting the Special
Powers of Legal Persons (Québec), GSCP acting as Collateral Agent may be the
holder of the debentures secured by any such hypothec.  It is hereby
acknowledged that said debentures constitute a title of indebtedness as such
term is used in Article 2692 of the Civil Code of Quebec.  Each future
Beneficiary that becomes party to this Agreement, by becoming a party to this
Agreement, shall be deemed to have ratified and confirmed the appointment of
GSCP acting as Collateral Agent (and any successor thereto) as fondé de pouvoir
and GSCP acting as Collateral Agent as the holder of any debenture, both for the
benefit of the Beneficiaries.  Any Affiliate of a Lender shall be deemed to have
nominated GSCP acting as Collateral Agent as fondé de pouvoir and GSCP acting as
Collateral Agent as debentureholder by its creation of a Hedge Agreement. 
Notwithstanding anything to the

127


--------------------------------------------------------------------------------


contrary, this provision shall be governed and construed under the laws of the
Province of Québec.

9.2.   Powers and Duties.  Each Lender irrevocably authorizes each Agent (i) to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto and
(ii) to enter into any and all of the Collateral Documents together with such
other documents as shall be necessary to give effect to the Collateral
contemplated by the Collateral Documents, on its behalf.  Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Credit Documents.  Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.  No
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.

9.3.   General Immunity.

(a)   No Responsibility for Certain Matters.  No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit
Party, and Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing.  Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.

(b)   Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct.  Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 11.5) or, in the case of the Collateral Agent, in accordance with
the applicable Collateral Documents, and, upon receipt

128


--------------------------------------------------------------------------------


of such instructions from Requisite Lenders (or such other Lenders, as the case
may be) or, in the case of the Collateral Agent, in accordance with the
applicable Collateral Documents, such Agent shall be entitled to act or (where
so instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions.  Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Holdings and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 11.5)
or, in the case of the Collateral Agent, in accordance with the applicable
Collateral Documents.

(c)   Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates (other than Private Equity Affiliates (as defined in the
Commitment Letter)). The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein. 
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4.   Agents Entitled to Act as Lender.  The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder. 
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as

129


--------------------------------------------------------------------------------


any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity.  Any Agent and its Affiliates may accept deposits from,
lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with Holdings or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrowers for services in connection
herewith and otherwise without having to account for the same to Lenders.

9.5.   Lenders’ Representations, Warranties and Acknowledgment.

(a)   Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b)   Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its applicable Loan on the Closing Date, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.

9.6.   Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct.  If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

130


--------------------------------------------------------------------------------


9.7.   Successor Administrative Agent, Collateral Agent, Issuing Bank and Swing
Line Lender.  Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to Lenders and Borrowers, and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrowers and Administrative Agent and
signed by Requisite Lenders.  Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, with the consent of the
Borrowers (such consent to not be unreasonably withheld or delayed), to appoint
a successor Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.  Any resignation or removal of GSCP
as Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of GSCP or its successor as Collateral Agent, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Collateral Agent for
all purposes hereunder.  Issuing Bank may resign at any time by giving thirty
days’ prior written notice thereof to Lenders and Borrowers.  Upon any such
notice of resignation or any such removal, the Borrowers shall have the right,
with the consent of the Administrative Agent (such consent to not be
unreasonably withheld or delayed), to appoint a successor Issuing Bank.  Swing
Line Lender may resign at any time by giving thirty days’ prior written notice
thereof to Lenders and Borrowers.  Upon any such notice of resignation or any
such removal, the Borrowers shall have the right, with the consent of the
Administrative Agent (such consent to not be unreasonably withheld or delayed),
to appoint a successor Swing Line Lender.  In such event (a) U.S. Borrower shall
prepay any outstanding Swing Line Loans made by the retiring Swing Line Lender,
(b) upon such prepayment, the retiring Swing Line Lender shall surrender any
Swing Line Note held by it to U.S. Borrower for cancellation, and (c) U.S.
Borrower shall issue, if so requested by successor Swing Line Lender, a new
Swing Line Note to the successor Swing Line Lender, in the principal amount of
the Swing Line Loan Sublimit then in effect and with other appropriate
insertions.

9.8.   Collateral Documents and Guaranty.

(a)   Agents under Collateral Documents and Guaranty.  Each Secured Party hereby
further authorizes Administrative Agent, Collateral Agent, on behalf of and for
the benefit of the Secured Parties, to be the agent for and representative of
Secured Parties with respect to the Guaranty, the Collateral and the Collateral
Documents and each Secured Party

131


--------------------------------------------------------------------------------


agrees to be bound by the terms of the Collateral Documents; provided that
neither Administrative Agent nor Collateral Agent shall owe any fiduciary duty,
duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any Hedge Agreement. 
Subject to Section 11.5, without further written consent or authorization from
any Secured Party, Administrative Agent or Collateral Agent may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets or the granting of Liens permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 11.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 11.5) have otherwise
consented.

(b)   Right to Realize on Collateral and Enforce Guaranty.  Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrowers,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent, on any of the Collateral pursuant to a public
or private sale or other disposition, Collateral Agent or any Secured Party may
be the purchaser or licensor of any or all of such Collateral at any such sale
or disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent, at such sale or
other disposition.

(c)   Rights under Hedge Agreements. No Hedge Agreement will create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 11.5(c)(v) of this Agreement and Section 7.2 of the Pledge
and Security Agreement.

(d)   Acknowledgment of Dutch Collateral Documents.  Each of the parties hereto
agrees to and acknowledges the provisions set forth in clause 2 or clause 3 (as
applicable) (Covenant to Pay) of the Dutch Collateral Documents.

9.9.   Collateral Agent.  Without prejudice to the foregoing, each of the
Lenders hereby acknowledges that the Collateral Agent holds the Collateral of
the Foreign Guarantors as trustee for and on behalf of the Secured Parties in
accordance with the terms of the declaration of trust set out in each U.K.
Security Agreement and that the terms of its appointment, and such trust, shall
be as set out (or referred to) in each such U.K. Security Agreement.

132


--------------------------------------------------------------------------------


9.10.   Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding tax ineffective or for any other reason, such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

SECTION 10.   DEBT ALLOCATION MECHANISM

10.1.   Implementation of DAM.

(a)   On the DAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Section 8 of this Agreement,
(ii) the Lenders shall automatically and without further action (and without
regard to the provisions of Section 11.6 of this Agreement) be deemed to have
exchanged interests in the Loans such that in lieu of the interest of each
Lender in each Loan in which it shall participate as of such date (including
such Lender’s interest in the Obligations of each Credit Party in respect of
each such Loan), such Lender shall hold an interest in every one of the Loans
including the Obligations of each Credit Party in respect of each such Loan,
whether or not such Lender shall previously have participated therein, equal to
such Lender’s DAM Percentage thereof and (iii) simultaneously with the deemed
exchange of interests pursuant to clause (ii) above, in the case of any DAM
Dollar Lender that has prior to the date thereof notified the Administrative
Agent and the U.S. Borrower in writing that it has elected to have this clause
(iii) apply to it, the interests in the Loans to be received by such DAM Dollar
Lender in such deemed exchange shall, automatically and with no further action
required, be converted into the Dollars, determined using the Spot Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to such DAM Dollar Lender in respect of such
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder, provided that such DAM Exchange will not affect the
aggregate amount of the Obligations of the Borrowers to the Lenders under the
Credit Documents.  Each Lender hereby consents and agrees to the DAM Exchange
and agrees that the DAM Exchange shall be binding upon its successors and
assigns and any person that acquires a participation in its interests in any
Loan.  Each Lender agrees to surrender any promissory notes originally received
by it in connection with its Loans to Administrative Agent against delivery of
new promissory notes evidencing its interests in the Loans after giving effect
to the DAM Exchange.

(b)   As a result of the DAM Exchange, upon and after the DAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Credit
Document in respect of the Obligations, and each distribution made by the
Administrative Agent pursuant to any Credit Document in respect of the
Obligations, shall be distributed to the

133


--------------------------------------------------------------------------------


Lenders pro rata in accordance with their respective DAM Percentages.  Any
direct payment received by a Lender upon or after the DAM Exchange Date,
including by way of setoff, in respect of an Obligation shall be paid over to
the Administrative Agent for distribution to the Lenders in accordance herewith.

10.2.   Letters of Credit.

(a)   In the event that on the DAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any amount drawn under a Letter
of Credit shall not have been reimbursed to the Issuing Bank (“Unpaid
Drawings”), each Revolving Lender in respect of Unpaid Drawings on Letters of
Credit shall, before giving effect to the DAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currency that
such Letters of Credit are denominated, an amount equal to such Lender’s Pro
Rata Share of the Revolving Commitment (as notified to such Lender by the
Administrative Agent), of such Letter of Credit’s undrawn face amount or (to the
extent it has not already done so) such Letter of Credit’s Unpaid Drawing, as
the case may be, together with interest thereon from the DAM Exchange Date to
the date on which such amount shall be paid to the Administrative Agent at the
rate that would be applicable at the time to a Revolving Loan that is a Base
Rate Loan in a principal amount equal to such amount, as the case may be.  The
Administrative Agent shall establish a separate account or accounts for each
Lender (each, an “L/C Reserve Account”) for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence.  The
Administrative Agent shall deposit in each Lender’s L/C Reserve Account such
Lender’s DAM Percentage of the amounts received from the Lenders as provided
above.  The Administrative Agent shall have sole dominion and control over each
L/C Reserve Account, and the amounts deposited in each L/C Reserve Account shall
be held in such L/C Reserve Account until withdrawn as provided in paragraph
(b), (c), (d) or (e) below.  The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the L/C
Reserve Accounts in respect of each Letter of Credit and the amounts on deposit
in respect of each Letter of Credit attributable to each Lender’s DAM
Percentage.  The amounts held in each Lender’s L/C Reserve Account shall be held
as a reserve against the Letter of Credit Exposure, shall be the property of
such Lender, shall not constitute Loans to or give rise to any claim of or
against any Credit Party and shall not give rise to any obligation on the part
of the Borrowers to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 2.

(b)   In the event that after the DAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Bank withdraw from the L/C Reserve Account of each Lender any
amounts, up to the amount of such Lender’s DAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under Section 2 (but not of the Borrowers).  In the
event any Lender shall default on its obligation to pay over any amount to the
Administrative Agent in respect of any Letter of Credit as provided in this
Section 10.2, such Issuing Bank shall, in the event of a drawing thereunder,
have a claim against such Lender to the same extent as if such Lender had
defaulted on its obligations under Section

134


--------------------------------------------------------------------------------


2.23, but shall have no claim against any other Lender in respect of such
defaulted amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 10.1.  Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
such default, including, in the event such Letter of Credit shall expire
undrawn, its DAM Percentage of the defaulted amount.

(c)   In the event that after the DAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.

(d)   With the prior written approval of the Administrative Agent and the
Issuing Bank, any Lender may withdraw the amount held in its L/C Reserve Account
in respect of the undrawn amount of any Letter of Credit.  Any Lender making
such a withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of such Issuing Bank on demand, its DAM
Percentage of such drawing.

(e)   Pending the withdrawal by any Lender of any amounts from its L/C Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
at the direction of such Lender and subject to such rules as the Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
Cash Equivalents (other than Cash Equivalents referred to in the proviso of the
definition thereof).  Each Lender that has not withdrawn the amounts in its L/C
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
L/C Reserve Account and to retain such earnings for its own account.

10.3.   Net Payments Upon Implementation of DAM Exchange.  Notwithstanding any
other provision of this Agreement, if, as a direct result of the implementation
of the DAM Exchange, the Borrowers are required by law to make any deduction or
withholding on account of any Tax (other than a Tax on the overall net income)
from amounts payable to the Agents, any Lender or any Participant hereunder, (i)
the amounts so payable to the Agents, such Lender or such Participant shall be
increased to the extent necessary to yield to the Agents, such Lender or such
Participant (after payment of all such Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement and
(ii) within thirty days after paying any sum from which it is required by law to
make any deduction or withholding, and within thirty days after the due date of
payment of any Tax that it is required to pay with respect to such deduction or
withholding, the applicable Borrower shall deliver to the Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, however, that the Borrowers shall not be required to
increase any such amounts payable to such Lender or Participant under this
Section 10.3 (but, rather, shall be required to increase any such amounts
payable to such Lender or Participant to the extent required by Section 2.20) if
such Lender or Participant was prior to or on the DAM Exchange Date already a
Lender or Participant with respect to such Borrower.  If a Non-US Lender (or
Non-US Participant), in its good faith judgment, is eligible for an exemption
from, or reduced rate of, U.S. Federal withholding tax on

135


--------------------------------------------------------------------------------


payments by the U.S. Borrower under this Agreement such Non-US Lender (or Non-US
Participant) shall comply with the requirements of paragraph (d) of Section
2.20, as soon as practicable.  The U.S. Borrower shall not be required to
increase any such amounts payable to such Non-US Lender (or Non-US Participant)
to the extent of any U.S. withholding tax resulting from the failure by such
Non-US Lender (or Non-US Participant) to comply with the requirements of
paragraph (d) of Section 2.20 when such Non-US Lender (or Non-US Participant)
was able to do so.  If the U.S. Borrower or the Euro Borrowers, as the case may
be, fails to pay any such Taxes that it is required to pay with respect to such
deduction or withholding when due to the appropriate taxing authority or fails
to remit to the Administrative Agent the required receipts or other required
documentary evidence, such Borrower shall indemnify the Agents, the Lenders and
the Participants for any incremental taxes, interest, costs or penalties that
may become payable by the Agents, such Lenders or such Participants as a result
of any such failure.

SECTION 11.   MISCELLANEOUS

11.1.   Notices.

(a)   Notices Generally.  Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent,
Administrative Agent, Swing Line Lender, Issuing Bank or Documentation Agent,
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing.  Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of the Administrative Agent be provided to
any sub-agent appointed pursuant to Section 9.3(c) hereto as designated by the
Administrative Agent from time to time.

(b)   Electronic Communications.

(i)   Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication.  Administrative Agent or Borrowers may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
Administrative Agent otherwise prescribes, (i) notices and other

136


--------------------------------------------------------------------------------


communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii)   Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent.

(iii)   The Platform and any Approved Electronic Communications are provided “as
is” and “as available”.  None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv)   Each of the Credit Parties, the Lenders, the Issuing Banks and the Agents
agree that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

11.2.   Expenses.  On and after the Closing Date, Borrowers agrees to pay
promptly (a) all the actual and reasonable out-of-pocket costs and expenses of
preparation of the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (b) all the costs of furnishing all opinions by
counsel for Borrowers and the other Credit Parties; (c) the reasonable and
actual out-of-pocket fees, expenses and disbursements of counsel to Agents in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrowers
including one additional for each; (d) all the actual costs and reasonable
expenses of creating, perfecting and recording Liens in favor of Collateral
Agent, for the benefit of the Secured Parties pursuant hereto, including filing,
registration and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums, notarial and translation costs and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may
reasonably request in respect of the Collateral or the Liens created pursuant to
the

137


--------------------------------------------------------------------------------


Collateral Documents; (e) all the actual out-of-pocket costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual out-of-pocket costs and reasonable expenses
(including the reasonable out-of-pocket fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by Collateral
Agent in accordance with the terms of the Credit Documents, and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual out-of-pocket and reasonable costs and expenses incurred by each
Agent in connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable out-of-pocket attorneys’
fees, notarial and translation costs and costs of settlement, incurred by any
Agent and Lenders in preserving or enforcing any Obligations of or in collecting
any payments due from any Credit Party hereunder or under the other Credit
Documents by reason of such Default or Event of Default (including in connection
with the sale, lease or license of, collection from, or other realization upon
any of the Collateral or the enforcement of the Guaranty) or in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases
or proceedings; provided, that, Borrowers shall only be responsible to reimburse
one counsel to Administrative Agent, one counsel to Documentation Agent, one
local counsel in each relevant jurisdiction in which Holdings or any of its
Subsidiaries is organized as deemed reasonable necessary by the Administrative
Agent and, with respect to clause (h), one counsel to Lenders (unless any Lender
have been advised by counsel that there is an actual or reasonable likelihood of
conflict of interest in which case such Lender affected thereby may retain its
own counsel); provided, further, that, with respect to the Documentation Agent,
the reimbursement obligation in clauses (a) and (c) shall only apply to the
extent incurred after December 21, 2005.

11.3.   Indemnity.

(a)   In addition to the payment of expenses pursuant to Section 11.2, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence, bad faith or willful misconduct of that Indemnitee or its officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of each Agent and each Lender; provided further, that Euro
Borrowers and any Foreign Subsidiary shall not be liable for any Indemnified
Liabilities pursuant to this Section 11.3 attributable to the U.S. Borrower or
any Domestic Subsidiary.  To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 11.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

138


--------------------------------------------------------------------------------


(b)   To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Credit Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

11.4.   Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.

11.5.   Amendments and Waivers.

(a)   Requisite Lenders’ Consent.  Subject to the additional requirements of
Sections 11.5(b) and 11.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided, that any amendment,
modification, termination or waiver of the terms of Section 6.8(b), Section
6.8(e) and the related definitions shall be effective upon the written consent
of the Requisite Revolving Lenders only (or the Administrative Agent with the
prior written consent thereof) and shall not require the consent of Lenders
holding Term Loans; provided, further, that Administrative Agent may, with the
consent of Borrower only, amend, modify or supplement this Agreement to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Issuing Bank..

139


--------------------------------------------------------------------------------


(b)   All Lenders’ Consent.  Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i)   extend the scheduled final maturity of any Loan or Note or the term of any
Commitment;

(ii)   waive, reduce or postpone any scheduled repayment or prepayment;

(iii)   extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv)   reduce the rate of interest on any Loan or any fee or any premium payable
under the Credit Documents;

(v)   extend the time for payment of any such interest or fees, or any other
amount due under the Credit Documents;

(vi)   reduce the principal amount of any Loan or any reimbursement obligation
in respect of any Letter of Credit;

(vii)   amend, modify, terminate or waive any provision of Section 2.13(b)(ii),
Section 10, this Section 11.5(b), Section 11.5(c) or any other provision of this
Agreement that expressly provides that the consent of all Lenders is required;

(viii)   amend the definition of “Requisite Lenders,” “Requisite Revolving
Lenders” or “Pro Rata Share”; provided, with the consent of Requisite Lenders or
Requisite Revolving Lenders, as applicable, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Requisite Revolving Lenders,” as applicable, or “Pro Rata Share” on
substantially the same basis as the Term Loan Commitments, the Term Loans, the
Revolving Commitments and the Revolving Loans are included on the Closing Date;

(ix)   release all or any material part of the Collateral, or change in the
nature or scope of a material part of the Collateral, or release any of the
Guarantors from the Guaranty, in each case except as expressly provided in the
Credit Documents; or

(x)   consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c)   Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)   increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

140


--------------------------------------------------------------------------------


(ii)   amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii)   alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50% of the aggregate Domestic Tranche C Term Loan Exposure of all
Lenders, European Term Loan Exposure of all Lenders, Domestic Revolving Exposure
of all Lenders or European Revolving Exposure of all Lenders, as applicable, of
each Class which is being allocated a lesser repayment or prepayment as a result
thereof;

(iv)   amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.4(e) without the written consent of Administrative Agent and of Issuing Bank
or amend, modify, terminate or waive any material provisions of this Agreement
relating to Letters of Credit without the consent of the Issuing Bank;

(v)   amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty; or

(vi)   amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d)   Execution of Amendments, etc.  Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

11.6.   Successors and Assigns; Participations.

(a)   Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders.  No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of

141


--------------------------------------------------------------------------------


each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)   Register.  Borrowers, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 11.6(d).  Each assignment shall be recorded in the
Register on the Business Day the Assignment Agreement is received by the
Administrative Agent, if received by 12:00 noon Local Time, and on the following
Business Day if received after such time, prompt notice thereof shall be
provided to Borrowers and a copy of such Assignment Agreement shall be
maintained, as applicable.  The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.”  Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c)   Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that pro rata
assignments shall not be required and each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any Loan and any related Commitments; provided, further, however, that each
assignment of the European Term Loans shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of the European
Term Loans, it being understood, for the avoidance of doubt, that the European
Term Loan Commitments, and the European Term Loans made thereunder, constitute a
single Loan hereunder and in no event shall any assignment pursuant to this
Section 11.6(c) be in an aggregate amount of less than €50,000 or the Dollar
Equivalent thereof, unless the assignee represents and warrants to and for the
benefit of the Borrowers that it qualifies as a professional market party
(professionele marktpartij) as defined in the Dutch Financial Supervision Act
(Wet op het financieel toezicht)):

(i)   to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrowers and
Administrative Agent; and

(ii)   to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” upon giving of notice to Borrowers and
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person (except in the case of assignments made
by or to GSCP or CUSA), consented to by Borrowers and Administrative Agent (such
consent not to be (x) unreasonably withheld or delayed or, (y) in the case of
Borrowers, required at any time an Event of Default shall have occurred and then
be continuing); provided, each such assignment pursuant to this Section
11.6(c)(ii) shall be in an aggregate amount of

142


--------------------------------------------------------------------------------


not less than (A) $5,000,000 or, with respect to European Revolving Loans, the
Dollar Equivalent thereof (or such lesser amount as may be agreed to by
Borrowers and Administrative Agent or as shall constitute the aggregate amount
of the Revolving Commitments and Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and Revolving Loans and
(B) $500,000 or, with respect to the European Term Loans, the Dollar Equivalent
thereof (or such lesser amount as may be agreed to by Borrowers and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loans of the assigning Lender) with respect to the assignment of Term Loans and
contemporaneous assignments to or by more than one Related Fund will be treated
as one assignment for this purpose.

(d)   Mechanics.  Subject to the other requirements of this Section 11.6,
assignments and assumptions of Term Loans shall only be effected by manual
execution and delivery to the Administrative Agent of an Assignment Agreement. 
Assignments and assumptions of Revolving Loans and Revolving Commitments shall
only be effected by manual execution and delivery to the Administrative Agent of
an Assignment Agreement.  Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date.  In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, (i) with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(d), and
(ii) non-U.S. withholding tax under the law of the jurisdiction in which each
applicable Euro Borrower is located, or any treaty to which such jurisdiction is
a party, as the assignee under such Assignment Agreement may be required to
deliver pursuant to Section 2.20(e), in each case, together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (except that
(i) no such registration and processing fee shall be payable (y) in connection
with an assignment by or to GSCP or any Affiliate thereof or (z) in the case of
an Assignee which is already a Lender or is an Affiliate or Related Fund of a
Lender or a Person under common management with a Lender and (ii) only one such
registration and processing fee shall be payable for contemporaneous assignments
to or by more than one Related Fund).

(e)   Representations and Warranties of Assignee.  Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Effective Date or
as of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and (iii)
it will make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course and without a view to distribution of such
Commitments or Loans in violation of the Securities Act or the Exchange Act or
other federal securities laws (it being understood that, subject to the
provisions of this Section 11.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

(f)   Effect of Assignment.  Subject to the terms and conditions of Section 2.20
and this Section 11.6, as of the “Assignment Effective Date” (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Loans and Commitments as reflected in the Register
and shall thereafter be a party hereto

143


--------------------------------------------------------------------------------


and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 11.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender
shall cease to be a party hereto on the Assignment Effective Date; provided,
anything contained in any of the Credit Documents to the contrary
notwithstanding, (y) Issuing Bank shall continue to have all rights and
obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect any
Commitment of such assignee and any Revolving Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon applicable
Borrower shall issue and deliver new Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(g)   Participations.  Each Lender shall have the right at any time to sell one
or more participations to any Person (each such Person, a “Participant”) (other
than Holdings, any of its Subsidiaries or any of its Affiliates) in all or any
part of its Commitments, Loans or in any other Obligation.  The holder of any
such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan, Note or
Letter of Credit (unless such Letter of Credit is not extended beyond the
Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under this Agreement or (iii) release all or substantially all
of the Collateral under the Collateral Documents (except as expressly provided
in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.  Each Borrower agrees that each participant shall
be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (i) a participant shall not
be entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of

144


--------------------------------------------------------------------------------


the participation to such participant is made with the applicable Borrower’s
prior written consent and (ii) a participant that would be a Non-US Lender to
the Domestic Loan if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless U.S. Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of U.S. Borrower, to
comply with Section 2.20 as though it were a Lender.  To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17 as though it were a Lender.

(h)   Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 11.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including, without limitation, any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank and, including further in the case
of any Lender that is a fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any other representative of, such holders; provided, that no Lender, as
between Borrowers and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

11.7.   Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

11.8.   Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 11.2,
11.3 and 11.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.

11.9.   No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. 
The rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements.  Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be

145


--------------------------------------------------------------------------------


construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

11.10.   Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

11.11.   Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

11.12.   Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

11.13.   Headings.  Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

11.14.   APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

11.15.   CONSENT TO JURISDICTION.  (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY FOR

146


--------------------------------------------------------------------------------


ITSELF AND IN CONNECTION WITH ITS PROPERTIES, AND, EXCEPT IN CONNECTION WITH
EXERCISING REMEDIES AND ENFORCING RIGHTS WITH RESPECT TO THE COLLATERAL, THE
LENDERS AND THE AGENTS, IN EACH CASE IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE  JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

(b)           EACH EURO BORROWER AND EACH OF THE FOREIGN GUARANTORS APPOINTS THE
U.S. BORROWER AS ITS AGENT (IN SUCH CAPACITY, THE “PROCESS AGENT”) TO RECEIVE,
ON ITS BEHALF, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS THAT MAY BE SERVED IN ANY SUCH PROCEEDING.  SERVICE MAY BE MADE ON THE
PROCESS AGENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1 HEREOF.

11.16.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED

147


--------------------------------------------------------------------------------


EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

11.17.   Confidentiality.  Each Agent, and each Lender (which term shall for the
purposes of this Section 11.17 include the Issuing Bank) shall hold all
non-public information regarding Holdings and its Subsidiaries and their
businesses identified as such by Borrowers and obtained by such Lender pursuant
to the requirements hereof in accordance with such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by Borrowers that, in any event, each Agent and each Lender may make (i)
disclosures of such information to Affiliates of such Agent or Lender and to
such Agent’s or such Lender’s respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 11.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any pledgee referred to in Section 11.6(h) or any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to any Borrower and its
obligations (provided, such assignees, transferees, participants,
counterparties, pledgees and advisors are advised of and agree to be bound by
either the provisions of this Section 11.17 or other provisions at least as
restrictive as this Section 11.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, and (iv) disclosures required or requested by any governmental
agency or representative thereof or by the NAIC or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Agent and each Lender shall make reasonable efforts to notify
Borrowers of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information.  In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents. 
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons, without limitations of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure.  However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent

148


--------------------------------------------------------------------------------


reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws.  For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

11.18.   Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, each applicable Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and Borrowers to conform strictly to
any applicable usury laws.  Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrowers.

11.19.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

11.20.   Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrowers and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

11.21.   Patriot Act.  Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

11.22.   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a

149


--------------------------------------------------------------------------------


paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.23.   Judgment Currency.

(a)   If, for the purposes of obtaining or enforcing any judgment or award in
any court, or for making or filing a claim or proof, it is necessary to convert
a sum due hereunder in any currency (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, Administrative Agent could purchase
the Original Currency with such Other Currency in New York, New York on the
Business Day immediately preceding the day on which any such judgment, or any
relevant part thereof, is given.

(b)   The obligations of Borrowers in respect of any sum due from it to any
Agent or Lender hereunder shall, notwithstanding any judgment or award in such
Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Agent or Lender of any sum adjudged to be so due in
such Other Currency such Agent or Lender may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
Original Currency so purchased is less than the sum originally due such Agent or
Lender in the Original Currency, Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Agent or Lender against
such loss, and if the Original Currency so purchased exceeds the sum originally
due to such Agent or Lender in the Original Currency, such Agent or Lender shall
remit such excess to such Borrower.

11.24.   Amendment and Restatement.  It is the intention of each of the parties
hereto that the Existing First Lien Credit Agreement be amended and restated so
as to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing First Lien Credit Agreement and
that all Indebtedness and Obligations of Holdings and its Subsidiaries hereunder
and thereunder shall be secured by the Collateral Documents and that this
Agreement does not constitute a novation of the obligations and liabilities
existing under the Existing First Lien Credit Agreement.  The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the Existing First Lien Credit Agreement made under and in accordance with the
terms of Section 11.5 of the Existing First Lien Credit Agreement.  In addition,
unless specifically amended hereby, each of the Credit Documents, the Exhibits
and Schedules to the Existing First Lien Credit Agreement shall continue in full
force and effect and that, from and after the Effective Date, all references to
the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.

11.25.   Grant of Security Interests.

(a)   Each Credit Party, subject to the terms and limits contained herein and in
the Collateral Documents has (i) guarantied the Obligations and (ii) created
Liens in favor of Collateral Agent on certain Collateral to secure its
obligations hereunder, under Section 7 hereof and each Collateral Document,
respectively (and as applicable).  Each Credit Party

150


--------------------------------------------------------------------------------


hereby acknowledges that it has reviewed the terms and provisions of this
Agreement and consents to the amendment and restatement of the Existing First
Lien Credit Agreement effected pursuant to this Agreement.  Each Credit Party
hereby (i) confirms that each Credit Document to which it is a party or is
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents, the payment and performance of the Obligations, as the
case may be, including without limitation the payment and performance of all
such applicable Obligations that are joint and several obligations of each
Grantor now or hereafter existing, and (ii) grants to the Administrative Agent
for the benefit of the Secured Parties a security interest in and continuing
lien on all of such Credit Party’s right, title and interest in, to and under
all “Collateral” as defined in the Pledge and Security Agreement, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Obligations subject to the terms and limits contained herein and in the
Collateral Documents.

(b)   Each Credit Party acknowledges and agrees that any of the Credit Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of the
amendment and restatement of the Existing First Lien Credit Agreement.  Each
Credit Party represents and warrants that all representations and warranties
contained in the Credit Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

[Remainder of page intentionally left blank]

151


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

AUDATEX NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

 

 

Name: Tony Aquila

 

 

 

Title: President and CEO

 

 

 

 

 

 

AUDATEX HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

 

 

Name: Tony Aquila

 

 

 

Title: President and CEO

 

 

 

 

 

 

AUDATEX CANADA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

 

 

Name: Tony Aquila

 

 

 

Title: President and CEO

 

 

 

 

 

 

AUDATEX HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

 

 

Name: Tony Aquila

 

 

 

Title: President and CEO

 

 

 

 

 

 

COLLISION REPAIR BUSINESS

 

MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

 

 

Name: Tony Aquila

 

 

 

Title: President and CEO

 

 

 

 

 

 

CLAIMS SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

 

 

Name: Tony Aquila

 

 

 

Title: President and CEO

 

 


--------------------------------------------------------------------------------


 

HOLLANDER, INC.

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

Name: Tony Aquila

 

 

Title: President and CEO

 

 

 

 

PROPERTY CLAIMS SERVICES, INC.

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

Name: Tony Aquila

 

 

Title: President and CEO

 

 

 

SOLERA, INC.

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

Name: Tony Aquila

 

 

Title: President and CEO

 

 

 

 

SOLERA INTEGRATED MEDICAL

 

SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Tony Aquila

 

 

Name: Tony Aquila

 

 

Title: President and CEO

 


--------------------------------------------------------------------------------


 

AUDATEX HOLDINGS III B.V.

 

 

 

 

 

 

By:

/s/ P. van den Heuvel

 

 

Name: P. van den Heuvel

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

AUDATEX HOLDINGS IV B.V.

 

 

 

 

 

 

By:

/s/ P. van den Heuvel

 

 

Name: P. van den Heuvel

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

AUDATEX NETWORK SERVICES

 

NETHERLANDS B.V.

 

 

 

 

 

 

By:

/s/ P. van den Heuvel

 

 

Name: P. van den Heuvel

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

SOLERA NEDERLAND HOLDING B.V.

 

 

 

 

 

 

By:

/s/ P. van den Heuvel

 

 

Name: P. van den Heuvel

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

SOLERA NEDERLAND B.V.

 

 

 

 

 

 

By:

/s/ P. van den Heuvel

 

 

Name: P. van den Heuvel

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

CATO BERICHTENDIENST B.V.

 

 

 

 

 

 

By:

/s/ P. van den Heuvel

 

 

Name: P. van den Heuvel

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

AUDATEX DEUTSCHLAND GMBH

 

 

 

 

 

 

By:

/s/ Wolfgang Ahrens

 

 

Name: Wolfgang Ahrens

 

 

Title: GF

 

 

 

 

ARGEMU HOLDING GMBH

 

 

 

 

 

 

By:

/s/ Wolfgang Ahrens

 

 

Name: Wolfgang Ahrens

 

 

Title: GF

 

 

 

 

AUDATEX DATEN INTERNATIONALE

 

DATENENTWICKLUNGS GMBH

 

 

 

 

 

 

By:

/s/ Wolfram Müller

 

 

Name: Wolfram Müller

 

 

Title:

 

 

 

 

EXSOFT GMBH

 

 

 

 

 

 

By:

/s/ Herr Dürasch

 

 

Name: Herr Dürasch

 

 

Title: Geschäftsführer

 

 

 

 

HADAKON KOMMUNIKATIONS-SYSTEME

 

GMBH

 

 

 

 

 

 

By:

/s/ Herr Dürasch

 

 

Name: Herr Dürasch

 

 

Title: Geschäftsführer

 


--------------------------------------------------------------------------------


 

AUDATEX GMBH

 

 

 

 

 

 

 

By:

/s/ Renato Giger

 

/s/ B. Schneider

 

 

Name: Renato Giger

 

Barbara Schneider

 

 

Title: GF

 

GF

 

 

 

 

AUDATEX HOLDING GMBH

 

 

 

 

By:

/s/ Renato Giger

 

/s/ B. Schneider

 

 

Name: Renato Giger

 

Barbara Schneider

 

 

Title: GF

 

GF

 

 

 

 

 

 

 

AUDATEX (SCHWEIZ) GMBH

 

 

 

 

 

 

 

By:

/s/ Renato Giger

 

/s/ B. Schneider

 

 

Name: Renato Giger

 

Barbara Schneider

 

 

Title: GF

 

GF

 

 

 

 

AUDATEX SYSTEMS GMBH

 

 

 

 

 

 

 

By:

/s/ Renato Giger

 

/s/ B. Schneider

 

 

Name: Renato Giger

 

Barbara Schneider

 

 

Title: GF

 

GF

 


--------------------------------------------------------------------------------


 

AUDATEX CANADA, ULC

 

 

 

 

 

 

By:

  /s/ Tony Aquila

 

 

Name: Tony Aquila

 

 

Title: President and CEO

 


--------------------------------------------------------------------------------


 

AUDATEX HOLDINGS II S.ÀR.L.

 

 

 

 

 

 

By:

/s/ Bruno Bagnouls

 

 

Name: Bruno Bagnouls

 

 

Title: Manager

 


--------------------------------------------------------------------------------


 

AUDATEX (UK) LIMITED

 

 

 

 

 

 

By:

/s/ Renato Giger

 

 

Name: Renato Giger

 

 

Title: Director

 


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Lead Arranger, Syndication Agent,
Administrative Agent, Collateral Agent and a
Lender

 

 

 

 

 

 

By:

/s/ Bruce H. Mendelsohn

 

 

Authorized Signatory

 

 

 

 


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Joint Bookrunner

 

 

 

 

 

 

By:

/s/ Bruce H. Mendelsohn

 

 

Authorized Signatory

 

 

 

 


--------------------------------------------------------------------------------


 

 

CITICORP GLOBAL MARKETS, INC.,

 

as Joint Bookrunner

 

 

 

 

 

 

By:

/s/ Caesar W. Wyszomirski

 

 

Name: Caesar W. Wyszomirski

 

 

Title: Director

 


--------------------------------------------------------------------------------


 

CITICORP USA, INC.,

 

as Documentation Agent, Swing Line Lender and a
Lender

 

 

 

 

 

 

By:

/s/ Ryan J. Davis

 

 

Name: Ryan J. Davis

 

 

Title: V.P.

 


--------------------------------------------------------------------------------


 

CITIBANK, N. A.,

 

as Issuing Bank

 

 

 

 

 

 

By:

/s/ Caesar W. Wyszomirski

 

 

Name: Caesar W. Wyszomirski

 

 

Title: VP

 


--------------------------------------------------------------------------------


APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Domestic Tranche C Term Loan Commitments

Lender

 

Domestic Tranche C Term Loan
Commitment

 

Pro
Rata Share

 

Goldman Sachs Credit Partners L.P.

 

$

230,000,000

 

100

%

 

 

 

 

 

 

Total

 

$

230,000,000.00

 

100

%

 

A-1-1


--------------------------------------------------------------------------------


APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

European Term Loan Commitments

Lender

 

European Term Loan C1

Commitment

 

Pro
Rata Share

 

Goldman Sachs Credit Partners L.P.

 

€

52,080,000

 

100

%

 

 

 

 

 

 

Total

 

€

52,080,000

 

100

%

 

Lender

 

European Term Loan C2
Commitment

 

Pro
Rata Share

 

Goldman Sachs Credit Partners L.P.

 

€

227,920,000

 

100

%

 

 

 

 

 

 

Total

 

€

227,920,000

 

100

%

 

A-2-1


--------------------------------------------------------------------------------


APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

AUDATEX NORTH AMERICA, INC.

and each Guarantor

12230 El Camino Real
Suite 200
San Diego, CA 92130

Attention: Jack Pearlstein

Facsimile: 925-866-3491

SOLERA NEDERLAND HOLDING B.V.

Zollstrasse 62
8021 Zürich
Switzerland

Attention: Renato Giger

Facsimile: 41 44 278 85 55

with a copy to:

12230 El Camino Real
Suite 200
San Diego, CA 92130

Attention: Jack Pearlstein

Facsimile: 925-866-3491

AUDATEX HOLDINGS IV B.V.

Zollstrasse 62
8021 Zürich
Switzerland

Attention: Renato Giger

Facsimile: 41 44 278 85 55

with a copy to:

12230 El Camino Real
Suite 200
San Diego, CA 92130

Attention: Jack Pearlstein

Facsimile: 925-866-3491

B-1


--------------------------------------------------------------------------------


AUDATEX HOLDINGS, LLC

12230 El Camino Real
Suite 200
San Diego, CA 92130

Attention: Jack Pearlstein

Facsimile: 925-866-3491

B-2


--------------------------------------------------------------------------------


GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent, Collateral Agent and a Lender:

Administrative Agent’s and Collateral Agent’s Principal Office:

Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention:  SBD Operations
Attention:  Pedro Ramirez
Telecopier:  (212) 357-4597 
Email:  gsd.link@gs.com

with a copy to:

Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Attention:  Jim Balcom
Telecopier:  (212) 902-3000

B-3


--------------------------------------------------------------------------------


CITICORP USA, INC.

as Documentation Agent, Swing Line Lender and a Lender

CITIBANK, N.A.,

as Issuing Bank,

Documentation Agent’s, Issuing Bank’s and Swing Line Lender’s Principal Office:

Citibank, N.A.

390 Greenwich Street (1st Floor)

New York, New York 10013

Attention: Edward T. Crook

Facsimile: 212-723-8691

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street, 17th Floor

New York, New York 10005

Attention: Michael Michetti

Facsimile: 212-269-5420

B-4


--------------------------------------------------------------------------------


SCHEDULE 1.1A

SECURITY PRINCIPLES

The Borrowers (collectively with the Guarantors and their Subsidiaries, the
“Group”) and the Lenders have agreed and acknowledged that their rights and
obligations under this Agreement, to the extent applicable, in respect of (i)
the giving or taking of guarantees with respect to the European Subsidiaries of
the Euro Borrowers; (ii) the giving or taking of security with respect to the
European Subsidiaries of the Euro Borrowers; and (iii) all the rights and
obligations associated with such giving or taking of guarantees and security
with respect to the European Subsidiaries of the Euro Borrowers, shall be
subject to and limited by the Security Principles.  The Security Principles
embody the recognition by all parties that there may be certain legal and
practical difficulties in obtaining effective security from all European members
of the Group in every jurisdiction in which members of the Group are located. 
In particular:

1.             general statutory limitations, financial assistance, capital
maintenance, corporate benefit, fraudulent preference, thin capitalization
rules, retention of title claims and similar principles may limit the ability of
a member of the Group to provide a guarantee or security or may require that the
guarantee or security be limited by an amount or otherwise. If any such limit
applies, the guarantees and security provided will be limited to the maximum
amount which the relevant member of the Group may provide having regard to
applicable law (including any jurisprudence) and subject to fiduciary duties of
management;

2.             the giving of a guarantee, the granting and the terms of security
or the perfection of the security granted will not be required to the extent
that it would incur any legal fees, registration fees, stamp duty, and any other
fees, Taxes or costs directly associated with such security or guarantee which
are materially disproportionate to the benefit obtained by the Lenders;

3.             where there is material incremental cost involved in creating
security over all assets owned by an obligor in a particular category (e.g. real
estate) the principle stated at paragraph 2 above shall apply and only the
material assets in that category (e.g. material real estate) shall be subject to
security;

4.             it is expressly acknowledged that in certain jurisdictions it may
be either impossible or materially impractical to grant guarantees or create
security over certain categories of assets in which event such guarantees will
not be granted and security will not be taken over such assets to the extent of
such impossibility or material impracticability.

5.             any assets subject to third party arrangements (including
minority ownership arrangements) which may prevent the giving of a guaranty or
the providing of security provided that, if the Administrative Agent determines
that the relevant asset is material and the relevant obligor determines that
such endeavors will not jeopardize commercial

1.1A-1


--------------------------------------------------------------------------------


relationships with third parties, the relevant member of the Group will use
reasonable endeavors to obtain any necessary consent or waiver;

6.             members of the Group will not be required to give guarantees or
enter into security documents if it is not within the legal capacity of the
relevant members of the Group or if, in the reasonable opinion of the directors
of the relevant members of the Group, the same would conflict with the fiduciary
duties of those directors or contravene any legal prohibition or result in
personal or criminal liability on the part of any officer or result in any
significant risk of legal liability for the directors of any Group; provided,
that the relevant Group member must use reasonable endeavours to overcome any
such obstacle; and

7.             the giving of a guaranty, the granting of security or the terms
or extent of such security should not be such that they materially restrict the
running of the business of or materially adversely affect the Tax arrangements
of any relevant member of the Group or its affiliates (including the creation,
pursuant to the Internal Revenue Code, of a potential Section 956 material
deemed dividend) in the ordinary course; and

8.             pledges over the assets owned by joint venture vehicles will not
be required.

A.            TERMS OF COLLATERAL DOCUMENTS

The following principles will be reflected in the terms of any security taken as
part of this transaction:

1.             security will not be enforceable until an Event of Default has
occurred and notice of acceleration has been given by the Administrative Agent;

2.             notification of pledges over bank accounts will be given to the
bank holding the account provided that this is not inconsistent with the Group
retaining control over the balance of the account;

3.             notification of receivables security to debtors will only be
given if an Event of Default has occurred and notice of acceleration has been
given by the Administrative Agent;

4.             notification of security over insurance policies will not be
served on any insurer of Group assets until such time as an Event of Default has
occurred and notice of acceleration has been given by the Administrative Agent;

5.             the Collateral Documents should only operate to create security
rather than to impose new commercial obligations.  Accordingly, they will not
contain additional representations or undertakings (such as in respect of
insurance, further security, information or the payment of costs) unless these
are the same as or consistent with those contained in this Agreement or relate
to the creation or perfection of the security and are market standard in the
relevant jurisdiction;

1.1A-2


--------------------------------------------------------------------------------


6.             in respect of share pledges, until an Event of Default has
occurred and notice of acceleration has been given by the Administrative Agent,
the pledgors should be permitted to retain and to exercise voting rights to any
shares pledged by them in a manner which does not adversely affect the validity
or enforceability of the security or cause an Event of Default to occur and the
pledgors should be permitted to receive and retain dividends on pledged
shares/pay dividends upstream on pledged shares to the extent permitted under
the Facilities with the proceeds to be available to the Group;

7.             the Administrative Agent should only be able to exercise any
power or attorney granted to it under the Collateral Documents following the
occurrence of an Event of Default in respect of which notice of acceleration has
been given by the Administrative Agent or failure to comply with a further
assurance or perfection obligation;

8.             the Collateral Documents should not operate so as to prevent
transactions which are permitted under the Facilities or to require additional
consents or authorizations;

9.             the Collateral Documents will permit disposals of assets where
such disposal is permitted under this Agreement and will include assurances for
the security agent to do all things reasonably requested to release security in
respect of the assets the subject of such disposal; and

10.           the Collateral Documents will not accrue interest on any amount in
respect of which interest is accruing under this Agreement.

B.            GUARANTEES/SECURITY

1.             Subject to the due execution of all relevant Collateral
Documents, completion of relevant perfection formalities within statutorily
prescribed time limits, payment of all registration fees and documentary Tax,
any other rights arising by operation of law, obtaining any relevant foreign
legal opinions and subject to any qualifications which may be set out in this
Agreement and any relevant legal opinions obtained and subject to the
requirements of the Security Principles, it is further acknowledged that
pursuant to each Collateral Document the Collateral Agent, shall:

(a)           receive the benefit of an upstream, cross-stream and downstream
guarantee and the security will be granted to secure all liabilities of the
obligors under the Credit Documents in accordance with the Security Principles;

(b)           (in the case of those Collateral Documents creating pledges or
charges over shares in an obligor) obtain a first priority valid charge or
analogous or equivalent encumbrance over all of the shares in issue at any time
in that obligor which are owned by another obligor.  Such Collateral Document
shall be governed by the laws of the jurisdiction in which such obligor whose
shares are being pledged is formed; and

1.1A-3


--------------------------------------------------------------------------------


(c)           not require that any costs, fee, Tax or other amounts payable in
connection with any re-taking, novation or re-registration of any security in
connection with an assignment or transfer by any lender be for the account of
the Group; provided that the Administrative Agent and the Borrowers shall
discuss in good faith the possibility to mitigate any such costs, fee, Tax or
other amounts.

2.             In the case of guarantees and security to be granted and created
by the Guarantors in the Netherlands, such guarantees and security shall be
provided as soon as reasonably practicable and in any event within 90 days after
the Closing Date (except with respect to the unconditional neutral or positive
advice of the works council of any Credit Party organized in the Netherlands,
which such Credit Party shall use its commercially reasonable efforts to obtain
as soon as practicable after the Closing Date but not subject to the 90 day
period) but in any event within any period required by law for the valid
perfection of the relevant security interest without giving rise to any further
period during which such security interest is voidable as a result of delay in
its creation or perfection following the funding of Loans; provided, that, to
the extent that any such entity is required by applicable law, as a condition to
the granting of a guaranty or security, to receive a confirmation from its
auditors that, after giving effect to the obligations assumed by it, it will be
able to meet its financial obligations as they fall due (or any functionally
equivalent confirmation), the relevant guarantee or security shall be granted
(to the extent permitted by law or regulation) as promptly as reasonably
practicable but in no event more than 90 days after the Closing Date.

3.             If an obligor owns shares in a member of the Group that is not an
obligor and is not incorporated in a Security Jurisdiction, no steps shall be
taken to create or perfect security over those shares.

1.1A-4


--------------------------------------------------------------------------------


SCHEDULE 1.1B

MANDATORY COST FORMULAE

1.                                 The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2.                                 On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

3.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that Facility Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Facility Office.

4.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

(a)                                      in relation to a Loan in any currency
other than sterling:

E x 0.01 per cent. per annum.

   300

Where: E is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

5.                                 For the purposes of this Schedule:

(a)                                      “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

1.1B-1


--------------------------------------------------------------------------------


(b)                                     “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

(c)                                      “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and

(d)                                     “Tariff Base” has the meaning given to
it in, and will be calculated in accordance with, the Fees Rules.

6.                                 If requested by the Administrative Agent,
each Reference Bank shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Administrative Agent, the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

7.                                 Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

the jurisdiction of its Facility Office; and

(e)                                      any other information that the
Administrative Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

8.                                 The rates of charge of each Reference Bank
for the purpose of E above shall be determined by the Administrative Agent based
upon the information supplied to it pursuant to paragraphs 7 and 8 above and on
the assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

1.1B-2


--------------------------------------------------------------------------------


9.                                 The Administrative Agent shall have no
liability to any person if such determination results in an Additional Cost Rate
which over or under compensates any Lender and shall be entitled to assume that
the information provided by any Lender or Reference Bank pursuant to paragraphs
3, 6 and 7 above is true and correct in all respects.

10.                           The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 6 and
7 above.

11.                           Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all Parties.

The Administrative Agent may from time to time, after consultation with Holdings
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

1.1B-3


--------------------------------------------------------------------------------